Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on September 8, 2008. Registration No. 333- U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. PRINCIPAL FUNDS, INC. f/k/a Principal Investors Fund, Inc. (Exact name of Registrant as specified in charter) 680 8th Street, Des Moines, Iowa 50392-2080 (Address of Registrant's Principal Executive Offices) 515-248-3842 (Registrant's Telephone Number, Including Area Code) Michael D. Roughton Counsel, Principal Funds, Inc. 711 High Street, Suite 405 West Des Moines, Iowa 50392-2080 (Name and Address of Agent for Service) Copies of all communications to: John W. Blouch Dykema Gossett PLLC 1treet, N.W. Washington, D.C. 20005-3353 202-906-8714; 202-906-8669 (Fax) Approximate date of proposed public offering: As soon as practicable after this Registration Statement becomes effective. Title of Securities Being Registered: Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class Shares common stock, par value $.01 per share. No filing fee is due because an indefinite number of shares have been registered in reliance on Section 24(f) under the Investment Company Act of 1940, as amended. It is proposed that this filing will become effective on October 9, 2008, pursuant to Rule 488. PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080 October , 2008 Dear Shareholder: A Special Meeting of Shareholders of Principal Funds, Inc. ("PFI") will be held at 680 8th Street, Des Moines, Iowa 50392-2080, on November 19, 2008 at 10 a.m., Central Time . At the meeting, shareholders of the SmallCap Blend Fund I (formerly, the Partners SmallCap Blend Fund) will be asked to consider and approve a Plan of Acquisition (the Plan) providing for the combination of the SmallCap Blend Fund I (the Acquired Fund) into the SmallCap S&P 600 Index Fund (the Acquiring Fund). Each of these Funds is a separate series or fund of PFI. Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities, of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the Reorganization). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholders shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. Holders of Class R-1, Class R-2, Class R-3, Class R-4, Class R-5, and Institutional Class shares of the Acquired Fund will receive, respectively, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5, and Institutional Class shares of the Acquiring Fund. The Reorganization is expected to occur as of the close of regularly scheduled trading on the NYSE on November 21, 2008. All share classes of the Acquired Fund will vote in the aggregate and not by class with respect to the Reorganization. The Board of Directors believes the Reorganization will benefit shareholders of both, the Acquired and Acquiring Funds. Although the Acquired Fund is actively managed and the Acquiring Fund is an index fund, the Funds have the same investment objective  long-term growth of capital  and broadly similar investment strategies in that each invests principally in equity securities of small capitalization companies, and the Reorganization will afford shareholders of the Acquired Fund reasonable continuity of investment expectations. The Acquiring Fund has a lower advisory fee rate and overall expense ratios than the Acquired Fund. In addition, the Acquiring Fund has outperformed the Acquired Fund for each of the one-, three-, and five-year periods ended April 30, 2008. Moreover, because the Acquiring Fund is much larger than the Acquired Fund, the Reorganization is expected to provide shareholders of the Acquired Fund on an ongoing basis with the greater prospects for growth, efficient management, and reduced overall expenses that are available from a larger fund. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. The Reorganization is not designed to be tax-free. Shareholders of the Acquired Fund holding such shares through taxable accounts such as non-qualified deferred compensation plans will recognize a gain or a loss for federal income tax purposes. It is anticipated, however, that any capital gains incurred as a result of the Reorganization will be minimal. ***** Enclosed you will find a Notice of Special Meeting of Shareholders, a Proxy Statement/Prospectus, and a proxy ballot for shares of the Acquired Fund you owned as of September 2, 2008, the record date for the Meeting. The Proxy Statement/Prospectus provides background information and describes in detail the matters to be voted on at the Meeting. The Board of Directors of PFI has unanimously voted in favor of the proposed Reorganization and recommends that you vote FOR the Proposal. In order for shares to be voted at the Meeting, we urge you to read the Proxy Statement/Prospectus and then complete and mail your proxy ballot(s) in the enclosed postage-paid envelope, allowing sufficient time for its receipt by November 17, 2008. We appreciate your taking the time to respond to this important matter. Your vote is important. If you have any questions regarding the Reorganization, please call our shareholder services department toll free at 1-800-222-5852. PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To the Shareholders of the SmallCap Blend Fund I: Notice is hereby given that a Special Meeting of Shareholders (the "Meeting") of the SmallCap Blend Fund I (formerly the Partners SmallCap Blend Fund), a separate series or fund of Principal Funds, Inc. ("PFI"), will be held at 680 8 th Street, Des Moines, Iowa 50392-2080, on November 19, 2008 at 10 a.m., Central Time. A Proxy Statement/Prospectus providing information about the following proposal to be voted on at the Meeting is included with this notice. The Meeting is being held to consider and vote on such proposal as well as any other business that may properly come before the Meeting or any adjournment thereof: Proposal: Approval of a Plan of Acquisition providing for the reorganization of the SmallCap Blend Fund I (the Fund) into the SmallCap S&P 600 Index Fund. The Board of Directors of PFI recommends that shareholders of the Fund vote FOR the Proposal. Approval of the Proposal will require the affirmative vote of the holders of at least a "Majority of the Outstanding Voting Securities" (as defined in the accompanying Proxy Statement/Prospectus) of the Acquired Fund. Each shareholder of record at the close of business on September 2, 2008 is entitled to receive notice of and to vote at the Meeting. Please read the attached Proxy Statement/Prospectus. By order of the Board of Directors Nora M. Everett President October , 2008 Des Moines, Iowa PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080 PROXY STATEMENT/PROSPECTUS SPECIAL MEETING OF SHAREHOLDERS TO BE HELD NOVEMBER 19, 2008 RELATING TO THE REORGANIZATION OF: SMALLCAP BLEND FUND I INTO THE SMALLCAP S&P This Proxy Statement/Prospectus is furnished in connection with the solicitation by the Board of Directors (the "Board" or "Directors") of Principal Funds, Inc. ("PFI") of proxies to be used at a Special Meeting of Shareholders of PFI to be held at 680 8th Street, Des Moines, Iowa 50392-2080, on November 19, 2008, at 10 a.m., Central Time (the "Meeting"). At the Meeting, shareholders of the SmallCap Blend Fund I (formerly, the Partners SmallCap Blend Fund) (the Acquired Fund) will be asked to consider and approve a proposed Plan of Acquisition (the "Plan") providing for the combination of the Acquired Fund into the SmallCap S&P 600 Index Fund (the "Acquiring Fund"). Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the Shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the "Reorganization"). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholder's shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange on the closing date of the Reorganization. Holders of Class R-1, Class R-2, Class R-3, Class R-4, Class R-5, and Institutional Class shares will receive, respectively, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5, and Institutional Class shares of the Acquiring Fund. If approved by shareholders of the Acquired Fund, the Reorganization is expected to occur with respect to that Fund immediately after the close of regularly scheduled trading on the New York Stock Exchange on November 21, 2008 (the "Effective Time"). All share classes of the Acquired Fund will vote in the aggregate and not by class. The terms and conditions of the Reorganization are more fully described below in this Proxy Statement/Prospectus and the Plan of Acquisition, which is attached hereto as Appendix A. This Proxy Statement/Prospectus contains information shareholders should know before voting on the Reorganization. Please read it carefully and retain it for future reference. The Annual and Semi-Annual Reports to Shareholders of PFI contain additional information about the investments of the Acquired and Acquiring Funds, and the Annual Report contains discussions of the market conditions and investment strategies that significantly affected these Funds during the fiscal year ended October 31, 2007. Copies of these reports may be obtained at no charge by calling our Shareholder services department toll free at 1-800-247-4123. A Statement of Additional Information dated October , 2008 (the "Statement of Additional Information") relating to this Proxy Statement/Prospectus has been filed with the Securities and Exchange Commission ("SEC") and is incorporated by reference into this Proxy Statement/Prospectus. PFI's Prospectus, dated February 29, 2008 and as supplemented ("PFI Prospectus"), and the Statement of Additional Information for PFI, dated May 1, 2008 and as supplemented ("PFI SAI"), have been filed with the SEC and, insofar as they relate to the SmallCap Blend Fund I, are incorporated by reference into this Information Statement/Prospectus. Copies of these documents may be obtained without charge by writing to PFI at the address noted above or by calling our shareholder services department toll free at 1-800-222-5852. You may also call our shareholder services department toll fee at 1-800-222-5852 if you have any questions regarding the Reorganization. PFI is subject to the informational requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940 (the "1940 Act") and files reports, proxy materials and other information with the SEC. Such reports, proxy materials and other information may be inspected and copied at the Public Reference Room of the SEC at treet, N.E., Washington, D.C. 20549 (information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-202-551-5850). Such materials are also available on the SEC's EDGAR Database on its Internet site at www.sec.gov, and copies may be obtained, after paying a duplicating fee, by email request addressed to publicinfo@sec.gov or by writing to the SEC's Public Reference Room. The SEC has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Proxy Statement/Prospectus. Any representation to the contrary is a criminal offense. The date of this Proxy Statement/Prospectus is October , 2008. 2 TABLE OF CONTENTS THE REORGANIZATION 4 PROPOSAL 6 Comparison of Acquired and Acquiring Funds 6 Comparison of Investment Objectives and Strategies 8 Fees and Expenses of the Funds 8 Comparison of Principal Investment Risks 10 Performance 13 INFORMATION ABOUT THE REORGANIZATION 15 Plan of Acquisition 15 Reasons for the Reorganization 15 Board Consideration of the Reorganization 15 Description of the Securities to Be Issued 17 Federal Income Tax Consequences 17 CAPITALIZATION 18 ADDITIONAL INFORMATION ABOUT THE FUNDS 19 Certain Investment Strategies and Related Risks of the Funds 19 Multiple Classes of Shares 23 Costs of Investing in the Funds 23 Distribution Plans and Additional Information Regarding Intermediary Compensation 24 Dividends and Distributions 26 Pricing of Fund Shares 27 Purchases, Redemptions, and Exchanges of Shares 28 Frequent Purchases and Redemptions 29 Tax Considerations 30 Portfolio Holdings Information 30 VOTING INFORMATION 31 OUTSTANDING SHARES AND SHARE OWNERSHIP 32 FINANCIAL HIGHLIGHTS 32 FINANCIAL STATEMENTS 36 LEGAL MATTERS 36 OTHER INFORMATION 36 APPENDIX A Form of Plan of Acquisition A-1 APPENDIX B Description of Indices B-1 3 INTRODUCTION This Proxy Statement/Prospectus is being furnished to shareholders of the Acquired Fund to provide information regarding the Plan and the Reorganization. Principal Funds, Inc. PFI is a Maryland corporation and an open-end management investment company registered with the SEC under the 1940 Act. PFI currently offers 74 separate series or funds (the PFI Funds), including the Acquired and Acquiring Funds. The sponsor of PFI is Principal Life Insurance Company (Principal Life), the investment advisor to the PFI Funds is Principal Management Corporation (PMC) and the principal underwriters for PFI are Principal Funds Distributor, Inc. (the Distributor or PFD) for all share classes, and Princor Financial Services Corporation (Princor) for Institutional, J and Plan Class shares. Principal Life, an insurance company organized in 1879 under the laws of Iowa, PMC, PFD, and Princor are indirect, wholly-owned subsidiaries of Principal Financial Group, Inc. (PFG). Their address is the Principal Financial Group, Des Moines, Iowa 50392-2080. Investment Management. Pursuant to an investment advisory agreement with PFI with respect to the Acquired and Acquiring Funds, PMC provides investment advisory services and certain corporate administrative services to the Funds. As permitted by the investment advisory agreements, PMC has entered into sub-advisory agreements with respect to the Acquired and Acquiring Funds as follows: Acquired Fund Sub-Advisor SmallCap Blend Fund I Mellon Capital Management Corporation (Mellon Capital) Acquiring Fund Sub-Advisor SmallCap S&P 600 Index Fund Principal Global Investors, LLC (PGI) Each of PMC and the sub-advisors are registered with the SEC as investment advisors under the Investment Advisers Act of 1940. Mellon Capitals address is 500 Grant Street, Suite 4200, Pittsburgh, PA 15258. Mellon Capital is a wholly owned subsidiary of Mellon Financial Corporation (Mellon). PGI is an indirect wholly owned subsidiary of Principal Life, an affiliate of PMC, and a member of the Principal Financial Group. PGIs headquarters address is 801 Grand Avenue, Des Moines, IA 50392. THE REORGANIZATION At its meeting held on June 9, 2008, the Board, including all the Directors who are not interested persons (as defined in the 1940 Act) of PFI (the Independent Directors), approved the Reorganization pursuant to the Plan providing for the combination of the Acquired Fund into the Acquiring Fund. The Board concluded that the Reorganization is in the best interests of the Acquired Fund and the Acquiring Fund and that the interests of existing shareholders of the Funds will not be diluted as a result of the Reorganization. The factors that the Board considered in deciding to approve the Reorganization are discussed below under Information About the Reorganization  Board Consideration of the Reorganization. The Reorganization contemplates: (i) the transfer of all the assets, subject to all of the liabilities, of the Acquired Fund to the Acquiring Fund in exchange for shares of the Acquiring Fund; (ii) the distribution to Acquired Fund shareholders of the Acquiring Fund shares; and (iii) the liquidation and termination of the Acquired Fund. As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. In the Reorganization, the Acquiring Fund will issue a number of shares with a total value equal to the total value of the net assets of the Acquired Fund, and each shareholder of the Acquired Fund will receive a number of full and fractional shares of the Acquiring Fund with a value equal to the value of that shareholders shares of the Acquired Fund, as of the close of regularly scheduled trading on the NYSE on the closing date of the Reorganization (the Effective Time). The closing date of the Reorganization is expected to be November 21, 2008. Holders of Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquired Fund will receive, respectively, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5, and Institutional Class shares of the Acquiring Fund. The terms and conditions of the Reorganization are more fully described below in this Proxy Statement/Prospectus and in the Form of Plan of Acquisition, which is attached hereto as Appendix A. The Board of Directors believes the Reorganization will benefit shareholders of both the Acquired and Acquiring Funds. Although the Acquired Fund is actively managed and the Acquiring Fund is an index fund, the Funds have the same investment objective  long-term growth of capital  and broadly similar investment strategies in that each invests 4 principally in equity securities of small capitalization companies, and the Reorganization will afford shareholders of the Acquired Fund reasonable continuity of investment expectations. The Acquiring Fund has a lower advisory fee rate and overall expense ratios than the Acquired Fund. In addition, the Acquiring Fund has outperformed the Acquired Fund for each of the one-, three-, and five-year periods ended April 30, 2008. Moreover, because the Acquiring Fund is much larger than the Acquired Fund, the Reorganization is expected to provide shareholders of the Acquired Fund on an ongoing basis with the greater prospects for growth, efficient management, and reduced overall expenses that are available from a larger fund. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. The Reorganization is not designed to be tax-free. Shareholders of the Acquired Fund holding such shares through taxable accounts such as non-qualified deferred compensation plansmay recognize a gain or a loss for federal income tax purposes. See "Information About the ReorganizationFederal Income Tax Consequences." The Reorganization will not result in any material change in the purchase and redemption procedures followed with respect to the distribution of shares. See Additional Information About the Funds  Purchases, Redemptions and Exchanges of Shares. The Acquired Fund will pay all fees and expenses in connection with the Reorganization. For the estimated expenses of the Reorganization, see Capitalization below. The Acquired Fund will incur trading costs associated with disposing of any portfolio securities that would not be compatible with the investment objectives and strategies of the Acquiring Fund and reinvesting the proceeds in securities that would be compatible. 5 PROPOSAL APPROVAL OF A PLAN OF ACQUISITION PROVIDING FOR THE REORGANIZATION OF THE SMALLCAP BLEND FUND I INTO THE SMALLCAP S&P Shareholders of the SmallCap Blend Fund I (the "Acquired Fund") are being asked to approve the reorganization of the Acquired Fund into the SmallCap S&P 600 Index Fund (the "Acquiring Fund"). Comparison of Acquired and Acquiring Funds SmallCap Blend Fund I SmallCap S&P 600 Index Fund (Acquired Fund) (Acquiring Fund) Approximate Net Assets as of April 30, 2008 (unaudited): $135,882,000* $486,946,000 * This figure does not reflect a proposed redemption of approximately $130,595,000 . Investment Advisor: PMC Sub-Advisor and Portfolio Managers: Mellon Capital PGI Ronald P. Gala, CFA. Mr. Gala is a Senior Vice Dirk Laschanzky, CFA. Mr. Laschanzky is a President and principal of Mellon Capital and joined portfolio manager for PGI, responsible for portfolio the firm in 1993. Mr. Gala earned an MBA in implementation strategies, asset allocation and Finance from the University of Pittsburgh and a BS managing the midcap value and index portfolios. in Business Administration from Duquesne Prior to joining PGI in 1997, he was a portfolio University. He has earned the right to use the manager and analyst for over seven years at AMR Chartered Financial Analyst designation. Investment Services. He earned an MBA and BA, both in Finance, from the University of Iowa. He has Peter D. Goslin, CFA. Mr. Goslin is a Vice earned the right to use the Chartered Financial President and Portfolio Manager with Mellon Analyst designation. Capital. Before joining Mellon Capital in 1999, Mr. Goslin spent over four years with Merrill Lynch. Scott W. Smith. Mr. Smith is a research analyst and During his tenure with Merrill, he worked as a portfolio manager at Principal Global Investors. He NASDAQ market maker and an equity index is an analyst within the firms asset allocation and options proprietary trader. Prior to that, he ran structured investments group. He also provides Merrills S&P options desk at the Chicago research assistance to various business units within Mercantile Exchange. Mr. Goslin earned his MBA Principal Global Investors. Mr. Smith joined the in Finance at the University of Notre Dame firm in 1999. He received a bachelors degree in Graduate School of Business following a BS in finance from Iowa State University . Finance from St. Vincent College. He has earned the right to use the Chartered Financial Analyst designation. Investment Objective: Both funds seek long term growth of capital. 6 Principal Investment Strategies: The Fund invests primarily in common stocks of Under normal market conditions, the Fund invests at small capitalization companies. Under normal least 80% of its assets in common stocks of market conditions, the Fund invests at least 80% of companies that compose the Standard & Poors its assets in common stocks of companies with (S&P) SmallCap 600 Index. The Sub-Advisor, small market capitalizations (those with market PGI, attempts to mirror the investment performance capitalizations similar to companies in the Standard of the Index by allocating the Funds assets in and Poors SmallCap 600 Index (as of approximately the same weightings as the S&P December 31, 2007, this range was between SmallCap 600 Index. The S&P SmallCap 600 is an approximately $0.06 billion and $4.9 billion)) at the unmanaged index of 600 domestic stocks chosen for time of purchase. Market capitalization is defined as market size, liquidity and industry group total current market value of a companys representation. Each stock is weighted by its market outstanding common stock. The Fund may invest capitalization which means larger companies have up to 25% of its assets in securities of foreign greater representation in the Index than smaller ones. companies. As of December 31, 2007, the market capitalization range of the Index was between approximately $0.06 In selecting investments for the Fund, the Sub- billion and $4.9 billion. Over the long-term, PGI Advisor, Mellon Capital, uses a disciplined seeks a very close correlation between performance investment process that combines fundamental of the Fund, before expenses, and that of the S&P analysis and risk management with a multi-factor SmallCap 600. It is unlikely that a perfect correlation model that searches for undervalued stocks. A of 1.00 will be achieved. common definition of an undervalued stock is one selling at a low price relative to its profits and The Fund uses an indexing strategy and is not prospective earnings growth. The stock evaluation managed according to traditional methods of process uses several different characteristics, active investment management. Active including changes in earnings estimates and change management would include buying and selling in price-to-earnings ratios, in an attempt to identify securities based on economic, financial and value among individual stocks. investment judgment. Instead, the Fund uses a passive investment approach. Rather than judging the Rather than using broad economic or market trends, merits of a particular stock in selecting investments, stocks are selected on a company by company basis. PGI focuses on tracking the S&P SmallCap 600. PGI To ensure ample diversification, the portfolios may also use stock index futures as a substitute for assets are allocated among industries and economic the sale or purchase of securities. It does not attempt sectors in similar proportions to those of the Index. to manage market volatility, use defensive strategies The portfolio is generally kept broadly diversified or reduce the effect of any long-term periods of poor in an attempt to capture opportunities that may be stock performance. realized quickly during periods of above-average market volatility. By maintaining such a diversified The correlation between Fund and Index stance, stock selection drives the Funds performance may be affected by the Funds performance. expenses, changes in securities markets, changes in the composition of the Index and the timing of purchases and sales of Fund shares. The Fund may invest in futures and options, which could carry additional risks such as losses due to unanticipated market price movements and could also reduce the opportunity for gain. Because of the difficulty and expense of executing relatively small stock trades, the Fund may not always be invested in the less heavily weighted S&P SmallCap 600 stocks. At times, the Funds portfolio may be weighted differently from the S&P SmallCap 600, particularly if the Fund has a small level of assets to invest. In addition, the Funds ability to 7 match the performance of the S&P SmallCap 600 is affected to some degree by the size and timing of cash flows into and out of the Fund. The Fund is managed to attempt to minimize such effects. PGI reserves the right to omit or remove any of the S&P SmallCap 600 stocks from the Fund if it determines that the stock is not sufficiently liquid. In addition, a stock might be excluded or removed from the Fund if extraordinary events or financial conditions lead PGI to believe that it should not be a part of the Funds assets. Hedging and Other Strategies: Each of the Funds may invest in inverse floating rate obligations, may engage in hedging transactions through the use of financial futures and options thereon and may also purchase and sell securities on a when-issued or forward commitment basis, invest in mortgage-backed securities, enter into repurchase agreements, invest in stand-by commitments, engage in swap agreements, and lend portfolio securities. Each of the Funds may invest in floating rate and variable rate obligations, including participation interests therein. Temporary Defensive Investing: For temporary defensive purposes in times of unusual or adverse market, economic, or political conditions, each Fund may invest up to 100% of its assets in cash and cash equivalents. In taking such defensive measures, either Fund may fail to achieve its investment objective. Fundamental Investment Restrictions: Each of the Funds is subject to the same fundamental investment restrictions which may not be changed without the approval of the shareholders of the Fund. These fundamental restrictions deal with such matters as the issuance of senior securities, purchasing or selling real estate or commodities, borrowing money, making loans, underwriting securities of other issuers, diversification or concentration of investments, and short sales of securities. The fundamental investment restrictions of the Funds are described in the Statement of Additional Information. Comparison of Investment Objectives and Strategies The Funds have the same investment objective  long-term growth of capital  and broadly similar investment strategies in that each invests principally in equity securities of small cap companies. However, the Acquired Fund is actively managed, while the Acquiring Fund is an index fund which seeks to mirror the investment performance of the S&P SmallCap 600 Index by allocating the Funds assets in approximately the same weightings as the Index. In addition, the Acquired Fund, but not the Acquiring Fund, pursues a value approach to investing and is authorized to invest up to 25% of its assets in foreign securities. The investment objective of each of the Funds may be changed by the Board without shareholder approval. Additional information about the investment strategies and the types of securities in which the Funds may invest is discussed below under Certain Investment Strategies and Related Risks of the Funds as well as in the Statement of Additional Information. The Statement of Additional Information provides further information about the portfolio managers for each Fund, including information about compensation, other accounts managed and ownership of Fund shares. Fees and Expenses of the Funds The tables below compare the fees and expenses of the shares of the Acquired and Acquiring Funds. In the Reorganization, the holders of Class R-1, Class R-2, Class R-3, Class R-4, Class R-5, and Institutional Class shares of the Acquired Fund will receive, respectively, Class R-1, Class R-2, and Class R-3, Class R-4, Class R-5, and Institutional Class shares of the Acquiring Fund. 8 Fees and Expenses as a % of average daily net assets The following table shows: (a) the ratios of expenses to average net assets of such share classes of the Acquired Fund for the fiscal year ended October 31, 2007; (b) the ratios of expenses to average net assets of such share classes of the Acquiring Fund for the fiscal year ended October 31, 2007; and (c) the pro forma expense ratios of such share classes of the Acquiring fund for the fiscal year ending October 31, 2007 assuming that the Reorganization had taken place at the commencement of the fiscal year ended October 31, 2007. Annual Fund Operating Expenses Management 12b-1 Other Total Operating Fees Fees Expenses Expenses SmallCap Blend Fund I (Acquired Fund) Class R-1 1.00% 0.35% 0.54% 1.89% Class R-2 1.00% 0.30% 0.46% 1.76% Class R-3 1.00% 0.25% 0.33% 1.58% Class R-4 1.00% 0.10% 0.29% 1.39% Class R-5 1.00% N/A 0.27% 1.27% Institutional 1.00% N/A 0.01% 1.01% SmallCap S&P 600 Index Fund (Acquiring Fund) Class R-1 0.15% 0.35% 0.54% 1.04% Class R-2 0.15% 0.30% 0.46% 0.91% Class R-3 0.15% 0.25% 0.33% 0.73% Class R-4 0.15% 0.10% 0.29% 0.54% Class R-5 0.15% N/A 0.27% 0.42% Institutional 0.15% N/A 0.01% 0.16% SmallCap S&P 600 Index Fund (Acquiring Fund) (Pro forma assuming Reorganization) Class R-1 0.15% 0.35% 0.54% 1.04% Class R-2 0.15% 0.30% 0.46% 0.91% Class R-3 0.15% 0.25% 0.33% 0.73% Class R-4 0.15% 0.10% 0.29% 0.54% Class R-5 0.15% N/A 0.27% 0.42% Institutional 0.15% N/A 0.01% 0.16% Other Expenses for the Retirement Class shares includes: R-1 R-2 R-3 R-4 R-5 Class Class Class Class Class Service Fee 0.25% 0.25% 0.17% 0.15% 0.15% Administrative Service Fee 0.28 0.20 0.15 0.13 0.11 (2 ) Expense information has been restated to reflect current fees. Certain other operating expenses of the Fund have increased effective February 29, 2008. Approximately $130,595,000 will be redeemed from the Acquired Fund on the date of Reorganization. If this redemption had taken place at the commencement of the year ended October 31, 2007, the estimated Total Operating Expenses for each class of shares of the Acquired Fund, based on the amount of net assets in the Acquired Fund after the redemption, would have been: Class R-1 2.18%; Class R-2 2.05%; Class R-3 1.87%; Class R-4 1.68%; Class R-5 1.56%; and Institutional 1.30%. There would have been no change, however, in the pro forma Total Operating Expenses of the Acquiring Fund. Examples: The following examples are intended to help you compare the costs of investing in shares of the Acquired and Acquiring Funds. The examples assume that you invest $10,000 in the particular fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. The examples should not be considered a representation of future expenses of the Acquired or Acquiring fund. Actual expenses may be greater or less than those shown. 9 1 Year 3 Years 5 Years 10 Years SmallCap Blend Fund I (Acquired Fund) Class R-1 $192 $594 $1,021 $2,212 Class R-2 179 554 954 2,073 Class R-3 161 499 860 1,878 Class R-4 142 440 761 1,669 Class R-5 129 403 697 1,534 Institutional 103 322 558 1,236 SmallCap S&P 600 Index Fund (Acquiring Fund) Class R-1 $106 $331 $574 $1,271 Class R-2 93 290 504 1,120 Class R-3 75 233 406 906 Class R-4 55 173 302 677 Class R-5 43 135 235 530 Institutional 16 52 90 205 SmallCap S&P 600 Index Fund (Acquiring Fund) (Pro forma assuming Reorganization) Class R-1 $106 $331 $574 $1,271 Class R-2 93 290 504 1,120 Class R-3 75 233 406 906 Class R-4 55 173 302 677 Class R-5 43 135 235 530 Institutional 16 52 90 205 Investment Management Fees/Sub-Advisory Arrangements The Funds each pay their investment advisor, PMC, an advisory fee which for each Fund is calculated as a percentage of the Funds average daily net assets pursuant to the following fee schedules: Acquired Fund 1.00% for the first $500 million, 0.98% for the next $500 million, 0.96% for the next 500 million, and 0.95% on all assets over $1.5 billion. Acquiring Fund 0.15% on all assets. As sub-advisors to the Funds, Mellon Capital and PGI are paid sub-advisory fees with respect to each Fund. The sub-advisory fees are paid by PMC, not by the Funds. A discussion of the basis of the Boards approval of the advisory and sub-advisory agreements with respect to the Acquired and Acquiring Funds is available in PFIs Annual Report to Shareholders for the fiscal year ended October 31, 2007. Comparison of Principal Investment Risks In deciding whether to approve the Reorganization, shareholders should consider the amount and character of investment risk involved in the respective investment objectives and strategies of the Acquired and Acquiring Funds. Both Funds have similar risks because they invest principally in equity securities of small capitalization companies. However, the Funds have some different risks because the Acquired Fund may invest in foreign securities and is actively managed while the Acquiring fund is an index fund. The risks of investing in the Funds include: Risks Applicable to both Funds: · Securities Lending Risk. The principal risk of securities lending is that the financial institution that borrows securities from the Fund could go bankrupt or otherwise default on its commitment under the securities lending agreement and the Fund might not be able to recover the loaned securities or their value. 10 · Credit or Counterparty Risk. Each of the Funds is subject to the risk that the issuer or guarantor of a fixed-income security or other obligation, the counterparty to a derivatives contract or repurchase agreement, or the borrower of the Funds securities will be unable or unwilling to make timely principal, interest, or settlement payments, or otherwise to honor its obligations. · Liquidity Risk. Each of the Funds is exposed to liquidity risk when trading volume, lack of a market maker, or legal restrictions impair its ability to sell particular securities or close derivative positions at an advantageous price. · Market Risk. The value of each Funds portfolio may go down in response to overall stock or bond market movements. Markets tend to move in cycles, with periods rising prices and periods of falling prices. Stocks tend to go up and down in value more than bonds. If a funds investments are concentrated in certain sectors, its performance could be worse than the overall market. It is possible to lose money when investing in either Fund. · Equity Securities Risk. Equity securities include common, preferred, and convertible preferred stocks and securities the values of which are tied to the price of stocks, such as rights, warrants, and convertible debt securities. Common and preferred stocks represent equity ownership in a company. Stock markets are volatile, and the price of equity securities (and their equivalents) will fluctuate. The value of equity securities purchased by a fund could decline if the financial condition of the companies in which the fund invests decline or if overall market and economic conditions deteriorate. · Small Company Risk. Investments in companies with smaller capitalizations may involve greater risk and price volatility than investments in larger, more mature companies. Smaller companies may be developing or marketing new products or services for which markets are not yet established and may never become established. While small, unseasoned companies may offer greater opportunities for capital growth than larger, more established companies, they also involve greater risks and should be considered speculative. Risks Applicable to the Acquiring Fund: · Underlying Fund Risk. The Principal LifeTime Funds and the Strategic Asset Management (SAM) Portfolios operate as funds of funds and invest principally in Underlying Funds. From time to time, an underlying fund may experience relatively large investments or redemptions by a fund of funds due to the reallocation or rebalancing of its assets. These transactions may have adverse effects on underlying fund performance to the extent an underlying fund is required to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so. This may be particularly important when a fund of funds owns a significant portion of an underlying fund. These transactions may also accelerate the realization of taxable income if sales of portfolio securities result in gains, and could increase transaction costs. In addition, when a fund of funds reallocates or redeems significant assets away from an underlying fund, the loss of assets to the underlying fund could result in increased expense ratios for that fund. PMC is the advisor to the Principal LifeTime Funds and each of the Underlying Funds. PGI is Sub-Advisor to these funds. The Acquiring Fund is among the Underlying Funds owned by the Principal LifeTime Funds. Principal and PGI are committed to minimizing the potential impact of underlying fund risk on underlying funds to the extent consistent with pursuing the investment objectives of the fund of funds which it manages. Each may face conflicts of interest in fulfilling its responsibilities to all such funds. The following table shows the percentage of the outstanding shares of the Acquiring Fund owned by the Principal LifeTime Funds as of October 31, 2007. PRINCIPAL LIFETIME FUNDS Principal LifeTime Principal Principal Principal Principal Principal Strategic LifeTime LifeTime LifeTime LifeTime LifeTime Income Underlying Fund 2010 Fund 2020 Fund 2030 Fund 2040 Fund 2050 Fund Fund Total SmallCap S&P 600 Index Fund 8.36% 15.07% 8.06% 3.94% 1.39% 1.82% 38.64% · Derivatives Risk. Derivatives are investments whose values depend on or are derived from other securities or indexes. A fund's use of certain derivative instruments (such as options, futures, and swaps) could produce disproportionate gains or losses. Derivatives are generally considered more risky than direct investments and, in a down market, could become harder to value or sell at a fair price. 11 Risks Applicable to the Acquired Fund: · Management Risk. Each of the Funds is actively managed by its sub-advisor. Each Funds performance will thus reflect in part the ability of its sub-advisor to make investment decisions that are suited to achieving the Funds investment objective. If the sub-advisors strategies do not perform as expected, the Fund could underperform other mutual funds with similar investment objectives or lose money. · Growth Stock Risk. Growth stocks typically trade at higher multiples of current earnings than other securities. Growth stocks are often more sensitive to market fluctuations than other securities because their market prices are highly sensitive to future earnings expectations. Similarly, because growth securities typically do not make dividend payments to shareholders, investment returns are based on capital appreciation, making returns more dependent on market increases and decreases. Growth stocks may therefore be more volatile than non-growth stocks. A funds strategy of investing in growth stocks also carries the risk that in certain markets growth stocks will underperform value stocks. · Foreign Securities Risk. Foreign securities carry risks that are not generally found in securities of U.S. companies. These risks include the loss of value as a result of political instability and financial and economic events in foreign countries. In addition, nationalization, expropriation or confiscatory taxation, and foreign exchange restrictions could adversely affect a funds investments in a foreign country. Foreign securities may be subject to less stringent reporting, accounting, and disclosure standards than are required of U.S. companies, and foreign countries may also have problems associated with and causing delays in the settlement of sales. · Market Segment (MidCap) Risk. Funds are subject to the risk that their principal market segment mid capitalization may underperform compared to other market segments or to the equity markets as a whole. Thus, the Acquired Funds strategy of investing in mid cap stocks carries the risk that in certain markets mid cap stocks will underperform small cap or large cap stocks. · Active Trading Risk. A fund that actively trades portfolio securities in an attempt to achieve its investment objective may have high portfolio turnover rates that may increase the funds brokerage costs, accelerate the realization of taxable gains, and adversely impact fund performance. · Value Stock Risk. A funds investments in value stocks carries the risk that the market will not recognize a securitys intrinsic value for a long time or that a stock judged to be undervalued may actually be appropriately priced. A value stock may not increase in price if other investors fail to recognize the companys value and bid up the price or invest in markets favoring faster growing companies. A funds strategy of investing in value stocks also carries the risk that in certain markets value stocks will underperform growth stocks. · Exchange Rate Risk. Because foreign securities are generally denominated in foreign currencies, the value of the net assets of a fund as measured in U.S. dollars will be affected by changes in exchange rates. To protect against future uncertainties in foreign currency exchange rates, the funds are authorized to enter into certain foreign currency exchange transactions. In addition, the funds foreign investments may be less liquid and their price more volatile than comparable investments in U.S. securities. Settlement periods may be longer for foreign securities and portfolio liquidity may be affected. · Mid Cap Stock Risk. Medium capitalization companies may be more vulnerable to adverse business or economic events than larger, more established companies. In particular, mid-size companies may pose greater risk due to narrow product lines, limited financial resources, less depth in management, or a limited trading market for their securities. · Initial Public Offerings (IPOs) Risk. There are risks associated with the purchase of shares issued in IPOs by companies that have little operating history as public companies, as well as risks inherent in those sectors of the market where these new issuers operate. The market for IPO issuers has been volatile and share prices of certain newly-public companies have fluctuated in significant amounts over short periods of time. A fund cannot guarantee continued access to IPO offerings and may at times dispose of IPO shares shortly after their acquisition. 12 Performance The bar charts below show how each Funds total return has varied year-by-year, while the tables below show each Funds performance over time (along with the returns of a broad-based market index and an index of funds with similar investment objectives for reference). Year-By-Year Total Returns (%) as of 12/31 Each Year (Institutional Class) SmallCap Blend Fund I (Acquired Fund) Highest return for a quarter during the period of the bar chart above: Q2 '03 22.12% Lowest return for a quarter during the period of the bar chart above: Q4 '07 -6.21% The year-to-date return as of June 30, 2008 is -7.37%. Year-By-Year Total Returns (%) as of 12/31 Each Year (Institutional Class) SmallCap S&P 600 Index Fund (Acquiring Fund) Highest return for a quarter during the period of the bar chart above: Q4 '01 20.55% Lowest return for a quarter during the period of the bar chart above: Q3 '02 -18.65% The year-to-date return as of June 30, 2008 is -7.05%. 13 Average Annual Total Returns (%) for periods ended December 31, 2007 Past Past Since 1 Year 5 Years Inception SmallCap Blend Fund I (Acquired Fund) Institutional Class -1.88 (after taxes on distributions ) -4.83 (after taxes on distributions and sales of share) R-1 Class -2.72 R-2 Class -2.62 R-3 Class -2.46 R-4 Class -2.24 R-5 Class -2.11 S&P SmallCap 600 Index -0.30 16.04 16.04 Morningstar Small Blend Category Average -1.10 15.72 15.61 Past Past Since 1 Year 5 Years Inception SmallCap S&P 600 Index Fund (Acquiring Fund) Institutional Class -0.36 (after taxes on distributions ) (2) (6) -1.95 (after taxes on distributions and sales of share) (2) (6) R-1 Class -1.22 R-2 Class -1.09 R-3 Class -0.93 R-4 Class -0.70 R-5 Class -0.59 S&P SmallCap 600 Index -0.30 16.04 9.71 Morningstar Small Blend Category Average -1.10 15.72 8.97 (1) Since inception results are measured from the date the Institutional Class shares were first sold (December 30, 2002). (2) After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor's tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. (3) The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 30, 2002. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Fund's Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 Class began operations) that is no higher than the historical performance of the Institutional Class shares. (4) Index performance does not reflect deductions for fees, expenses or taxes. For a description of the indices, see Appendix B to this Proxy Statement/Prospectus. (5) Since inception results are measured from the date the R-3 Class shares were first sold (December 6, 2000). (6) The Institutional Class shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the R-3 Class shares adjusted to reflect the fees and expenses of Institutional Class shares. The adjustments result in performance for such periods that is no higher than the historical performance of the R-3 Class shares. R-3 Class shares were first sold on December 6, 2000. (7) The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Fund's Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 Class began operations) that is no higher than the historical performance of the Institutional Class shares. 14 INFORMATION ABOUT THE REORGANIZATION Plan of Acquisition The terms of the Plan are summarized below. The summary is qualified in its entirety by reference to the Form of the Plan which is attached as Appendix A to this Proxy Statement/Prospectus. Under the Plan, the Acquiring Fund will acquire all the assets and assume all the liabilities of the Acquired Fund. We expect that the closing date will be November 21, 2008, and that the Effective Time of the Reorganization will be as of the close of regularly scheduled trading on the NYSE (normally 3:00 p.m., Central Time) on that date. Each Fund will determine its net asset values as of the close of trading on the NYSE using the procedures described in its then current prospectus (the procedures applicable to the Acquired Fund and the Acquiring Fund are identical). The Acquiring Fund will issue to the Acquired Fund a number of shares of each share class with a total value equal to the total value of the net assets of the corresponding share class of the Acquired Fund outstanding at the Effective Time of the Reorganization. Immediately after the Effective Time, the Acquired Fund will distribute to its shareholders Acquiring Fund shares of the same class as the Acquired Fund shares you own in exchange for all your Acquired Fund shares of that class. Acquired Fund shareholders will receive a number of full and fractional shares of the Acquiring Fund that are equal in value to the value of the shares of the Acquired Fund that are surrendered in the exchange. In connection with the exchange, the Acquiring Fund will credit on its books an appropriate number of its shares to the account of each Acquired Fund shareholder, and the Acquired Fund will cancel on its books all its shares registered to the account of that shareholder. After the Effective Time of the Reorganization, the Acquired Fund will be dissolved in accordance with applicable law. The Plan may be amended, but no amendment may be made which in the opinion of the Board would materially adversely affect the interests of the shareholders of the Acquired Fund. The Board may abandon and terminate the Plan at any time before the Effective Time of the Reorganization if it believes that consummation of the transactions contemplated by the Plan would not be in the best interests of the shareholders of either of the Funds. Under the Plan, the Acquired Fund will pay or cause to be paid all out-of-pocket fees and expenses incurred in connection with the transactions contemplated by the Plan. These fees and expenses include, but are not limited to, accountants fees, legal fees, registration fees, printing expenses, transfer taxes (if any) and the fees of banks and transfer agents. If the Plan is not consummated for any reason, the Board will consider other possible courses of action. Reasons for the Reorganization The Board of Directors believes the Reorganization will better benefit shareholders of both the Acquired and Acquiring Funds. Although the Acquired Fund is actively managed and the Acquiring Fund is an index fund, the Funds have the same investment objective  long-term growth of capital  and broadly similar investment strategies in that each invests principally in equity securities of small cap companies, and the Reorganization will afford shareholders of the Acquired Fund reasonable continuity of investment expectations; Acquiring Fund has lower advisory fees as well as lower overall expense ratios than the Acquired Fund. In addition, the Acquiring Fund has outperformed the Acquired Fund for each of the one-, three-, and five-year periods ended April 30, 2008. Moreover, because the Acquiring Fund is much larger than the Acquired Fund, the Reorganization is expected to provide shareholders of the Acquired Fund on an ongoing basis with the greater prospects for growth, efficient management and reduced overall expenses that are available from a larger fund. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. Board Consideration of the Reorganization The Board, including the Independent Directors, considered the Reorganization pursuant to the Plan at its meeting on June 9, 2008. The Board considered information presented by PMC, and the Independent Directors were assisted by independent legal counsel. The Board requested and evaluated such information as it deemed necessary to consider the Reorganization. At the meeting, the Board unanimously approved the Reorganization after concluding that participation in the Reorganization is in the best interests of the Acquired Fund and the Acquiring Fund and that the interests of existing shareholders of the Funds will not be diluted as a result of the Reorganization. 15 In determining whether to approve the Reorganization, the Board made inquiry into a number of matters and considered, among others, the following factors, in no order of priority: (1) the identical investment objectives shared by the Funds and their having broadly similar investment concentration in small cap companies, as well as differences resulting from the Acquired Fund being actively managed and the Acquiring Fund being an index fund; (2) the absence of any differences in the Funds fundamental investment restrictions; (3) estimated explicit trading costs associated with disposing of any portfolio securities and reinvesting the proceeds in connection with the Reorganization; (4) expense ratios and available information regarding the fees and expenses of the Funds; (5) comparative investment performance of and other information pertaining to the Funds; (6) the potential effect on the Acquired Funds shareholders of investing in a larger fund and the potential effect on the portfolio management of the Acquiring Fund of a larger asset base following the Reorganization; (7) the prospects for growth of and for achieving economies of scale by the Acquired Fund in combination with the Acquiring Fund; (8) the absence of any material differences in the rights of shareholders of the Funds; (9) the financial strength, investment experience and resources of PGI, which serves as the sub-advisor to the Acquiring Fund; (10) any direct or indirect benefits expected to be derived by PMC and its affiliates from the Reorganization; (11) the a nticipated direct or indirect federal income tax consequences of the Reorganization; (12) the fact that the Reorganization will not result in any dilution of Acquired or Acquiring Fund shareholder values; (13) the terms and conditions of the Plan; and (14) possible alternatives to the Reorganization. The Boards decision to recommend approval of the Reorganization was based on a number of factors, including the following: (1) Although the Acquired Fund is actively managed and the Acquiring Fund is an index fund, the Funds have the same investment objective  long-term growth of capital  and broadly similar investment strategies in that each invests principally in equity securities of small cap companies, and the Reorganization will afford shareholders of the Acquired Fund reasonable continuity of investment expectations; (2) PGI as the sub-advisor responsible for managing the assets of the Acquiring Fund may be expected to continue to provide high quality investment advisory services and personnel for the foreseeable future; (3) the Acquiring Fund, which has a substantially larger asset base than the Acquired Fund, has outperformed the Acquired Fund over the one-, three-, and five-year periods ended April 30, 2008, although no assurance can be given that the Acquiring Fund will achieve any particular level of performance after the Reorganization; and (4) the Acquiring Fund has a lower advisory fee rate and lower operating expense ratios than the Acquired Fund. 16 Description of the Securities to Be Issued PFI is a Maryland corporation that is authorized to issue its shares of common stock in separate series and separate classes of series. Each of the Acquired and Acquiring Funds is a separate series of PFI, and the Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of common stock of the Acquiring Fund to be issued in connection with the Reorganization represent interests in the assets belonging to that series and have identical dividend, liquidation and other rights, except that expenses allocated to a particular series or class are borne solely by that series or class and may cause differences in rights as described herein. Expenses related to the distribution of, and other identified expenses properly allocated to, the shares of a particular series or class are charged to, and borne solely by, that series or class, and the bearing of expenses by a particular series or class may be appropriately reflected in the net asset value attributable to, and the dividend and liquidation rights of, that series or class. All shares of PFI have equal voting rights and are voted in the aggregate and not by separate series or class of shares except that shares are voted by series or class: (i) when expressly required by Maryland law or the 1940 Act and (ii) on any matter submitted to shareholders which the Board has determined affects the interests of only a particular series or class. The share classes of the Acquired Fund have the same rights with respect to the Acquired Fund that the share classes of the Acquiring Fund have with respect to the Acquiring Fund. Shares of both Funds, when issued, have no cumulative voting rights, are fully paid and non-assessable, have no preemptive or conversion rights and are freely transferable. Each fractional share has proportionately the same rights as are provided for a full share. Federal Income Tax Consequences The Reorganization is not designed to be tax-free. Therefore, shareholders of the Acquired Fund holding such shares through taxable accounts such as non-qualified deferred compensation plans may recognize a gain or loss, for federal income tax purposes, on the difference between the fair market value of the Acquiring Fund shares received in the Reorganization and their federal income tax basis in their shares of the Acquired Fund at closing. Capital Loss Carryforward. As of October 31, 2007, the Acquired Fund had no accumulated capital loss carryforward. The Reorganization is not designed to be tax-free. Therefore, to the extent the Acquired Fund has a capital loss carryforward as of the Effective Time, the capital loss carryforward will not be available to the Acquiring Fund to offset its capital gains. Distribution of Income and Gains. Prior to the Reorganization, the Acquired Fund, whose taxable year will end as a result of the Reorganization, will declare to its shareholders of record one or more distributions of all of its previously undistributed net investment income and net realized capital gain, including capital gains on any securities disposed of in connection with the Reorganization. Such distributions will be made to shareholders before the Reorganization. An Acquired Fund shareholder will be required to include any such distributions in such shareholders taxable income. This may result in the recognition of income that could have been deferred or might never have been realized had the Reorganization not occurred. The foregoing is only a summary of the potential federal income tax consequences of the Reorganization and should not be considered tax advice. You are urged to consult with your own tax advisors regarding the federal, state, and local tax consequences of the Reorganization which may apply in your particular circumstance. 17 CAPITALIZATION The following table shows the capitalization of each of the Acquired Fund and the Acquiring Fund as of April 30, 2008, and the pro forma combined capitalization of the Acquiring Fund as if the Reorganization had occurred as of that date. N ET A SSET S HARES S HARE N ET A SSETS V ALUE O UTSTANDING C LASS S ) P ER S HARE S ) A CQUIRED F UND Institutional $130,595 $12.54 10,413 R-1 296 12.10 24 R-2 1,088 11.93 91 R-3 3,248 12.09 269 R-4 384 12.24 31 R-5 271 12.34 22 T OTAL A CQUIRED F UND A CQUIRING F UND Class J $ 77,935 $15.06 5,175 Institutional 237,600 15.57 15,262 R-1 4,460 15.47 288 R-2 20,586 15.67 1,314 R-3 44,041 15.79 2,790 R-4 20,004 15.89 1,259 R-5 76,320 15.91 4,797 T OTAL A CQUIRING F UND R EDUCTION IN NET ASSETS AND Institutional $ (13) $ (0.00) (1) DECREASE IN NET ASSET VALUES PER R-1 * ** *** SHARE OF THE A CQUIRED F UND TO R-2 * ** *** REFLECT THE ESTIMATED EXPENSES OF R-3 * ** *** THE R EORGANIZATION R-4 * ** *** R-5 * ** *** R EDUCTION IN SHARES Institutional (2,025) OUSTANDING OF THE A CQUIRED R-1 (5) F UND TO REFLECT THE R-2 (22) EXCHANGE FOR THE SHARES OF R-3 (63) THE A CQUIRING F UND R-4 (7) R-5 (5) A CQUIRING F UND (P RO FORMA ASSUMING R EORGANIZATION ) Class J $77,935 $15.06 5,175 Institutional 368,182 15.57 23,649 R-1 4,756 15.47 307 R-2 21,674 15.67 1,383 R-3 47,289 15.79 2,996 R-4 20,388 15.89 1,283 R-5 76,591 15.91 4,814 T OTAL A CQUIRING F UND (P RO FORMA ASSUMING R EORGANIZATION ) * Less than $500. ** Per share amount is less than $.005. *** Less than 500 shares. SmallCap Blend Fund I is expected toredeem approximately $130,595,000 on the date of the Reorganization. If the proposed redemption were reflected in the table, the pro forma information for the SmallCap S&P 600 Index Fund as a result of theReorganization would change in the following respects: Institutional Net Assets and Shares Outstanding would be approximately $237,587,000 and 15,261,000 and Total Net Assets and Shares Outstanding would be approximately $486,220,000 and 31,219,000. 8 ADDITIONAL INFORMATION ABOUT THE FUNDS Certain Investment Strategies and Related Risks of the Funds This section provides information about certain investment strategies and related risks of the Funds. The Statement of Additional Information contains additional information about investment strategies and their related risks. Some of the principal investment risks vary between the Funds and the variations are described above. The value of each Funds securities may fluctuate on a daily basis. As with all mutual funds, as the values of each Funds assets rise or fall, the Funds share price changes. If an investor sells Fund shares when their value is less than the price the investor paid, the investor will lose money. As with any security, the securities in which the Funds invest have associated risk. Market Volatility Equity securities include common stocks, preferred stocks, convertible securities, depositary receipts, rights, and warrants. Common stocks, the most familiar type, represent an equity (ownership) interest in a corporation. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stocks value may also fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a companys stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a companys stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the companys financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Repurchase Agreements and Loaned Securities The Funds may invest a portion of their assets in repurchase agreements, although this is not a principal investment strategy. Repurchase agreements typically involve the purchase of debt securities from a financial institution such as a bank, savings and loan association, or broker-dealer. A repurchase agreement provides that the Fund sells back to the seller and that the seller repurchases the underlying securities at a specified price on a specific date. Repurchase agreements may be viewed as loans by the Fund collateralized by the underlying securities. This arrangement results in a fixed rate of return that is not subject to market fluctuation while the Fund holds the security. In the event of a default or bankruptcy by a selling financial institution, the affected Fund bears a risk of loss. To minimize such risks, the Funds enter into repurchase agreements only with large, well-capitalized and well-established financial institutions. In addition, the value of the securities collateralizing the repurchase agreement is, and during the entire term of the repurchase agreement remains, at least equal to the repurchase price, including accrued interest. The Funds may lend their portfolio securities to unaffiliated broker-dealers and other unaffiliated qualified financial institutions. These transactions involve risk of loss to a fund if the counterparty should fail to return such securities to the fund upon demand or if the counterpartys collateral invested by the fund declines in value as a result of investment losses. Forward Commitments The Funds may enter into forward commitment agreements, although this is not a principal investment strategy. These agreements call for a fund to purchase or sell a security on a future date at a fixed price. The Funds may also enter into contracts to sell their investments either on demand or at a specific interval. Temporary Defensive Measures From time to time, as part of its investment strategy, each Fund may invest without limit in cash and cash equivalents for temporary defensive purposes in response to adverse market, economic or political conditions. To the extent that the Fund is in a defensive position, it may lose the benefit of upswings and limit its ability to meet its investment objective. For this purpose, cash equivalents include: bank notes, bank certificates of deposit, bankers acceptances, repurchase agreements, commercial paper, and commercial paper master notes which are floating rate debt instruments without a fixed maturity. In addition, each Fund may purchase U.S. government securities, preferred stocks and debt securities, whether or not convertible into or carrying rights for common stock. There is no limit on the extent to which the Funds may take temporary defensive measures. In taking such measures, the Funds may fail to achieve their investment objective. 19 Currency Contracts The Funds may enter into currency contracts, currency futures contracts and options, and options on currencies for hedging and other purposes. A forward currency contract involves a privately negotiated obligation to purchase or sell a specific currency at a future date at a price set in the contract. A Fund will not hedge currency exposure to an extent greater than the aggregate market value of the securities held or to be purchased by the Fund (denominated or generally quoted or currently convertible into the currency). Hedging is a technique used in an attempt to reduce risk. If a Funds Sub-Advisor hedges market conditions incorrectly or employs a strategy that does not correlate well with the Funds investment, these techniques could result in a loss. These techniques may increase the volatility of a Fund and may involve a small investment of cash relative to the magnitude of the risk assumed. In addition, these techniques could result in a loss if the other party to the transaction does not perform as promised. There is also a risk of government action through exchange controls that would restrict the ability of the Fund to deliver or receive currency. Warrants Each of the Funds may invest in warrants though neither of the Funds use such investments as a principal investment strategy. A warrant is a certificate granting its owner the right to purchase securities from the issuer at a specified price, normally higher than the current market price. Convertible Securities Convertible securities are fixed-income securities that a Fund has the right to exchange for equity securities at a specified conversion price. The option allows the Fund to realize additional returns if the market price of the equity securities exceeds the conversion price. For example, the Fund may hold fixed-income securities that are convertible into shares of common stock at a conversion price of $10 per share. If the market value of the shares of common stock reached $12, the Fund could realize an additional $2 per share by converting its fixed-income securities. Convertible securities have lower yields than comparable fixed-income securities. In addition, at the time a convertible security is issued the conversion price exceeds the market value of the underlying equity securities. Thus, convertible securities may provide lower returns than non-convertible fixed-income securities or equity securities depending upon changes in the price of the underlying equity securities. However, convertible securities permit the Fund to realize some of the potential appreciation of the underlying equity securities with less risk of losing its initial investment. The Funds treat convertible securities as both fixed-income and equity securities for purposes of investment policies and limitations because of their unique characteristics. The Funds may invest in convertible securities without regard to their ratings. Portfolio Turnover Portfolio Turnover is the term used in the industry for measuring the amount of trading that occurs in a Funds portfolio during the year. For example, a 100% turnover rate means that on average every security in the portfolio has been replaced once during the year. Funds that engage in active trading may have higher portfolio turnover rates. Funds with high turnover rates (more than 100%) often have higher transaction costs (which are paid by the Fund) and may have an adverse impact on the Funds performance. Turnover rates for each of the Funds may be found in the Funds Financial Highlights table. It is recommended that all the factors are considered when the turnover rates of different funds are compared. A fund with consistently higher total returns and higher turnover rates than another fund may actually be achieving better performance precisely because the managers are active traders. An investor should also be aware that the total return line in the Financial Highlights section already includes portfolio turnover costs. Exchange Traded Funds (ETFs) These are a type of index fund bought and sold on a securities exchange. An ETF trades like common stock and represents a fixed portfolio of securities designed to track a particular market index. The Funds could purchase shares issued by an ETF to temporarily gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although ETFs have management fees that increase their costs. 20 Small and Medium Capitalization Companies The Funds may invest in securities of companies with small- or mid-sized market capitalizations. Market capitalization is defined as total current market value of a companys outstanding common stock. Investments in companies with smaller market capitalizations may involve greater risks and price volatility (wide, rapid fluctuations) than investments in larger, more mature companies. Small companies may be less significant within their industries and may be at a competitive disadvantage relative to their larger competitors. While smaller companies may be subject to these additional risks, they may also realize more substantial growth than larger or more established companies. Smaller companies may be less mature than larger companies. At this earlier stage of development, the companies may have limited product lines, reduced market liquidity for their shares, limited financial resources, or less depth in management than larger or more established companies. Unseasoned issuers are companies with a record of less than three years continuous operation, including the operation of predecessors and parents. Unseasoned issuers by their nature have only a limited operating history that can be used for evaluating the companys growth prospects. As a result, investment decisions for these securities may place a greater emphasis on current or planned product lines and the reputation and experience of the companys management and less emphasis on fundamental valuation factors than would be the case for more mature growth companies. Derivatives To the extent permitted by its investment objectives and policies, the Funds may invest in securities that are commonly referred to as derivative securities. Generally, a derivative is a financial arrangement, the value of which is derived from, or based on, a security, asset, or market index. Certain derivative securities are described more accurately as index/structured securities. Index/structured securities are derivative securities whose value or performance is linked to other equity securities (such as depositary receipts), currencies, interest rates, indices or other financial indicators (reference indices). Some derivatives, such as mortgage-related and other asset-backed securities, are in many respects like any other investment, although they may be more volatile or less liquid than more traditional debt securities. There are many different types of derivatives and many different ways to use them. Futures and options are commonly used for traditional hedging purposes to attempt to protect a fund from exposure to changing interest rates, securities prices, or currency exchange rates and for cash management purposes as a low-cost method of gaining exposure to a particular securities market without investing directly in those securities. A fund may enter into put or call options, future contracts, options on futures contracts and over-the-counter swap contracts (e.g., interest rate swaps, total return swaps and credit default swaps) for both hedging and non-hedging purposes. Generally, the Funds may not invest in a derivative security unless the reference index or the instrument to which it relates is an eligible investment for the particular Fund. The return on a derivative security may increase or decrease, depending upon changes in the reference index or instrument to which it relates. The risks associated with derivative investments include:  the risk that the underlying security, interest rate, market index or other financial asset will not move in the direction the sub-advisor anticipated;  the possibility that there may be no liquid secondary market which may make it difficult or impossible to close out a position when desired;  the risk that adverse price movements in an instrument can result in a loss substantially greater than a funds initial investment; and  the counterparty may fail to perform its obligations. Initial Public Offerings (IPOs) An IPO is a companys first offering of stock to the public. IPO risk is that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer. The purchase of IPO shares may involve high transaction costs. IPO shares are subject to market risk and liquidity risk. In addition, the market for IPO shares can be speculative and/or inactive for extended periods of time. The limited number of shares available for trading in some IPOs may make it more difficult for a Fund to buy or sell significant amounts of shares without an unfavorable impact on prevailing prices. Investors in IPO shares can be affected by substantial dilution in the value of their shares by sales of 21 additional shares and by concentration of control in existing management and principal shareholders. When a Funds asset base is small, a significant portion of the Funds performance could be attributable to investments in IPOs because such investments would have a magnified impact on the Fund. As the Funds assets grow, the effect of the Funds investments in IPOs on the Funds performance probably will decline, which could reduce the Funds performance. Because of the price volatility of IPO shares, a Fund may choose to hold IPO shares for a very short period of time. This may increase the turnover of the Funds portfolio and lead to increased expenses to the Fund, such as commissions and transaction costs. By selling IPO shares, the Fund may realize taxable gains it will subsequently distribute to shareholders. Foreign Investing The Acquired Fund may invest in securities of foreign companies which are:  companies with their principal place of business or principal office outside the U.S. or  companies for which the principal securities trading market is outside the U.S. Foreign companies may not be subject to the same uniform accounting, auditing, and financial reporting practices as are required of U.S. companies. In addition, there may be less publicly available information about a foreign company than about a U.S. company. Securities of many foreign companies are less liquid and more volatile than securities of comparable U.S. companies. Commissions on foreign securities exchanges may be generally higher than those on U.S. exchanges, although each Fund seeks the most favorable net results on its portfolio transactions. Foreign markets also have different clearance and settlement procedures than those in U.S. markets. In certain markets there have been times when settlements have been unable to keep pace with the volume of securities transactions, making it difficult to conduct these transactions. Delays in settlement could result in temporary periods when a portion of Fund assets is not invested and earning no return. If a Fund is unable to make intended security purchases due to settlement problems, the Fund may miss attractive investment opportunities. In addition, a Fund may incur a loss as a result of a decline in the value of its portfolio if it is unable to sell a security. With respect to certain foreign countries, there is the possibility of expropriation or confiscatory taxation, political or social instability, or diplomatic developments that could affect a Funds investments in those countries. In addition, a Fund may also suffer losses due to nationalization, expropriation or differing accounting practices and treatments. Investments in foreign securities are subject to laws of the foreign country that may limit the amount and types of foreign investments. Changes of governments or of economic or monetary policies, in the U.S. or abroad, changes in dealings between nations, or currency convertibility or exchange rates could result in investment losses for a Fund. Finally, even though certain currencies may be convertible into U.S. dollars, the conversion rates may be artificial relative to the actual market values and may be unfavorable to Fund investors. Foreign securities are often traded with less frequency and volume, and therefore may have greater price volatility, than is the case with many U.S. securities. Brokerage commissions, custodial services, and other costs relating to investment in foreign countries are generally more expensive than in the U.S. Though the Funds intend to acquire the securities of foreign issuers where there are public trading markets, economic or political turmoil in a country in which a Fund has a significant portion of its assets or deterioration of the relationship between the U.S. and a foreign country may negatively impact the liquidity of a Funds portfolio. A Fund may have difficulty meeting a large number of redemption requests. Furthermore, there may be difficulties in obtaining or enforcing judgments against foreign issuers. A Fund may choose to invest in a foreign company by purchasing depositary receipts. Depositary receipts are certificates of ownership of shares in a foreign-based issuer held by a bank or other financial institution. They are alternatives to purchasing the underlying security but are subject to the foreign securities to which they relate. Investments in companies of developing countries may be subject to higher risks than investments in companies in more developed countries. These risks include:  increased social, political, and economic instability;  a smaller market for these securities and low or nonexistent volume of trading that results in a lack of liquidity and in greater price volatility; 22  lack of publicly available information, including reports of payments of dividends or interest on outstanding securities;  foreign government policies that may restrict opportunities, including restrictions on investment in issuers or industries deemed sensitive to national interests;  relatively new capital market structure or market-oriented economy;  the possibility that recent favorable economic developments may be slowed or reversed by unanticipated political or social events in these countries;  restrictions that may make it difficult or impossible for the Fund to vote proxies, exercise shareholder rights, pursue legal remedies, and obtain judgments in foreign courts; and  possible losses through the holding of securities in domestic and foreign custodial banks and depositories. In addition, many developing countries have experienced substantial, and in some periods, extremely high rates of inflation for many years. Inflation and rapid fluctuations in inflation rates have had and may continue to have negative effects on the economies and securities markets of those countries. Repatriation of investment income, capital and proceeds of sales by foreign investors may require governmental registration and/or approval in some developing countries. A Fund could be adversely affected by delays in or a refusal to grant any required governmental registration or approval for repatriation. Further, the economies of developing countries generally are heavily dependent upon international trade and, accordingly, have been and may continue to be adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protectionist measures imposed or negotiated by the countries with which they trade. Multiple Classes of Shares The Board of Directors of PFI has adopted an 18f-3 Plan for each of the Funds. Under these plans, each of the Funds currently offers the following shares: Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 (sometimes collectively referred to as the Retirement Class Shares), and Institutional Class shares. The Acquiring Fund also offers Class J shares. The shares are the same except for differences in class expenses, including any Rule 12b-1 fees and any applicable sales charges, excessive trading and other fees. The Acquiring Fund may offer additional share classes in the future. Costs of Investing in the Funds Fees and Expenses of the Funds This section describes the fees and expenses you may pay if you invest in Institutional Retirement Class shares. In addition to the ongoing fees listed below, the Institutional Class of the Funds may pay a portion of investment related expenses (e.g., interest on reverse repurchase agreements) that are allocated to all classes of the Funds. Ongoing fees Ongoing Fees reduce the value of each share. Because they are ongoing, they increase the cost of investing in the Funds. Each Fund pays ongoing fees to PMC and others who provide services to the Fund. These fees include:  Management Fee  Through the Management Agreement with the Fund, Principal has agreed to provide investment advisory services and corporate administrative services to the Fund.  Other Expenses  A portion of expenses that are allocated to all classes of the Fund. The Retirement Class shares may also be charged the following fees:  Distribution Fee  Each of the Funds has adopted a distribution plan under Rule 12b-1 of the 1940 Act. Under the plan, the R-1, R-2, R-3, and R-4 classes of each Fund pay a distribution fee based on the average daily net asset value (NAV) of the Fund. These fees pay distribution and other expenses for the sale of Fund shares and for services provided to shareholders. Over time, these fees may exceed other types of sales charges.  Service Fee  Principal has entered into a Services Agreement with the Fund under which Principal performs personal services for shareholders. 23  Administrative Service Fee  Principal has entered into an Administrative Services Agreement with the Fund under which Principal provides transfer agent and corporate administrative services to the Fund. In addition, Principal has assumed the responsibility for communications with and recordkeeping services for beneficial owners of Fund shares. Princor and Principal Funds Distributor (PFD) are the Funds principal underwriters for Institutional Class and Retirement Class shares. They may, from time-to-time, at their expense, pay a bonus or other consideration or incentive to dealers who have sold or may sell significant amounts of shares. Any such bonus or incentive program will not change the price paid by investors for the purchase of the Funds shares or the amount that any particular Fund receives as the proceeds from such sales. In addition, Princor, PFD, or their affiliates may provide financial support to dealers that sell shares of the Funds. This support is based primarily on the amount of sales of fund shares and/or total assets in the Funds. The amount of support may be affected by: total sales; net sales; levels of redemptions; the dealers support of, and participation in, Princors and PFDs marketing programs and the extent of a dealers marketing programs relating to the Funds. Financial support to dealers may be made from payments from Princors and PFDs resources and from their retention of underwriting concessions. You may obtain more information about sales charge reductions and waivers through a link on PFIs website at www.PrincipalFunds.com, from the Statement of Additional Information, or from your Investment Representative. Distribution Plans and Additional Information Regarding Intermediary Compensation Each of the Funds has adopted a 12b-1 Plan for the R-1, R-2, R-3, and R-4 Class shares of the Fund. Under the 12b-1 Plans, each Fund will make payments from its assets attributable to the particular share class to the Funds Distributors for distribution-related expenses and for providing services to shareholders of that share class. Payments under the 12b-1 plans will not automatically terminate for funds that are closed to new investors or to additional purchases by existing shareholders. The fund Board will determine whether to terminate, modify, or leave unchanged the 12b-1 plan at the time the Board directs the implementation of the closure of the fund. Because Rule 12b-1 fees are ongoing fees, over time they will increase the cost of an investment in the Funds and may cost more than paying other types of sales charges. The term Distributors as used in this section refers to both Princor and PFD. The maximum annual Rule 12b-1 distribution and/or service fee (as a percentage of average daily net assets) for each of the above classes of the Funds are set forth below: Share Class 12b-1 Fee R-1 0.35% R-2 0.30% R-3 0.25% R-4 0.10% Payments to Investment Representatives and Their Firms . Financial intermediaries market and sell shares of the Acquired and Acquiring Funds. These financial intermediaries receive compensation from the Distributors and their affiliates for selling shares of the Funds and/or providing services to the Funds shareholders. Financial intermediaries may include, among others, broker-dealers, registered investment advisors, banks, and trust companies. Investment Representatives who deal with investors on an individual basis are typically associated with a financial intermediary. The Distributors and their affiliates may fund this compensation from various sources, including any sales charge and/or Rule 12b-1 Plan fee that the shareholder or the Funds pay to the Distributors. Individual Investment Representatives may receive some or all of the amounts paid to the financial intermediary with which he or she is associated. Other Payments to Intermediaries . In addition to the commissions paid at the time of sale, ongoing payments, and the reimbursement of costs associated with education, training and marketing efforts, conferences, seminars, due diligence trip expenses, ticket charges, and other general marketing expenses, some or all of which may be paid to financial intermediaries (and, in turn, to your Investment Representative), the Distributors and their affiliates, at their expense, currently provide additional payments to financial intermediaries that sell shares of the Funds for distribution services. Although payments made to each qualifying financial intermediary in any given year may vary, such payments will generally not exceed (a) 0.25% of the current years sales of Fund shares by that financial intermediary and/or (b) 0.25% of average daily net assets of Fund shares serviced by that financial intermediary over the year. 24 A number of factors are considered in determining the amount of these additional payments, including each financial intermediarys Fund sales, assets, and redemption rates as well as the willingness and ability of the financial intermediary to give the Distributor access to its Investment Representatives for educational and marketing purposes. In some cases, financial intermediaries will include the Funds on a preferred list. The Distributors goals include making the Investment Representatives who interact with current and prospective investors and shareholders more knowledgeable about the Funds so that they can provide suitable information and advice about the and related investor services. Additionally, the Distributors may provide payments to reimburse directly or indirectly the costs incurred by these financial intermediaries and their associated Investment Representatives in connection with educational seminars and training and marketing efforts related to the Funds for the firms employees and/or their clients and potential clients. The costs and expenses associated with these efforts may include travel, lodging, entertainment, and meals. The Distributors may also provide payment or reimbursement for expenses associated with qualifying dealers conferences, transactions (ticket) charges, and general marketing expenses. In connection with the purchase by PMC of WM Advisors, the investment advisor to the WM Funds, and WM Advisors two subsidiaries, WM Funds Distributor, Inc. and WM Shareholder Services, Inc. (the "Transaction"), New American Capital, Inc. and its parent company Washington Mutual, Inc. ("WaMu") have agreed to make certain contingent payments to PMC with respect to each of the first four years following the closing of the Transaction. Such payments must be made if aggregate management fee revenues to PMC and its affiliates from assets under management in funds and other financial products advised by PMC and its affiliates (including the Acquired and Acquiring Funds) (collectively, the "Principal Products") sold through WaMu and its affiliates (including WM Financial Services, Inc., a broker-dealer subsidiary of WaMu) fall below certain specified targets during any such year. This could result in up to $30 million being paid by WaMu or New American Capital, Inc. to PMC with respect to each of those four years following the closing of the Transaction. As a result, WM Financial Services, Inc. (and/or it affiliates) will have an additional incentive to sell Principal Products following the closing of the Transaction. If one mutual fund sponsor makes greater distribution assistance payments than another, your Investment Representative and his or her financial intermediary may have an incentive to recommend one fund complex over another. Similarly, if your Investment Representative or his or her financial intermediary receives more distribution assistance for one share class versus another, then they may have an incentive to recommend that share class. Please speak with your Investment Representative to learn more about the total amounts paid to your Investment Representative and his or her financial intermediary by the Funds, the Distributor and its affiliates, and by sponsors of other mutual funds he or she may recommend to you. You should also carefully review disclosures made by your Investment Representative at the time of purchase. As of March 1, 2007, the Distributor anticipates that the firms that will receive additional payments for distribution of the Funds (other than commissions paid at the time of sale, ongoing payments, and the reimbursement of cost associated with education, training and marketing efforts; conferences; ticket charges; and other general marketing expenses) include: Advantage Capital Corporation Mutual Service Corporation Advest, Inc. National Financial Services Corp. A.G. Edwards & Sons, Inc. National Investors Corporation AIG Advisors, Inc. National Planning Corporation American Portfolios Financial Services, Inc. NFP Securities, Inc. Ameriprise Financial Services Corp. Oppenheimer & Co., Inc. Associated Financial Group Pacific Select Distributors, Inc. Associated Securities Corp. Pershing AXA Advisors, LLC Piper Jaffray & Co. Cadaret, Grant & Co., Inc. ProEquities, Inc. Charles Schwab & Co., Inc. Prospera Financial Services, Inc. Citigroup Global Markets, Inc. Prudential Investment Management Services, LLC Commonwealth Financial Network Raymond James & Associates, Inc. Farmers Financial Solutions, LLC Raymond James Financial Services, Inc. FFP Securities, Inc. RBC Dain Rauscher, Inc. FSC Securities Corporation Royal Alliance Associates, Inc. G.A. Repple & Company Scottrade, Inc. 25 H. Beck, Inc. Securities America, Inc. INVEST Financial Corporation Sentra Securities Corp./Spelman and Co., Inc. Investacorp, Inc. SII Investments, Inc. Investment Advisors & Consultants, Inc. Sorrento Pacific Financial, LLC Investment Centers of America, Inc. Southwest Securities, Inc. Janney Montgomery Scott, LLC SunAmerica Securities, Inc. Jefferson Pilot Securities Corporation Triad Advisors, Inc. Linsco/Private Ledger Corp. UBS Financial Services, Inc. McDonald Investments, Inc. United Planners Financial Services of America Merrill Lynch, Pierce, Fenner & Smith Inc. Wachovia Securities, LLC M.L. Stern & Co. WM Financial Services, Inc. Morgan Stanley DW, Inc. Waterstone Financial Group, Inc. To obtain a current list of such firms, call 1-800-222-5852. Although a Fund may use brokers who sell shares of the Funds to effect portfolio transactions, the sale of shares is not considered as a factor when selecting brokers to effect portfolio transactions. Your financial intermediary may charge fees and commissions, including processing fees, in addition to those described in this prospectus. The amount and applicability of any such fee is determined and disclosed separately by the financial intermediary. You should ask your Investment Representative for information about any fees and/or commissions that are charged. Retirement Plan Services. The Funds pay a Service Fee and Administrative Services Fee to PMC for providing services to retirement plan shareholders. PMC typically pays some or all of these fees to Principal Life, which has entered into an agreement to provide these services to the retirement plan shareholders. PMC may also enter into agreements with other intermediaries to provide these services, and pay some or all of the Fees to such intermediaries. Plan recordkeepers, who may have affiliated financial intermediaries that sell shares of the funds, may be paid additional amounts. In addition, financial intermediaries may be affiliates of entities that receive compensation from the Distributors for maintaining retirement plan platforms that facilitate trading by affiliated and non-affiliated financial intermediaries and recordkeeping for retirement plans. The amounts paid to plan recordkeepers for recordkeeping services, and their related service requirements may vary across fund groups and share classes. This may create an incentive for financial intermediaries and their Investment Representatives to recommend one fund complex over another or one class of shares over another. Dividends and Distributions The Acquired and Acquiring Funds pay their net investment income on an annual basis. The payment date is the last business day of the year. Payments are made to shareholders of record on the business day prior to the payment date. You may ask to have your dividends paid to you in cash. If you do not request cash payments, your dividend payment will be reinvested back into additional shares of the Funds. Net realized capital gains, if any, are distributed annually. Generally the distribution is made on the fourth business day of December. Payments are made to shareholders of record on the business day prior to the payable date. Capital gains may be taxable at different rates, depending on the length of time that the Fund holds it assets. NOTES:  A Funds declaration of income dividends and capital gains has the effect of reducing the share price by the amount of the dividend or capital gain declared.  Distributions from a Fund, whether received in cash or reinvested in additional shares, may be subject to federal (and state) income tax.  For these reasons, buying shares of a Fund shortly before it makes a distribution may be disadvantageous to you.  Special tax rules apply to dividends and distributions paid to retirement plans. 26 Pricing of Fund Shares The shares of the Acquired and Acquiring Funds are bought and sold at the current share price. The share price of each class of each Fund is calculated each day the NYSE is open (shares are not priced on the days on which the NYSE is closed for trading, generally New Years Day, Martin Luther King, Jr. Day, Washington's Birthday/Presidents' Day, Good Friday , Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas). The share price is determined as of the close of business of the NYSE (normally 3:00 p.m. Central Time). When an order to buy or sell shares is received, the share price used to fill the order is the next price calculated after the order is received in good order by us at our transaction processing center. In order for us to process your purchase order on the day it is received, we must receive the order (with complete information):  on a day that the NYSE is open and  prior to the close of trading on the NYSE (normally 3 p.m. Central Time). Orders received after the close of the NYSE or on days that the NYSE is not open will be processed on the next day that the NYSE is open for normal trading. If we receive an application or purchase request for a new mutual fund account or subsequent purchase into an existing account that is accompanied by a check and the application or purchase request does not contain complete information, we may hold the application (and check) for up to two business days while we attempt to obtain the necessary information. If we receive the necessary information within two business days, we will process the order using the next share price calculated. If we do not receive the information within two business days, the application and check will be returned to you. For each of the Funds, the share price is calculated by:  taking the current market value of the total assets of the Fund  subtracting liabilities of the Fund  dividing the remainder proportionately into the classes of the Fund  subtracting the liability of each class  dividing the remainder by the total number of shares owned in that class. NOTE:  If market quotations are not readily available for a security owned by a Fund, its fair value is determined using a policy adopted by the Directors. Fair valuation pricing is subjective and creates the possibility that the fair value determined for a security may differ materially from the value that could be realized upon the sale of the security.  A Funds securities may be traded on foreign securities markets that generally complete trading at various times during the day prior to the close of the NYSE. Generally, the values of foreign securities used in computing a Funds NAV are the market quotations as of the close of the foreign market. Foreign securities and currencies are also converted to U.S. dollars using the exchange rate in effect at the close of the NYSE. Occasionally, events affecting the value of foreign securities occur when the foreign market is closed and the NYSE is open. The Fund has adopted policies and procedures to fair value some or all securities held by a Fund if significant events occur after the close of the market on which the foreign securities are traded but before the Funds NAV is calculated. Significant events can be specific to a single security or can include events that affect a particular foreign market or markets. A significant event can also include a general market movement in the U.S. securities markets. If Principal believes that the market value of any or all of the foreign securities is materially affected by such an event, the securities will be valued, and the Funds NAV will be calculated, using the policy adopted by the Fund. These fair valuation procedures are intended to discourage shareholders from investing in the Fund for the purpose of engaging in market timing or arbitrage transactions. The trading of foreign securities generally or in a particular country or countries may not take place on all days the NYSE is open, or may trade on days the NYSE is closed. Thus, the value of the foreign securities held by the Fund may change on days when shareholders are unable to purchase or redeem shares.  Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any point in time. These may be referred to as local price and premium price. The premium price is often a negotiated price that may not consistently represent a price at which a specific transaction can be effected. The Fund has a policy to value such securities at a price at which the Sub-Advisor expects the securities may be sold. 27 Purchases, Redemptions, and Exchanges of Shares The purchase, redemption and exchange procedures with respect to shares of the Acquired and Acquiring Funds are the same. These procedures vary based on the class of shares owned. Purchases of Shares Institutional Class shares may be purchased from Princor or PFD, the Funds principal underwriters for this class. There are no sales charges on Institutional Class shares of the Fund. There are no restrictions on amounts to be invested in Institutional Class shares of the Fund. Shareholder accounts for the Fund are maintained under an open account system. Under this system, an account is opened and maintained for each investor. Each investment is confirmed by sending the investor a statement of account showing the current purchase or sale and the total number of shares owned. The statement of account is treated by the Fund as evidence of ownership of Fund shares. Share certificates are not issued. The Fund may reject or cancel any purchase orders for any reason. For example, the Fund does not permit market timing because short-term or other excessive trading into and out of the Funds may harm performance by disrupting portfolio management strategies and by increasing expenses. Accordingly, the Fund may reject any purchase orders from market timers or investors that, in Principals opinion, may be disruptive to the Fund. For these purposes, Principal may consider an investors trading history in the Fund or other Funds sponsored by Principal Life and accounts under common ownership or control. Principal may recommend to the Board, and the Board may elect, to close certain funds to new and existing investors. Retirement Class Shares may be purchased: · via the internet · standard method of accepting data for plans with fewer than 1,000 current and terminated (within the last five years) members · available 7 days a week (7 a.m. to 9 p.m. Central Time · using a modem · plan contributions transferred electronically · standard method of accepting data for plans with more than 1,000 current and terminated (within the last five years) members · available 24 hours a day, 7 days a week To eliminate the need for safekeeping, the Funds will not issue certificates for shares. The Funds may periodically close to new purchases of shares or refuse any order to buy shares if Principal determines that doing so would be in the best interests of the Fund and its shareholders. Redemptions of Shares Institutional Class Shares of the Funds may be redeemed upon request. There is no charge for the redemption. Shares are redeemed at the NAV per share next computed after the request is received by the Funds in proper and complete form. The Funds generally send payment for shares sold the business day after the sell order is received. Under unusual circumstances, the Funds may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. Retirement Class Shares may be sold back to the Funds any day the NYSE is open, subject to any restrictions imposed by a plan. For more information about how to sell shares of the Funds, including any charges that a plan may impose, please consult the plan. The Funds generally send payment for shares sold the business day after the sell order is received. Under unusual circumstances, the Funds may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. Distributions in Kind Payment for shares of the Funds tendered for redemption is ordinarily made by check. However, the Funds may determine that it would be detrimental to the remaining shareholders of a Fund to make the payment of a redemption order wholly or partly in cash. Under certain circumstances, therefore, each of the Funds may pay redemption proceeds in whole or in part by a distribution in kind of securities from the Funds portfolio in lieu of cash. If a Fund pays the 28 redemption proceeds in kind, the redeeming shareholder might incur brokerage or other costs in selling the securities for cash. Each Fund will value securities used to pay redemptions in kind using the same method the Fund uses to value its portfolio securities as described in this information statement/prospectus. Redemption Fees The Board has determined that it is not necessary to impose a fee upon the redemption of Institutional or Retirement Class shares because PFI has adopted transfer restrictions as described in Exchange of Fund Shares. Exchanges of Fund Shares An exchange between PFI Funds is a redemption of shares of one Fund and a concurrent purchase of shares in another Fund with the redemption proceeds. A shareholder, including a beneficial owner of shares held in nominee name or a participant in a participant-directed employee benefit plan, may exchange Fund shares under certain circumstances. In addition to any restrictions an intermediary or an employee benefit plan imposes, Fund shares may be exchanged, without charge, for shares of any other Fund of PFI, provided that:  the shareholder has not exchanged shares of the Fund within 30 days preceding the exchange, unless the shareholder is exchanging into the Money Market Fund,  the share class of such other Fund is available through the plan, and  the share class of such other Fund is available in the shareholders state of residence. All exchanges completed on the same day are considered a single exchange for purposes of this exchange limitation. In addition, PFI will reject an order to purchase shares of any Fund, except shares of the Money Market Fund, if the shareholder redeemed shares from that Fund within the preceding 30-day period. The 30-day exchange or purchase restriction does not apply to exchanges or purchases made on a scheduled basis such as scheduled periodic portfolio rebalancing transactions. If Fund shares are purchased through an intermediary that is unable or unwilling to impose the 30-day exchange restriction described above, Fund management may waive this restriction in lieu of the exchange limitation that the intermediary is able to impose if, in managements judgment, such limitation is reasonably likely to prevent excessive trading in Fund shares. In order to prevent excessive exchanges, and under other circumstances where the Board or PMC believes it is in the best interests of the Fund, PFI reserves the right to revise or terminate this exchange privilege, limit the amount or further limit the number of exchanges, reject any exchange or close an account. Frequent Purchases and Redemptions The Funds are not designed for, and do not knowingly accommodate, frequent purchases and redemptions of fund shares by investors. If you intend to trade frequently and/or use market timing investment strategies, you should not purchase these Funds. Frequent purchases and redemptions pose a risk to the Funds because they may:  Disrupt the management of the Funds by:  Forcing the Funds to hold short-term (liquid) assets rather than investing for long term growth, which results in lost investment opportunities for the Fund, and  Causing unplanned portfolio turnover;  Hurt the portfolio performance of the Funds, and  Increase expenses of the Funds due to:  Increased broker-dealer commissions and  Increased recordkeeping and related costs The Acquired Fund may be at greater risk of harm due to frequent purchases and redemptions because it invests in foreign securities and may appeal to investors attempting to take advantage of time-zone arbitrage. It is necessary to identify such abusive trading practices because the abuses described above will negatively impact the Fund. The potential negative impact and harms of undetected excessive trading in shares of the Acquiring Fund in which the Principal LifeTime Funds invest could flow through to the Principal LifeTime Funds as they would for any fund shareholder. 29 The Funds have adopted procedures to fair value foreign securities under certain circumstances, which are intended, in part, to discourage excessive trading of shares of the Funds. The Board has also adopted policies and procedures with respect to frequent purchases and redemptions of shares of the Funds. The Funds monitor trading activity to identify and take action against abuses. While the policies and procedures are designed to identify and protect against abusive trading practices, there can be no certainty that all instances of abusive trading will be identified and prevented and the Funds may be negatively impacted and may cause investors to suffer the harms described. The potential negative impact and harms of undetected excessive trading in shares of the underlying Funds in which the Principal LifeTime Funds invest could flow through to the Principal LifeTime Funds as they would for any Fund shareholder. When abusive trading is identified, the policies and procedures will be applied in a fair and uniform manner. The following actions may include, but not limited to: · Rejecting exchange instructions from shareholder or other person authorized by the shareholder to direct exchanges; · Restricting submission of exchange requests by, for example, allowing exchange requests to be submitted by 1st class U.S. mail only and disallowing requests made by facsimile, overnight courier, telephone or via the internet; · Limiting the number of exchanges during a year; · Requiring a holding period of a minimum of 30 days before permitting exchanges among the Funds where there is evidence of at least one round-trip exchange (exchange or redemption of shares that were purchased within 30 days of the exchange/redemption); and · Taking such other action as directed by the Fund. The Funds have reserved the right to accept or reject, without prior written notice, any exchange requests. In some instances, an exchange may be completed prior to a determination of abusive trading. In those instances, we will reverse the exchange. We will give you notice in writing in this instance. Tax Considerations Shareholders are responsible for federal income tax (and any other taxes, including state and local income taxes, if applicable) on dividends and capital gains distributions whether such dividends or distributions are paid in cash or reinvested in additional shares. Generally, dividends paid by the Funds from net short-term capital gains will be taxed as ordinary income. Distributions properly designated by a Fund as deriving from net gains on securities held for more than one year are taxable as such (generally at a 15% tax rate), regardless of how long you have held your shares. A dividend or distribution made shortly after the purchase of shares of a PFI Fund by a shareholder, although in effect a return of capital to that shareholder, would be taxable to that shareholder as described above. The information contained in this Proxy Statement/Prospectus is not a complete description of the federal, state, local, or foreign tax consequences of investing in the Fund. You should consult your tax advisor before investing in the Fund. Portfolio Holdings Information PFI will publish month-end portfolio holdings information for the PFI Funds on the principal.com website and the PrincipalFunds.com website on the 15 th business day of the following month. The information will include all of each Funds holdings, and may include information regarding the top ten holdings as well. The information will remain on the website until PFI files portfolio holding information with the SEC for a period that includes the date on which the holdings are published on the websites. Also, from time to time, information relating to the impact of specific events, such as national disasters, corporate debt defaults, or similar events, on a Funds portfolio will be published on the website. Third parties who need portfolio holdings information to provide services to the Funds may be provided such information prior to its posting on the website, solely for legitimate business purposes and subject to confidentiality agreements. A description of PFI's policies and procedures with respect to the disclosure of portfolio securities is available in the Statement of Additional Information. 30 VOTING INFORMATION Voting procedures. If you complete and return the enclosed proxy ballot, the persons named as proxies will vote your shares as you indicate or for approval of each matter for which there is no indication. You may revoke your proxy at any time prior to the proxy's exercise by: (i) sending written notice to the Secretary of Principal Funds, Inc. at Principal Financial Group, Des Moines, Iowa 50392-2080, prior to the Meeting; (ii) subsequent execution and return of another proxy prior to the Meeting; or (iii) being present and voting in person at the Meeting after giving oral notice of the revocation to the Chairman of the Meeting. Voting rights. Only shareholders of record at the close of business on September 2, 2008, (the "Record Date") are entitled to vote. The shareholders of each class of shares of the Acquired Fund will vote together on the proposed Reorganization relating to that Fund and on any other matter submitted to such shareholders. You are entitled to one vote on each matter submitted to the shareholders of the Acquired Fund for each share of the Fund that you hold, and fractional votes for fractional shares held. The Proposal requires for approval the affirmative vote of a "Majority of the Outstanding Voting Securities," which is a term defined in the 1940 Act to mean with respect to the Acquired Fund, the affirmative vote of the lesser of (1) 67% or more of the voting securities of the Fund present at the meeting of the Fund, if the holders of more than 50% of the outstanding voting securities of the Fund are present in person or by proxy, or (2) more than 50% of the outstanding voting securities of the Fund. The number of votes eligible to be cast at the meeting as of the Record Date and other share ownership information are set forth below under the heading "Outstanding Shares and Share Ownership" in this Proxy Statement/Prospectus. Quorum requirements. A quorum must be present at the Meeting for the transaction of business. The presence in person or by proxy of one-third of the shares of the Acquired Fund outstanding at the close of business on the Record Date constitutes a quorum for a meeting of that Fund. Abstentions and broker non-votes (proxies from brokers or nominees indicating that they have not received instructions from the beneficial owners on an item for which the broker or nominee does not have discretionary power) are counted toward a quorum but do not represent votes cast for any issue. Under the 1940 Act, the affirmative vote necessary to approve a Proposal may be determined with reference to a percentage of votes present at the Meeting, which would have the effect of counting abstentions as if they were votes against a Proposal. In the event the necessary quorum to transact business or the vote required to approve a Proposal is not obtained at the Meeting, the persons named as proxies or any shareholder present at the Meeting may propose one or more adjournments of the Meeting in accordance with applicable law to permit further solicitation of proxies. Any such adjournment as to the Proposal or any other matter will require the affirmative vote of the holders of a majority of the shares of the Acquired Fund cast at the Meeting. The persons named as proxies and any shareholder present at the Meeting will vote for or against any adjournment in their discretion. Solicitation procedures. PFI intends to solicit proxies by mail. Officers or employees of PFI, PMC or their affiliates may make additional solicitations by telephone, internet, facsimile or personal contact. They will not be specially compensated for these services. Brokerage houses, banks and other fiduciaries may be requested to forward soliciting materials to their principals and to obtain authorization for the execution of proxies. For those services, they will be reimbursed by PMC for their out-of-pocket expenses. Expenses of the Meetings. The expenses of the Meeting for the Acquired Fund will be treated as an expense related to the Reorganizations and will be paid by the Acquired Fund. 31 OUTSTANDING SHARES AND SHARE OWNERSHIP The following table shows as of September 2, 2008, Record Date, the number of shares outstanding for each class of the Acquired and Acquiring Funds: To be completed at the time of the Definitive filing. SmallCap Blend Fund I SmallCap S&P 600 Index Fund (Acquired Fund) (Acquiring Fund) Shares Shares Share Class Outstanding Share Class Outstanding Institutional XXX,XXX.XXX Institutional XXX,XXX.XXX R-1 XXX,XXX.XXX R-1 XXX,XXX.XXX R-2 XXX,XXX.XXX R-2 XXX,XXX.XXX R-3 XXX,XXX.XXX R-3 XXX,XXX.XXX R-4 XXX,XXX.XXX R-4 XXX,XXX.XXX R-5 XXX,XXX.XXX R-5 XXX,XXX.XXX As of the September 2, 2008, Record Date, the Directors and Officers of PFI together owned less than 1% of the outstanding shares of any class of shares of the Acquired or Acquiring Funds. As of the September 2, 2008, Record Date, the following persons owned of record, or were known by PFI to own beneficially, 5% or more the outstanding shares of any class of shares of the Acquired Fund: Percentage of Share Class Name/Address of Shareholder Ownership To be completed at the time of the Definitive filing. As of the September 2, 2008, Record Date, the following persons owned of record, or were known by PFI to own beneficially, 5% or more the outstanding shares of any class of shares of the Acquiring Fund: Percentage of Share Class Name/Address of Shareholder Ownership To be completed at the time of the Definitive filing. FINANCIAL HIGHLIGHTS The financial highlights table for each of the Acquired Fund and the Acquiring Fund is intended to help investors understand the financial performance of each Fund for the past five fiscal years (or since inception in the case of a Fund in operation for less than five years) and for the semi-annual period ending April 30, 2008. Certain information reflects financial results for a single share of a Fund. The total returns in the tables represent the rate that an investor would have earned (or lost) on an investment in a particular Fund (assuming reinvestment of all dividends and distributions). Information for the fiscal years ended October 31, 2003 through October 31, 2007 has been audited by Ernst & Young LLP, Independent Registered Public Accounting Firm, whose report, along with each Fund's financial statements, is included in PFI's Annual Report to Shareholders for the fiscal year ended October 31, 2007. Copies of this report are available on request as described above. Information for the semi-annual period ended April 30, 2008 has not been audited. 32 FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. (unaudited) Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): (a) (b) SMALLCAP BLEND FUND I R-3 shares Net Asset Value, Beginning of Period $ 16.10 $ 16.50 $ 16.29 $ 14.80 $ 13.56 $ 10.00 Income from Investment Operations: Net Investment Income (Operating Loss) (c) (0 .04) (0.09) (0.08) (0.07) (0.05) (0 .06) Net Realized and Unrealized Gain (Loss) on Investments (1 .87) 1 .39 1 .44 1 .83 2 .10 3.62 Total From Investment Operations (1 .91) 1 .30 1 .36 1 .76 2 .05 3.56 Less Dividends and Distributions: Dividends from Net Investment Income    (0.02)   Distributions from Realized Gains (2 .10) (1.70) (1.15) (0.25) (0.81)  Total Dividends and Distributions (2 .10) (1.70) (1.15) (0.27) (0.81)  Net Asset Value, End of Period $ Total Return (13.07)% (d) 8.31% 8.52% 11.98% 15.88% 35 .60% (d) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 3,248 $ 3,443 $ 3,580 $ 2,945 $ 158 $ 136 Ratio of Expenses to Average Net Assets 1.58% (e) 1.57% 1.57% 1.57% 1.54% 1 .54% (e) Ratio of Gross Expenses to Average Net Assets     1.57% (f) 1.57% (e),(f) Ratio of Net Investment Income to Average Net Assets (0.57)% (e) (0.58)% (0.50)% (0.43)% (0.39)% (0 .60)% (e) Portfolio Turnover Rate 75 .0% (e) 100.1% 109.8% 110.2% 117.5% 111.5% (e) (a) (b) SMALLCAP BLEND FUND I R-2 shares Net Asset Value, Beginning of Period $ 15.93 $ 16.37 $ 16.19 $ 14.74 $ 13.54 $ 10.00 Income from Investment Operations: Net Investment Income (Operating Loss) (c) (0 .05) (0.12) (0.11) (0.11) (0.09) (0 .07) Net Realized and Unrealized Gain (Loss) on Investments (1 .85) 1 .38 1 .44 1 .83 2 .10 3.61 Total From Investment Operations (1 .90) 1 .26 1 .33 1 .72 2 .01 3.54 Less Dividends and Distributions: Dividends from Net Investment Income    (0.02)   Distributions from Realized Gains (2 .10) (1.70) (1.15) (0.25) (0.81)  Total Dividends and Distributions (2 .10) (1.70) (1.15) (0.27) (0.81)  Net Asset Value, End of Period $ Total Return (13.16)% (d) 8.11% 8.38% 11.74% 15.59% 35 .40% (d) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 1,088 $ 860 $ 1,265 $ 965 $ 83 $ 135 Ratio of Expenses to Average Net Assets 1.76% (e) 1.75% 1.75% 1.75% 1.72% 1 .72% (e) Ratio of Gross Expenses to Average Net Assets     1.75% (f) 1.75% (e),(f) Ratio of Net Investment Income to Average Net Assets (0.78)% (e) (0.77)% (0.67)% (0.66)% (0.66)% (0 .79)% (e) Portfolio Turnover Rate 75 .0% (e) 100.1% 109.8% 110.2% 117.5% 111.5% (e) (a) SMALLCAP BLEND FUND I R-1 shares Net Asset Value, Beginning of Period $ 16.13 $ 16.58 $ 16.41 $ 15.02 Income from Investment Operations: Net Investment Income (Operating Loss) (c) (0 .06) (0 .14) (0 .13) (0 .13) Net Realized and Unrealized Gain (Loss) on Investments (1 .87) 1.39 1.45 1.79 Total From Investment Operations (1 .93) 1.25 1.32 1.66 Less Dividends and Distributions: Dividends from Net Investment Income    (0 .02) Distributions from Realized Gains (2 .10) (1 .70) (1 .15) (0 .25) Total Dividends and Distributions (2 .10) (1 .70) (1 .15) (0 .27) Net Asset Value, End of Period $ Total Return (13.19)% (d) 7 .93% 8 .20% 11 .10% (d) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 296 $ 213 $ 166 $ 41 Ratio of Expenses to Average Net Assets 1.89% (e) 1 .88% 1 .88% 1.88% Ratio of Net Investment Income to Average Net Assets (0.89)% (e) (0.89)% (0.82)% (0.83)% Portfolio Turnover Rate 75 .0% (e) 100 .1% 109 .8% 110 .2% FINANCIAL HIGHLIGHTS (Continued) PRINCIPAL FUNDS, INC. (unaudited) (a) (b) SMALLCAP BLEND FUND I Institutional shares Net Asset Value, Beginning of Period $ 16.58 $ 16.86 $ 16.54 $ 14.95 $ 13.62 $ 10.00 Income from Investment Operations: Net Investment Income (Operating Loss) (c)   0.01  0.07  Net Realized and Unrealized Gain (Loss) on Investments (1 .94) 1.43 1.47 1.87 2.07 3.62 Total From Investment Operations (1 .94) 1.43 1.48 1.87 2.14 3.62 Less Dividends and Distributions: Dividends from Net Investment Income  (0 .01) (0 .01) (0 .03)   Distributions from Realized Gains (2 .10) (1 .70) (1 .15) (0 .25) (0 .81)  Total Dividends and Distributions (2 .10) (1 .71) (1 .16) (0 .28) (0 .81)  Net Asset Value, End of Period $ Total Return (12.85)% (d) 8.94% 9.14% 12.59% 16.50% 36 .20% (d) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 130,595 $ 171,101 $ 220,551 $ 235,767 $ 159,678 $ 4,868 Ratio of Expenses to Average Net Assets 1.01% (e) 1.00% 1.00% 1.00% 0.94% 0 .97% (e) Ratio of Gross Expenses to Average Net Assets     1 .00% (f) 1.00% (e),(f) Ratio of Net Investment Income to Average Net Assets 0.00% (e) (0.02)% 0.08% 0.01% 0.53% (0 .04)% (e) Portfolio Turnover Rate 75 .0% (e) 100 .1% 109 .8% 110 .2% 117 .5% 111.5% (e) (a) (b) SMALLCAP BLEND FUND I R-5 shares Net Asset Value, Beginning of Period $ 16.37 $ 16.70 $ 16.42 $ 14.88 $ 13.59 $ 10.00 Income from Investment Operations: Net Investment Income (Operating Loss) (c) (0 .02) (0.04) (0.03) (0.03) (0.03) (0 .03) Net Realized and Unrealized Gain (Loss) on Investments (1 .91) 1 .41 1 .46 1 .85 2 .13 3.62 Total From Investment Operations (1 .93) 1 .37 1 .43 1 .82 2 .10 3.59 Less Dividends and Distributions: Dividends from Net Investment Income    (0.03)   Distributions from Realized Gains (2 .10) (1.70) (1.15) (0.25) (0.81)  Total Dividends and Distributions (2 .10) (1.70) (1.15) (0.28) (0.81)  Net Asset Value, End of Period $ Total Return (12.97)% (d) 8.65% 8.90% 12.28% 16.23% 35 .90% (d) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 271 $ 348 $ 315 $ 276 $ 71 $ 136 Ratio of Expenses to Average Net Assets 1.27% (e) 1.26% 1.26% 1.26% 1.23% 1 .23% (e) Ratio of Gross Expenses to Average Net Assets     1.26% (f) 1.26% (e),(f) Ratio of Net Investment Income to Average Net Assets (0.27)% (e) (0.26)% (0.18)% (0.21)% (0.18)% (0 .30)% (e) Portfolio Turnover Rate 75 .0% (e) 100.1% 109.8% 110.2% 117.5% 111.5% (e) (a) (b) SMALLCAP BLEND FUND I R-4 shares Net Asset Value, Beginning of Period $ 16.26 $ 16.62 $ 16.37 $ 14.85 $ 13.58 $ 10.00 Income from Investment Operations: Net Investment Income (Operating Loss) (c) (0 .02) (0.06) (0.05) (0.06) (0.03) (0 .04) Net Realized and Unrealized Gain (Loss) on Investments (1 .90) 1 .40 1 .45 1 .86 2 .11 3.62 Total From Investment Operations (1 .92) 1 .34 1 .40 1 .80 2 .08 3.58 Less Dividends and Distributions: Dividends from Net Investment Income    (0.03)   Distributions from Realized Gains (2 .10) (1.70) (1.15) (0.25) (0.81)  Total Dividends and Distributions (2 .10) (1.70) (1.15) (0.28) (0.81)  Net Asset Value, End of Period $ Total Return (12.99)% (d) 8.50% 8.74% 12.16% 16.09% 35 .80% (d) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 384 $ 937 $ 1,004 $ 355 $ 161 $ 136 Ratio of Expenses to Average Net Assets 1.39% (e) 1.38% 1.38% 1.38% 1.35% 1 .35% (e) Ratio of Gross Expenses to Average Net Assets     1.38% (f) 1.38% (e),(f) Ratio of Net Investment Income to Average Net Assets (0.36)% (e) (0.40)% (0.30)% (0.36)% (0.20)% (0 .42)% (e) Portfolio Turnover Rate 75 .0% (e) 100.1% 109.8% 110.2% 117.5% 111.5% (e) (a) Six months ended April 30, 2008. (b) Period from December 30, 2002, date operations commenced, through October 31, 2003. (c) Calculated based on average shares outstanding during the period. (d) Total return amounts have not been annualized. (e) Computed on an annualized basis. (f) Expense ratio without commission rebates. FINANCIAL HIGHLIGHTS PRINCIPAL FUNDS, INC. (unaudited) Selected data for a share of Capital Stock outstanding throughout each year ended October 31 (except as noted): (a) SMALLCAP S&P R-3 shares Net Asset Value, Beginning of Period $ 19.57 $ 18.75 $ 16.65 $ 14.94 $ 12.91 $ 9.75 Income from Investment Operations: Net Investment Income (Operating Loss) (b) 0 .05 0 .07 0.05 0.05 0.05 0.02 Net Realized and Unrealized Gain (Loss) on Investments (2.25) 1 .88 2.46 2.07 1.98 3.14 Total From Investment Operations (2.20) 1 .95 2.51 2.12 2.03 3.16 Less Dividends and Distributions: Dividends from Net Investment Income (0.06) (0.04) (0 .03) (0 .05)   Distributions from Realized Gains (1.52) (1.09) (0 .38) (0 .36)   Total Dividends and Distributions (1.58) (1.13) (0 .41) (0 .41)   Net Asset Value, End of Period $ Total Return (11.79)% (c) 10.78% 15.26% 14.32% 15.75% 32 .41% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 44,041 $ 50,068 $ 34,153 $ 24,278 $ 11,912 $ 3,540 Ratio of Expenses to Average Net Assets 0 .73% (d) 0.72% 0.72% 0.72% 0.72% 0 .72% Ratio of Net Investment Income to Average Net Assets 0 .67% (d) 0.39% 0.30% 0.29% 0.38% 0 .18% Portfolio Turnover Rate 48.6% (d) 62.0% 56 .2% 43 .2% 54 .5% 44 .6% (a) SMALLCAP S&P R-2 shares Net Asset Value, Beginning of Period $ 19.42 $ 18.61 $ 16.53 $ 14.86 $ 12.87 $ 9.71 Income from Investment Operations: Net Investment Income (Operating Loss) (b) 0 .04 0 .04 0.02 0.02 0.03  Net Realized and Unrealized Gain (Loss) on Investments (2.24) 1 .87 2.44 2.06 1.96 3.16 Total From Investment Operations (2.20) 1 .91 2.46 2.08 1.99 3.16 Less Dividends and Distributions: Dividends from Net Investment Income (0.03) (0.01)  (0 .05)   Distributions from Realized Gains (1.52) (1.09) (0 .38) (0 .36)   Total Dividends and Distributions (1.55) (1.10) (0 .38) (0 .41)   Net Asset Value, End of Period $ Total Return (11.88)% (c) 10.61% 15.06% 14.11% 15.48% 32 .54% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 20,586 $ 25,125 $ 22,868 $ 16,875 $ 11,254 $ 3,176 Ratio of Expenses to Average Net Assets 0 .91% (d) 0.90% 0.90% 0.90% 0.90% 0 .90% Ratio of Net Investment Income to Average Net Assets 0 .49% (d) 0.21% 0.12% 0.10% 0.21% 0 .01% Portfolio Turnover Rate 48.6% (d) 62.0% 56 .2% 43 .2% 54 .5% 44 .6% (a) SMALLCAP S&P R-1 shares Net Asset Value, Beginning of Period $ 19.18 $ 18.41 $ 16.37 $ 14.81 Income from Investment Operations: Net Investment Income (Operating Loss) (b) 0 .03 0 .01   Net Realized and Unrealized Gain (Loss) on Investments (2.21) 1 .85 2 .42 1.97 Total From Investment Operations (2.18) 1 .86 2 .42 1.97 Less Dividends and Distributions: Dividends from Net Investment Income (0.01)   (0 .05) Distributions from Realized Gains (1.52) (1.09) (0.38) (0 .36) Total Dividends and Distributions (1.53) (1.09) (0.38) (0 .41) Net Asset Value, End of Period $ Total Return (11.92)% (c) 10.44% 14 .96% 13 .40% (c) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $ 4,460 $ 4,520 $ 1,949 $ 122 Ratio of Expenses to Average Net Assets 1 .04% (d) 1.03% 1 .03% 1.03% Ratio of Net Investment Income to Average Net Assets 0 .36% (d) 0.08% (0 .01)% 0.01% Portfolio Turnover Rate 48.6% (d) 62.0% 56.2% 43 .2% FINANCIAL STATEMENTS The financial statements of the Acquiring Fund and the Acquired Fund included in PFI's Annual Report to Shareholders for the fiscal year ended October 31, 2007 are incorporated by reference into the Statement of Additional Information and have been so incorporated by reference in reliance on the report of Ernst & Young LLP, Independent Registered Public Accounting Firm. The unaudited financial statements of the Acquiring Fund and the Acquired Fund included in PFI's Semi-Annual Report to Shareholders for the six-month period ended April 30, 2008 have also been incorporated by reference into the Statement of Additional Information. Copies of the Annual and Semi-Annual Reports are available upon request as described above. LEGAL MATTERS Certain matters concerning the issuance of shares of the Acquiring Fund will be passed upon by Michael D. Roughton, Esq., Counsel to PFI. OTHER INFORMATION PFI is not required to hold annual meetings of shareholders and, therefore, it cannot be determined when the next meeting of shareholders will be held. Shareholder proposals to be presented at any future meeting of shareholders of any PFI Fund must be received by PFI a reasonable time before its solicitation of proxies for that meeting in order for such proposals to be considered for inclusion in the proxy materials related to that meeting. BY ORDER OF THE BOARD OF DIRECTORS October , 2008 Des Moines, Iowa 36 FORM OF PLAN OF ACQUISITION Appendix A SmallCap Blend Fund I and SmallCap S&P 600 Index Fund The Board of Directors of Principal Funds, Inc., a Maryland corporation (the Fund), deems it advisable that the SmallCap S&P 600 Index Fund series of the Fund (SmallCap S&P 600 Index) acquire all of the assets of the SmallCap Blend Fund I series of the Fund (SmallCap Blend I) in exchange for the assumption by SmallCap S&P 600 Index of all of the liabilities of SmallCap Blend I and shares issued by SmallCap S&P 600 Index which are thereafter to be distributed by SmallCap Blend I pro rata to its shareholders in complete liquidation and termination of SmallCap Blend I and in exchange for all of SmallCap Blend Is outstanding shares. SmallCap Blend I will transfer to SmallCap S&P 600 Index, and SmallCap S&P 600 Index will acquire from SmallCap Blend I, all of the assets of SmallCap Blend I on the Closing Date and will assume from SmallCap Blend I all of the liabilities of SmallCap Blend I in exchange for the issuance of the number of shares of SmallCap S&P 600 Index determined as provided in the following paragraphs, which shares will be subsequently distributed pro rata to the shareholders of SmallCap Blend I in complete liquidation and termination of SmallCap Blend I and in exchange for all of SmallCap Blend Is outstanding shares. SmallCap Blend I will not issue, sell or transfer any of its shares after the Closing Date, and only redemption requests received by SmallCap Blend I in proper form prior to the Closing Date shall be fulfilled by SmallCap Blend I. Redemption requests received by SmallCap Blend I thereafter will be treated as requests for redemption of those shares of SmallCap S&P 600 Index allocable to the shareholder in question. SmallCap Blend I will declare, and SmallCap S&P 600 Index may declare, to its shareholders of record on or prior to the Closing Date a dividend or dividends which, together with all previous such dividends, shall have the effect of distributing to its shareholders all of its income (computed without regard to any deduction for dividends paid) and all of its net realized capital gains, if any, as of the Closing Date. On the Closing Date, SmallCap S&P 600 Index will issue to SmallCap Blend I a number of full and fractional shares of SmallCap S&P 600 Index, taken at their then net asset value, having an aggregate net asset value equal to the aggregate value of the net assets of SmallCap Blend I. The aggregate value of the net assets of SmallCap Blend I and SmallCap S&P 600 Index shall be determined in accordance with the then current Prospectus of SmallCap S&P 600 Index as of close of regularly scheduled trading on the New York Stock Exchange on the Closing Date. The closing of the transactions contemplated in this Plan (the Closing) shall be held at the offices of Principal Management Corporation, 680 8th Street, Des Moines, Iowa 50392 at 3:00 p.m. Central Time on , 2008, or on such earlier or later date as fund management may determine. The date on which the Closing is to be held as provided in this Plan shall be known as the Closing Date. In the event that on the Closing Date (a) the New York Stock Exchange is closed for other than customary weekend and holiday closings or (b) trading on said Exchange is restricted or (c) an emergency exists as a result of which it is not reasonably practicable for SmallCap S&P 600 Index or SmallCap Blend I to fairly determine the value of its assets, the Closing Date shall be postponed until the first business day after the day on which trading shall have been fully resumed. As soon as practicable after the Closing, SmallCap Blend I shall (a) distribute on a pro rata basis to the shareholders of record of SmallCap Blend I at the close of business on the Closing Date the shares of SmallCap S&P 600 Index received by SmallCap Blend I at the Closing in exchange for all of SmallCap Blend Is outstanding shares, and (b) be liquidated in accordance with applicable law and the Funds Articles of Incorporation. For purposes of the distribution of shares of SmallCap S&P 600 Index to shareholders of SmallCap Blend I, SmallCap S&P 600 Index shall credit its books an appropriate number its shares to the account of each shareholder of SmallCap Blend I. No certificates will be issued for shares of SmallCap S&P 600 Index. After the Closing Date and until surrendered, each outstanding certificate, if any, which, prior to the Closing Date, represented shares of SmallCap Blend I, shall be deemed for all purposes of the Funds Articles of Incorporation and Bylaws to evidence the appropriate number of shares of SmallCap S&P 600 Index to be credited on the books of SmallCap S&P 600 Index in respect of such shares of SmallCap Blend I as provided above. A-1 Prior to the Closing Date, SmallCap Blend I shall deliver to SmallCap S&P 600 Index a list setting forth the assets to be assigned, delivered and transferred to SmallCap S&P 600 Index, including the securities then owned by SmallCap Blend I and the respective federal income tax bases (on an identified cost basis) thereof, and the liabilities to be assumed by SmallCap S&P 600 Index pursuant to this Plan. All of SmallCap Blend Is portfolio securities shall be delivered by SmallCap Blend Is custodian on the Closing Date to SmallCap S&P 600 Index or its custodian, either endorsed in proper form for transfer in such condition as to constitute good delivery thereof in accordance with the practice of brokers or, if such securities are held in a securities depository within the meaning of Rule 17f-4 under the Investment Company Act of 1940, transferred to an account in the name of SmallCap S&P 600 Index or its custodian with said depository. All cash to be delivered pursuant to this Plan shall be transferred from SmallCap Blend Is account at its custodian to SmallCap S&P 600 Indexs account at its custodian. If on the Closing Date SmallCap Blend I is unable to make good delivery to SmallCap S&P 600 Indexs custodian of any of SmallCap Blend Is portfolio securities because such securities have not yet been delivered to SmallCap Blend Is custodian by its brokers or by the transfer agent for such securities, then the delivery requirement with respect to such securities shall be waived, and SmallCap Blend I shall deliver to SmallCap S&P 600 Indexs custodian on or by said Closing Date with respect to said undelivered securities executed copies of an agreement of assignment in a form satisfactory to SmallCap S&P 600 Index, and a due bill or due bills in form and substance satisfactory to the custodian, together with such other documents including brokers confirmations, as may be reasonably required by SmallCap S&P 600 Index. This Plan may be abandoned and terminated, whether before or after action thereon by the shareholders of SmallCap Blend I and notwithstanding favorable action by such shareholders, if the Board of Directors believe that the consummation of the transactions contemplated hereunder would not be in the best interests of the shareholders of either Fund. This Plan may be amended by the Board of Directors at any time, except that after approval by the shareholders of SmallCap Blend I no amendment may be made with respect to the Plan which in the opinion of the Board of Directors materially adversely affects the interests of the shareholders of SmallCap Blend I. Except as expressly provided otherwise in this Plan, SmallCap Blend I will pay or cause to be paid all out-of-pocket fees and expenses incurred in connection with the transactions contemplated under this Plan, including, but not limited to, accountants fees, legal fees, registration fees, printing expenses, transfer taxes (if any) and the fees of banks and transfer agents. IN WITNESS WHEREOF , each of the parties hereto has caused this Plan to be executed by its President and its Executive Vice President as of the th day of , 2008. PRINCIPAL FUNDS, INC. on behalf of the following Acquired Fund: SmallCap Blend Fund I By: Nora Everett, President PRINCIPAL FUNDS, INC. on behalf of the following Acquiring Fund: SmallCap S&P 600 Index Fund By: Michael J. Beer, Executive Vice President A-2 DESCRIPTION OF INDICES Appendix B The performance tables included in this Proxy Statement/Prospectus provide performance information of various indices. These indices are described in this Appendix. An investment cannot be made directly in the indices and the indices' performance figures do not include any commissions or sales charges that would be paid by investors purchasing the securities represented by the indices. Morningstar Small Blend Category Average is an average of net asset value (NAV) returns of mutual funds that focus on small companies that are fairly representative of the overall stock market in terms of valuations. S&P SmallCap 600 Index is an unmanaged index that consists of 600 domestic stocks chosen for market size, liquidity, and industry group representation. It is a market weighted index (stock price x shares outstanding), with each stock affecting the index in proportion to its market value. B-1 PRINCIPAL FUNDS, INC.  SMALLCAP BLEND FUND I Des Moines, Iowa 50392-2080 PROXY FOR A SPECIAL MEETING OF SHAREHOLDERS November 19, 2008 This proxy is solicited on behalf of the Board of Directors of the Fund. The undersigned shareholder appoints Michael J. Beer, Michael D. Roughton, and Ernest H. Gillum, and each of them separately, Proxies, with power of substitution, and authorizes them to represent and to vote as designated on this ballot, at the meeting of shareholders of the Fund to be held on November 19, 2008 at 10:00 a.m., Central Time , and at any adjournments thereof, all the shares of the Fund that the undersigned shareholder would be entitled to vote if personally present. Check the appropriate boxes below on this ballot, date and sign exactly as your name appears. Your signature acknowledges receipt of Notice of the Special Meeting of Shareholders and Proxy Statement dated October , 2008. Shares will be voted as you instruct. If no direction is made, the proxy will be voted FOR the proposals listed below. In their discretion the Proxies will also be authorized to vote upon such other matters that may properly come before the meeting. NOTE:PLEASE SIGN EXACTLY AS YOUR NAME APPEARS ON THIS BALLOT. PLEASE MARK, SIGN, DATE AND MAIL YOUR PROXY BALLOT IN THE ENCLOSED POSTAGE-PAID ENVELOPE. If shares are held jointly, either party may sign. If executed by a corporation, an authorized officer must sign. Executors, administrators and trustees should so indicate when signing. The Board of Directors recommends that shareholders vote FOR the following proposals. Please make your choice below in blue or black ink. Example: [X] Sign this proxy ballot and return it as soon as possible in the enclosed envelope. Approval of a Plan of Acquisition providing for the reorganization of the SmallCap Blend Fund I (the "Acquired Fund") into the SmallCap S&P 600 Index Fund. FOR [ ] AGAINST [ ] ABSTAIN [ ] , 2008 Signature Signature (if held jointly) Date PART B INFORMATION REQUIRED IN A STATEMENT OF ADDITIONAL INFORMATION PRINCIPAL FUNDS, INC. 680 8 th Street Des Moines, Iowa 50392-2080 STATEMENT OF ADDITIONAL INFORMATION Dated: October , 2008 This Statement of Additional Information is available to the shareholders of the SmallCap Blend Fund I (the "Acquired Fund"), in connection with the proposed reorganization of the Acquired Fund into the SmallCap S&P 600 Index Fund (the "Acquiring Fund"), each of which is a separate series of Principal Funds, Inc. ( the "Reorganization"). This Statement of Additional Information is not a prospectus and should be read in conjunction with the Proxy Statement/Prospectus dated October , 2008, relating to the Special Meeting of Shareholders of the Acquired Fund to be held on November 12, 2008. The Proxy Statement/Prospectus, which describes the proposed Reorganization, may be obtained without charge by writing to Principal Management Corporation, 680 8th Street, Des Moines, Iowa 50392-2080, or by calling toll free at . This Statement of Additional Information incorporates by reference the following documents (or designated portions thereof) that have been filed with the Securities and Exchange Commission: (1) The Statement of Additional Information of Principal Funds, Inc. ("PFI") dated May 1, 2008, as supplemented; (2) The financial statements of the Acquired Fund and the Acquiring Fund included in PFI's Annual Report to Shareholders for the fiscal year ended October 31, 2007, which have been audited by Ernst & Young LLP, Independent Registered Public Accounting Firm, as filed on Form N-CSR on December 28, 2007; and (3) The unaudited financial statements of the Acquired Fund and the Acquiring Fund included in PFI's Semi-Annual Report to Shareholders for the six-month period ended April 30, 2008, as filed on Form N-CSRS on July 7, 2008. The Annual and Semi-Annual Reports to Shareholders of PFI are available upon request and without charge by calling toll-free at 1-800-222-5852. PRO FORMA FINANCIAL STATEMENTS On June 9, 2008, the Board of Directors of PFI approved a Plan of Acquisition whereby, the SmallCap S&P 600 Index Fund (the "Acquiring Fund") will acquire all the assets of the SmallCap Blend Fund I (the "Acquired Fund"), subject to the liabilities of the Acquired Fund, in exchange for a number of shares equal in value to the pro rata net assets of shares of the Acquired Fund (the "Reorganization"). Shown below are unaudited pro forma financial statements for the combined Acquiring Fund, assuming the Reorganization had been consummated as of April 30, 2008. The first table presents pro forma Statements of Assets and Liabilities for the combined Acquiring Fund. The second table presents pro forma Statements of Operations for the combined Acquiring Fund. The third table presents a pro forma Schedule of Investments for the combined Acquiring Fund. Please see the accompanying notes for additional information about the pro forma financial statements. The pro forma schedules of investments and statements of assets and liabilities and operations should be read in conjunction with the historical financial statements of the Acquired Fund and the Acquiring Fund incorporated by reference in the Statement of Additional Information. Statements of Assets and Liabilities Principal Funds, Inc. April 30, 2008 (unaudited) Amounts in thousands SmallCap Blend Fund I SmallCap S&P 600 Index Fund Pro Forma Combined SmallCap S&P Adjustments 600 Index Fund Investment in securitiesat cost $ 169,909 $ 580,788 $ (5,390) (d) $ 745,307 Assets Investment in securitiesat value $ 164,519 $ 567,785 $- $ 732,304 Cash 780 11 - 791 Receivables: Capital Shares sold 4 497 - 501 Dividends and interest 61 296 - 357 Expense reimbursement from Underwriter - 3 - 3 Investment securities sold 147 - 147 Prepaid directors' expenses 2 2 - 4 Total Assets 165,366 568,741 - 734,107 Liabilities Accrued management and investment advisory fees 110 58 - 168 Accrued administrative service fees 1 19 - 20 Accrued distribution fees 1 45 - 46 Accrued service fees 1 23 - 24 Accrued transfer agent fees - 26 - 26 Accrued other expenses 4 26 - 30 Payables: Capital Shares reacquired 28 316 - 344 Reorganization costs - - 13 (c) 13 Variation margin on futures contracts - 15 - 15 Collateral obligation on securities loaned, at value 29,339 87,267 - 116,606 Total Liabilities 29,484 87,795 13 117,292 Net Assets Applicable to Outstanding Shares $ 135,882 $ 480,946 $(13) $ 616,815 Net Assets Consist of: Capital Shares and additional paid-in-capital $ 149,493 $ 488,280 $- $ 637,773 Accumulated undistributed (overdistributed) net investment income (operating loss) (12) 1,587 (13) (c) 1,562 Accumulated undistributed (overdistributed) net realized gain (loss) (8,209) 3,774 (5,390) (d) (9,825) Net unrealized appreciation (depreciation) of investments (5,390) (12,695) 5,390 (d) (12,695) Total Net Assets $ 135,882 $ 480,946 $(13) $ 616,815 Capital Stock (par value: $.01 a share): Shares authorized 265,000 305,000 - 305,000 Net Asset Value Per Share: Class J: Net Assets N/A $ 77,935 $ - $ 77,935 Shares issued and outstanding 5,175 - (b) 5,175 Net asset value per share $ 15.06 (a) $ 15.06 (a) Institutional: Net Assets $ 130,595 $ 237,600 $ (13) (c) $ 368,182 (e) Shares issued and outstanding 10,413 15,262 (2,026) (b) 23,649 Net asset value per share $ 12.54 $ 15.57 $ 15.57 R-1: Net Assets $ 296 $ 4,460 $ - $ 4,756 Shares issued and outstanding 24 288 (5) (b) 307 Net asset value per share $ 12.10 $ 15.47 $ 15.47 R-2: Net Assets $ 1,088 $ 20,586 $ - $ 21,674 Shares issued and outstanding 91 1,314 (22) (b) 1,383 Net asset value per share $ 11.93 $ 15.67 $ 15.67 R-3: Net Assets $ 3,248 $ 44,041 $ - $ 47,289 Shares issued and outstanding 269 2,790 (63) (b) 2,996 Net asset value per share $ 12.09 $ 15.79 $ 15.79 R-4: Net Assets $ 384 $ 20,004 $ - $ 20,388 Shares issued and outstanding 31 1,259 (7) (b) 1,283 Net asset value per share $ 12.24 $ 15.89 $ 15.89 R-5: Net Assets $ 271 $ 76,320 $ - $ 76,591 Shares issued and outstanding 22 4,797 (5) (b) 4,814 Net asset value per share $ 12.34 $ 15.91 $ 15.91 (a) Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. (b) Reflects new shares issued, net of retired shares of SmallCap Blend Fund I. (c) Reduction in net assets to reflect the estimated expenses of the Reorganization. (d) Due to taxable reorganization (e) SmallCap Blend Fund I is expected to have a redemption of approximately $130,595,000 on the date of the Reorganization, reducing net assets to approximately $486,220,000. See accompanying notes STATEMENT OF OPERATIONS Principal Funds, Inc. Twelve Months Ended April 30, 2008 (unaudited) Combined SmallCap S&P 600 Index Fund SmallCap Blend Fund I SmallCap S&P 600 Index Fund Pro Forma Adjustments Amounts in thousands Net Investment Income (Operating Loss) Income: Dividends $ 1,496 $ 5,144 $ - $ 6,640 Interest 15 113 - 128 Securities lending 266 823 - 1,089 Total Income 1,777 6,080 - 7,857 Expenses: Management and investment advisory fees 1,684 705 (1,435) (a) 954 Distribution Fees - R-1 1 13 - 14 Distribution Fees - R-2 3 70 - 73 Distribution Fees - R-3 8 109 - 117 Distribution Fees - R-4 1 17 - 18 Distribution Fees - Class J N/A 394 - 394 Administrative service fees - R-1 1 11 - 12 Administrative service fees - R-2 2 47 - 49 Administrative service fees - R-3 5 65 - 70 Administrative service fees - R-4 1 22 - 23 Administrative service fees - R-5 - 91 - 91 Registration fees - Class J N/A 19 - 19 Service Fees - R-1 1 9 - 10 Service Fees - R-2 2 58 - 60 Service Fees - R-3 6 75 - 81 Service Fees - R-4 1 26 - 27 Service Fees - R-5 1 124 - 125 Shareholder reports - Class J N/A 24 - 24 Transfer agent fees - Class J N/A 147 - 147 Auditing and legal fees 3 3 (3) (a) 3 Custodian fees 1 4 (1) (a) 4 Directors' expenses 1 2 - 3 Other expenses 4 4 - 8 Total Gross Expenses 1,726 2,039 (1,439) 2,326 Less: Reimbursement from Underwriter - Class J N/A 40 - 40 Total Net Expenses 1,726 1,999 (1,439) 2,286 Net Investment Income (Operating Loss) 51 4,081 1,439 5,571 Net Realized and Unrealized Gain (Loss) on Investments and Foreign Currencies Net realized gain (loss) from: Investment transactions 515 26,072 (5,390) (b) 21,197 Futures contracts - (492) - (492) Change in unrealized appreciation/depreciation of: Investments (23,634) (77,516) 5,390 (b) (95,760) Futures contracts - 309 - 309 Net Realized and Unrealized Gain (Loss) on Investments and Foreign Currencies (23,119) (51,627) - (74,746) Net Increase (Decrease) in Net Assets Resulting from Operations $ (23,068) $ (47,546) $ 1,439 $ (69,175) (a) To adjust expenses to reflect the Combined Fund's estimated fees and expenses, based on elimination of duplicate services. (b) Due to taxable reorganization. See accompanying notes Schedule of Investments April 30, 2008 (unaudited) SmallCap Blend Fund I SmallCap S&P 600 Index Fund Combined SmallCap S&P 600 Index Fund SmallCap Blend Fund I SmallCap S&P 600 Index Fund Combined SmallCap S&P 600 Index Fund Shares Held (000's) Value (000's) 99.26% COMMON STOCKS 0.16% Advanced Materials & Products - 25,420 25,420 Ceradyne Inc (a)(b) - 990 990 0.15% Advertising Services - 30,159 30,159 inVentiv Health Inc (b) - 897 897 0.75% Aerospace & Defense - 14,417 14,417 Cubic Corp - 391 391 - 27,354 27,354 Esterline Technologies Corp (b) - 1,523 1,523 13,800 32,852 46,652 Teledyne Technologies Inc (a)(b)* 811 1,929 2,740 1.67% Aerospace & Defense Equipment - 35,288 35,288 AAR Corp (a)(b) - 826 826 13,300 41,596 54,896 Curtiss-Wright Corp* 632 1,975 2,607 - 52,557 52,557 GenCorp Inc (a)(b) - 450 450 12,500 - 12,500 Heico Corp(a)* 644 644 - 23,422 23,422 Kaman Corp - 635 635 17,100 39,627 56,727 Moog Inc (b)* 737 1,708 2,445 - 54,352 54,352 Orbital Sciences Corp (a)(b) - 1,463 1,463 4,900 15,542 20,442 Triumph Group Inc (a)* 288 915 1,203 0.21% Agricultural Operations 11,400 16,837 28,237 Andersons Inc/The (a)* 518 765 1,283 0.23% Airlines 19,200 56,440 75,640 Skywest Inc* 365 1,074 1,439 0.14% Apparel Manufacturers - 17,545 17,545 Maidenform Brands Inc (a)(b) - 261 261 - 12,989 12,989 Oxford Industries Inc - 361 361 - 13,590 13,590 Volcom Inc (b) - 258 258 0.42% Applications Software 25,700 - 25,700 American Reprographics Co(a)(b)* 408 - 408 - 28,888 28,888 EPIQ Systems Inc (a)(b) - 446 446 19,300 39,140 58,440 Progress Software Corp (b)* 583 1,183 1,766 0.02% Athletic Equipment - 29,353 29,353 Nautilus Inc (a) - 106 106 0.06% Athletic Footwear - 24,895 24,895 K-Swiss Inc - 365 365 0.12% Auction House & Art Dealer 41,800 - 41,800 Premier Exhibitions Inc(a)(b)* 243 - 243 17,600 - 17,600 Sotheby's* 487 - 487 0.09% Audio & Video Products - 17,008 17,008 Audiovox Corp (b) - 186 186 - 13,552 13,552 Universal Electronics Inc (b) - 348 348 0.04% Auto - Truck Trailers - 28,556 28,556 Wabash National Corp (a) - 239 239 0.03% Auto Repair Centers - 13,309 13,309 Midas Inc (b) - 207 207 0.12% Auto/Truck Parts & Equipment - Original - 30,344 30,344 Spartan Motors Inc (a) - 285 285 - 21,552 21,552 Superior Industries International Inc (a) - 438 438 0.09% Auto/Truck Parts & Equipment - Replacement - 20,626 20,626 Aftermarket Technology Corp (b) - 472 472 - 11,139 11,139 Standard Motor Products Inc - 68 68 0.13% Batteries & Battery Systems 22,500 21,012 43,512 Greatbatch Inc (a)(b)* 409 382 791 0.07% Brewery - 9,496 9,496 Boston Beer Co Inc (b) - 421 421 0.05% Building - Heavy Construction 7,700 - 7,700 Perini Corp(b)* 279 - 279 0.14% Building - Maintenance & Service - 41,089 41,089 ABM Industries Inc - 860 860 0.28% Building - Mobile Home & Manufactured Housing - 72,134 72,134 Champion Enterprises Inc (a)(b) - 744 744 - 59,773 59,773 Fleetwood Enterprises Inc (a)(b) - 206 206 - 27,889 27,889 Monaco Coach Corp (a) - 177 177 - 6,322 6,322 Skyline Corp - 174 174 - 26,968 26,968 Winnebago Industries (a) - 434 434 0.17% Building - Residential & Commercial - 11,464 11,464 M/I Homes Inc (a) - 197 197 - 28,178 28,178 Meritage Homes Corp (a)(b) - 534 534 - 60,406 60,406 Standard Pacific Corp (a) - 306 306 0.07% Building & Construction - Miscellaneous - 25,554 25,554 Insituform Technologies Inc (a)(b) - 432 432 0.43% Building & Construction Products - Miscellaneous - 16,926 16,926 Drew Industries Inc (a)(b) - 413 413 - 27,802 27,802 Gibraltar Industries Inc - 291 291 - 18,357 18,357 NCI Building Systems Inc (a)(b) - 443 443 - 34,694 34,694 Quanex Building Products Corp (a) - 590 590 - 34,759 34,759 Simpson Manufacturing Co Inc (a) - 917 917 0.43% Building Products - Air & Heating 23,700 56,335 80,035 Lennox International Inc* 785 1,867 2,652 0.32% Building Products - Cement & Aggregate - 25,441 25,441 Texas Industries Inc (a) - 1,969 1,969 0.16% Building Products - Doors & Windows 17,000 27,078 44,078 Apogee Enterprises Inc (a)* 379 604 983 0.10% Building Products - Wood - 17,602 17,602 Universal Forest Products Inc (a) - 611 611 0.03% Casino Hotels - 13,140 13,140 Monarch Casino & Resort Inc (b) - 174 174 0.03% Casino Services - 32,742 32,742 Shuffle Master Inc (a)(b) - 161 161 0.03% Chemicals - Diversified - 31,992 31,992 Georgia Gulf Corp (a) - 192 192 0.19% Chemicals - Plastics - 86,657 86,657 PolyOne Corp (b) - 640 640 - 26,003 26,003 Schulman A Inc - 551 551 1.24% Chemicals - Specialty - 23,103 23,103 Arch Chemicals Inc - 787 787 47,700 49,174 96,874 HB Fuller Co* 1,101 1,135 2,236 - 12,784 12,784 NewMarket Corp - 830 830 21,700 27,970 49,670 OM Group Inc (a)(b)* 1,188 1,532 2,720 - 39,645 39,645 Omnova Solutions Inc (b) - 135 135 - 10,436 10,436 Penford Corp - 229 229 - 9,514 9,514 Quaker Chemical Corp - 295 295 - 38,545 38,545 Tronox Inc - Class B - 115 115 - 19,895 19,895 Zep Inc - 295 295 0.24% Circuit Boards 16,500 18,917 35,417 Park Electrochemical Corp* 447 512 959 - 39,429 39,429 TTM Technologies Inc (a)(b) - 525 525 1.12% Coal 26,000 74,875 100,875 Massey Energy Co 1,361 3,918 5,279 - 24,717 24,717 Patriot Coal Corp (b) - 1,633 1,633 0.04% Coffee - 11,663 11,663 Peet's Coffee & Tea Inc (a)(b) - 271 271 0.05% Collectibles - 16,695 16,695 RC2 Corp (b) - 309 309 5.37% Commercial Banks 7,200 - 7,200 Bancfirst Corp* 315 - 315 - 45,213 45,213 Bank Mutual Corp (a) - 506 506 - 26,057 26,057 Cascade Bancorp (a) - 238 238 - 26,751 26,751 Central Pacific Financial Corp (a) - 491 491 - 16,725 16,725 Columbia Banking System Inc - 453 453 24,300 27,572 51,872 Community Bank System Inc (a)* 619 703 1,322 6,600 - 6,600 Community Trust Bancorp Inc* 198 - 198 - 29,679 29,679 Corus Bankshares Inc (a) - 218 218 17,900 58,737 76,637 East West Bancorp Inc* 255 836 1,091 - 70,560 70,560 First Bancorp/Puerto Rico (a) - 726 726 - 59,204 59,204 First Commonwealth Financial Corp (a) - 737 737 - 28,500 28,500 First Financial Bancorp - 374 374 - 45,160 45,160 First Midwest Bancorp Inc/IL (a) - 1,153 1,153 26,900 38,466 65,366 Frontier Financial Corp (a)* 430 615 1,045 19,100 50,128 69,228 Glacier Bancorp Inc (a)* 393 1,032 1,425 18,300 - 18,300 Green Bankshares Inc(a)* 367 - 367 21,200 22,462 43,662 Hancock Holding Co (a)* 875 927 1,802 16,000 35,838 51,838 Hanmi Financial Corp* 112 250 362 - 18,539 18,539 Independent Bank Corp/MI (a) - 148 148 - 17,472 17,472 Irwin Financial Corp (a) - 102 102 - 20,262 20,262 Nara Bancorp Inc - 266 266 - 73,965 73,965 National Penn Bancshares Inc - 1,234 1,234 - 61,753 61,753 Old National Bancorp/IN (a) - 1,057 1,057 15,600 - 15,600 Preferred Bank/Los Angeles CA(a)* 183 - 183 - 22,950 22,950 PrivateBancorp Inc (a) - 780 780 - 35,767 35,767 Prosperity Bancshares Inc - 1,108 1,108 - 29,419 29,419 Provident Bankshares Corp (a) - 377 377 - 27,624 27,624 Signature Bank/New York NY (a)(b) - 729 729 - 67,533 67,533 South Financial Group Inc/The (a) - 408 408 - 16,575 16,575 Sterling Bancorp/NY - 272 272 115,800 68,111 183,911 Sterling Bancshares Inc/TX* 1,203 708 1,911 - 48,061 48,061 Sterling Financial Corp/WA (a) - 587 587 - 79,953 79,953 Susquehanna Bancshares Inc - 1,590 1,590 23,500 - 23,500 SVB Financial Group(a)(b)* 1,144 - 1,144 15,600 - 15,600 Texas Capital Bancshares Inc(b)* 288 - 288 - 70,256 70,256 Trustco Bank Corp NY (a) - 613 613 - 97,151 97,151 UCBH Holdings Inc - 707 707 - 33,441 33,441 UMB Financial Corp - 1,660 1,660 - 55,864 55,864 Umpqua Holdings Corp (a) - 824 824 - 35,810 35,810 United Bankshares Inc (a) - 1,042 1,042 - 38,087 38,087 United Community Banks Inc/GA (a) - 523 523 - 60,234 60,234 Whitney Holding Corp - 1,410 1,410 64,700 16,326 81,026 Wilshire Bancorp Inc* 533 134 667 - 21,904 21,904 Wintrust Financial Corp - 695 695 0.63% Commercial Services - 26,337 26,337 Arbitron Inc - 1,260 1,260 - 4,948 4,948 CPI Corp (a) - 93 93 - 39,927 39,927 Healthcare Services Group - 609 609 - 20,486 20,486 HMS Holdings Corp (b) - 528 528 - 69,708 69,708 Live Nation Inc (a)(b) - 961 961 - 7,863 7,863 Pre-Paid Legal Services Inc (a)(b) - 344 344 - 10,554 10,554 Startek Inc (b) - 100 100 0.45% Commercial Services - Finance - 12,291 12,291 Bankrate Inc (a)(b) - 642 642 - 25,802 25,802 Coinstar Inc (b) - 823 823 - 24,977 24,977 Rewards Network Inc (b) - 121 121 - 36,523 36,523 Wright Express Corp (b) - 1,205 1,205 0.09% Communications Software - 24,786 24,786 Captaris Inc (b) - 120 120 - 23,898 23,898 Digi International Inc (a)(b) - 197 197 - 28,111 28,111 Smith Micro Software Inc (a)(b) - 242 242 0.87% Computer Aided Design 60,700 72,870 133,570 Ansys Inc (b)* 2,442 2,932 5,374 0.50% Computer Services - 27,985 27,985 CACI International Inc (b) - 1,403 1,403 - 49,756 49,756 Ciber Inc (b) - 311 311 - 22,782 22,782 Manhattan Associates Inc (a)(b) - 593 593 - 12,174 12,174 SI International Inc (b) - 279 279 - 30,390 30,390 SYKES Enterprises Inc (b) - 505 505 0.31% Computer Software - 30,014 30,014 Avid Technology Inc (a)(b) - 626 626 - 41,904 41,904 Blackbaud Inc - 984 984 - 25,488 25,488 Phoenix Technologies Ltd (b) - 301 301 1.13% Computers - Integrated Systems - 21,170 21,170 Agilysys Inc - 232 232 - 8,507 8,507 Catapult Communications Corp (b) - 61 61 - 21,215 21,215 Mercury Computer Systems Inc (a)(b) - 170 170 42,200 76,265 118,465 Micros Systems Inc (b)* 1,504 2,719 4,223 24,200 16,394 40,594 MTS Systems Corp * 832 564 1,396 - 25,033 25,033 Radiant Systems Inc (b) - 338 338 - 20,881 20,881 Radisys Corp (a)(b) - 197 197 - 19,545 19,545 Stratasys Inc (a)(b) - 380 380 0.06% Computers - Memory Devices - 24,550 24,550 Hutchinson Technology Inc (a)(b) - 347 347 0.21% Computers - Peripheral Equipment - 16,519 16,519 Planar Systems Inc (a)(b) - 38 38 14,200 22,364 36,564 Synaptics Inc (a)(b)* 482 759 1,241 0.93% Consulting Services 12,000 - 12,000 Forrester Research Inc (b)* 346 - 346 5,500 - 5,500 Huron Consulting Group Inc (b)* 230 - 230 - 17,206 17,206 MAXIMUS Inc - 652 652 37,200 39,364 76,564 Watson Wyatt Worldwide Inc* 2,181 2,308 4,489 0.20% Consumer Products - Miscellaneous - 66,781 66,781 Central Garden and Pet Co - A Shares (a)(b) - 335 335 - 15,550 15,550 Russ Berrie & Co Inc (b) - 218 218 - 37,814 37,814 Spectrum Brands Inc (a)(b) - 170 170 - 15,769 15,769 WD-40 Co - 491 491 0.33% Containers - Metal & Glass 26,100 - 26,100 Greif Inc* 1,686 - 1,686 6,700 - 6,700 Silgan Holdings Inc* 357 - 357 0.08% Containers - Paper & Plastic - 18,615 18,615 Chesapeake Corp (a) - 82 82 18,000 - 18,000 Pactiv Corp (b)* 428 - 428 0.27% Cosmetics & Toiletries 5,600 17,824 23,424 Chattem Inc (a)(b)* 391 1,246 1,637 0.21% Decision Support Software 14,200 16,524 30,724 SPSS Inc (a)(b)* 600 698 1,298 0.36% Diagnostic Equipment 17,100 65,088 82,188 Immucor Inc (b) 461 1,756 2,217 0.69% Diagnostic Kits 4,300 56,700 61,000 Idexx Laboratories Inc (b) 229 3,016 3,245 - 37,283 37,283 Meridian Bioscience Inc - 1,004 1,004 0.19% Disposable Medical Products 20,400 11,387 31,787 ICU Medical Inc (b)* 512 286 798 - 25,400 25,400 Merit Medical Systems Inc (a)(b) - 374 374 1.66% Distribution & Wholesale 22,700 47,819 70,519 Brightpoint Inc (b)* 208 438 646 - 27,332 27,332 Building Materials Holding Corp (a) - 127 127 - 42,914 42,914 Fossil Inc (b) - 1,536 1,536 - 106,349 106,349 LKQ Corp (a)(b) - 2,314 2,314 - 38,073 38,073 Owens & Minor Inc - 1,725 1,725 - 44,393 44,393 Pool Corp (a) - 969 969 - 24,136 24,136 Scansource Inc (b) - 603 603 7,300 21,746 29,046 United Stationers Inc (b)* 322 959 1,281 - 22,900 22,900 Watsco Inc (a) - 1,039 1,039 1.41% Diversified Manufacturing Operations 25,700 39,298 64,998 Acuity Brands Inc* 1,230 1,880 3,110 - 20,128 20,128 AO Smith Corp - 623 623 - 42,308 42,308 Barnes Group Inc - 1,103 1,103 13,700 20,121 33,821 EnPro Industries Inc (a)(b)* 497 730 1,227 - 24,466 24,466 Griffon Corp (a)(b) - 229 229 19,000 - 19,000 Harsco Corp* 1,127 - 1,127 10,700 - 10,700 Koppers Holdings Inc (a)* 518 - 518 - 15,338 15,338 Lydall Inc (b) - 179 179 - 11,616 11,616 Standex International Corp - 245 245 - 20,012 20,012 Tredegar Corp (a) - 327 327 0.10% Diversified Minerals - 20,699 20,699 AMCOL International Corp - 615 615 0.37% Diversified Operations & Commercial Services 22,600 22,464 45,064 Chemed Corp* 771 766 1,537 - 19,121 19,121 Viad Corp (a) - 602 602 - 12,474 12,474 Volt Information Sciences Inc (b) - 166 166 0.03% Drug Delivery Systems - 22,839 22,839 Noven Pharmaceuticals Inc (a)(b) - 208 208 0.35% E-Commerce - Products - 14,669 14,669 Blue Nile Inc (a)(b) - 729 729 45,200 - 45,200 FTD Group Inc (a)* 622 - 622 - 31,256 31,256 NutriSystem Inc (a) - 628 628 - 15,123 15,123 Stamps.com Inc (a)(b) - 207 207 0.06% E-Commerce - Services 2,800 - 2,800 Priceline.com Inc (a)(b)* 357 - 357 1.33% Electric - Integrated - 24,090 24,090 Allete Inc - 1,006 1,006 20,100 49,315 69,415 Avista Corp* 413 1,012 1,425 - 9,558 9,558 Central Vermont Public Service Corp - 223 223 7,100 12,618 19,718 CH Energy Group Inc* 251 446 697 19,700 55,975 75,675 Cleco Corp* 473 1,344 1,817 13,200 42,000 55,200 El Paso Electric Co (b)* 298 948 1,246 - 23,404 23,404 UIL Holdings Corp - 733 733 - 32,919 32,919 Unisource Energy Corp (a) - 1,028 1,028 0.32% Electric Products - Miscellaneous 39,800 - 39,800 GrafTech International Ltd (b)* 782 - 782 11,900 21,126 33,026 Littelfuse Inc (b)* 438 777 1,215 1.07% Electronic Components - Miscellaneous - 11,033 11,033 Bel Fuse Inc - 288 288 - 64,329 64,329 Benchmark Electronics Inc (b) - 1,144 1,144 - 31,381 31,381 CTS Corp - 353 353 - 31,397 31,397 Daktronics Inc (a) - 464 464 55,900 35,318 91,218 Methode Electronics Inc* 606 383 989 - 43,219 43,219 Plexus Corp (b) - 1,041 1,041 - 16,664 16,664 Rogers Corp (a)(b) - 532 532 47,100 38,047 85,147 Technitrol Inc* 989 799 1,788 1.14% Electronic Components - Semiconductors - 24,647 24,647 Actel Corp (b) - 407 407 - 29,922 29,922 Diodes Inc (a)(b) - 809 809 - 27,949 27,949 DSP Group Inc (b) - 367 367 - 63,141 63,141 Kopin Corp (b) - 188 188 29,000 72,739 101,739 Microsemi Corp (a)(b)* 710 1,782 2,492 102,300 150,766 253,066 Skyworks Solutions Inc (a)(b)* 889 1,310 2,199 - 11,975 11,975 Supertex Inc (a)(b) - 257 257 21,400 - 21,400 Zoran Corp (b)* 282 - 282 0.08% Electronic Design Automation - 14,751 14,751 Ansoft Corp (b) - 489 489 2.24% Electronic Measurement Instruments - 12,459 12,459 Analogic Corp - 717 717 - 15,499 15,499 FARO Technologies Inc (a)(b) - 546 546 - 127,673 127,673 Flir Systems Inc (a)(b) - 4,383 4,383 - 28,532 28,532 Itron Inc (a)(b) - 2,656 2,656 - 12,843 12,843 Keithley Instruments Inc - 135 135 52,100 112,707 164,807 Trimble Navigation Ltd (b)* 1,708 3,696 5,404 0.03% Electronic Security Devices - 17,239 17,239 LoJack Corp (b) - 170 170 0.07% Energy - Alternate Sources - 39,066 39,066 Headwaters Inc (a)(b) - 447 447 1.27% Engineering - Research & Development Services 63,800 60,676 124,476 EMCOR Group Inc (b)* 1,599 1,520 3,119 19,600 76,020 95,620 Shaw Group Inc/The (b)* 968 3,757 4,725 0.11% Engines - Internal Combustion - 46,236 46,236 Briggs & Stratton Corp (a) - 704 704 1.38% Enterprise Software & Services - 40,975 40,975 Concur Technologies Inc (a)(b) - 1,358 1,358 - 54,321 54,321 Epicor Software Corp (a)(b) - 434 434 38,100 81,873 119,973 Informatica Corp (a)(b)* 608 1,307 1,915 22,200 24,690 46,890 JDA Software Group Inc (b)* 420 467 887 19,300 18,206 37,506 Mantech International Corp (b)* 922 870 1,792 4,500 - 4,500 MicroStrategy Inc (b)* 399 - 399 - 32,078 32,078 Omnicell Inc (a)(b) - 385 385 18,000 - 18,000 Sybase Inc (b)* 530 - 530 - 15,704 15,704 SYNNEX Corp (b) - 375 375 - 31,780 31,780 Tyler Technologies Inc (a)(b) - 460 460 0.52% Entertainment Software - 71,501 71,501 Take-Two Interactive Software Inc (a)(b) - 1,876 1,876 - 61,869 61,869 THQ Inc (b) - 1,317 1,317 0.19% Environmental Consulting & Engineering - 54,681 54,681 Tetra Tech Inc (a)(b) - 1,155 1,155 0.18% E-Services - Consulting - 29,682 29,682 Perficient Inc (a)(b) - 272 272 - 42,263 42,263 Websense Inc (a)(b) - 822 822 0.07% Fiduciary Banks 14,000 34,815 48,815 Boston Private Financial Holdings Inc* 130 324 454 0.33% Filtration & Separation Products - 47,793 47,793 Clarcor Inc - 2,005 2,005 0.29% Finance - Consumer Loans 16,888 - 16,888 Asta Funding Inc* 241 - 241 6,700 14,105 20,805 Portfolio Recovery Associates Inc (a)* 295 621 916 - 15,749 15,749 World Acceptance Corp (a)(b) - 620 620 1.16% Finance - Investment Banker & Broker 6,100 - 6,100 Greenhill & Co Inc (a)* 397 - 397 35,500 40,618 76,118 Investment Technology Group Inc (b)* 1,713 1,960 3,673 - 50,336 50,336 LaBranche & Co Inc (a)(b) - 322 322 37,400 41,043 78,443 optionsXpress Holdings Inc* 803 881 1,684 - 14,570 14,570 Piper Jaffray Cos (a)(b) - 543 543 - 20,643 20,643 SWS Group Inc - 271 271 - 26,697 26,697 TradeStation Group Inc (b) - 249 249 0.09% Finance - Leasing Company - 23,690 23,690 Financial Federal Corp - 553 553 0.02% Firearms & Ammunition - 19,337 19,337 Sturm Ruger & Co Inc (a)(b) - 145 145 0.48% Food - Baking 41,100 72,787 113,887 Flowers Foods Inc* 1,064 1,884 2,948 0.11% Food - Canned - 29,026 29,026 TreeHouse Foods Inc (b) - 658 658 0.72% Food - Miscellaneous/Diversified 16,100 - 16,100 Corn Products International Inc* 747 - 747 14,000 37,292 51,292 Hain Celestial Group Inc (a)(b)* 345 920 1,265 - 13,055 13,055 J&J Snack Foods Corp - 374 374 - 29,034 29,034 Lance Inc - 609 609 - 24,157 24,157 Ralcorp Holdings Inc (b) - 1,474 1,474 0.10% Food - Retail - 21,364 21,364 Great Atlantic & Pacific Tea Co (a)(b) - 588 588 0.53% Food - Wholesale & Distribution - 12,209 12,209 Nash Finch Co (a) - 447 447 - 33,098 33,098 Performance Food Group Co (b) - 1,107 1,107 23,000 20,377 43,377 Spartan Stores Inc* 480 425 905 - 40,092 40,092 United Natural Foods Inc (a)(b) - 794 794 1.29% Footwear & Related Apparel - 76,687 76,687 CROCS Inc (a)(b) - 783 783 8,200 12,098 20,298 Deckers Outdoor Corp (a)(b)* 1,132 1,670 2,802 56,600 53,387 109,987 Iconix Brand Group Inc (a)(b)* 901 850 1,751 - 30,290 30,290 Skechers U.S.A. Inc (b) - 716 716 18,400 46,821 65,221 Wolverine World Wide Inc* 529 1,346 1,875 0.08% Forestry - 9,801 9,801 Deltic Timber Corp - 517 517 0.18% Funeral Services & Related Items - 57,997 57,997 Hillenbrand Inc - 1,104 1,104 0.19% Gambling (Non-Hotel) 41,700 - 41,700 Dover Downs Gaming & Entertainment Inc (a)* 337 - 337 - 55,754 55,754 Pinnacle Entertainment Inc (a)(b) - 865 865 0.30% Garden Products 9,400 34,849 44,249 Toro Co* 399 1,477 1,876 3.11% Gas - Distribution 27,600 83,680 111,280 Atmos Energy Corp* 764 2,316 3,080 - 20,268 20,268 Laclede Group Inc/The (a) - 767 767 15,450 38,916 54,366 New Jersey Resources Corp* 492 1,240 1,732 - 24,565 24,565 Northwest Natural Gas Co - 1,102 1,102 - 68,285 68,285 Piedmont Natural Gas Co (a) - 1,795 1,795 - 27,557 27,557 South Jersey Industries Inc - 1,006 1,006 58,500 115,135 173,635 Southern Union Co* 1,499 2,950 4,449 13,900 40,040 53,940 Southwest Gas Corp* 401 1,156 1,557 31,000 99,307 130,307 UGI Corp* 806 2,582 3,388 8,900 - 8,900 WGL Holdings Inc* 292 - 292 0.25% Home Furnishings - 10,982 10,982 Bassett Furniture Industries Inc - 131 131 - 26,997 26,997 Ethan Allen Interiors Inc (a)(c) - 741 741 - 47,829 47,829 La-Z-Boy Inc (a) - 305 305 32,800 - 32,800 Tempur-Pedic International Inc (a)* 364 - 364 0.05% Hotels & Motels - 19,770 19,770 Marcus Corp - 328 328 0.07% Housewares - 13,537 13,537 Libbey Inc - 192 192 - 4,388 4,388 National Presto Industries Inc - 238 238 0.89% Human Resources - 21,227 21,227 Administaff Inc - 556 556 - 28,007 28,007 AMN Healthcare Services Inc (b) - 408 408 22,700 12,672 35,372 CDI Corp (a)* 618 345 963 - 29,686 29,686 Cross Country Healthcare Inc (b) - 355 355 - 21,668 21,668 Gevity HR Inc - 148 148 12,200 16,071 28,271 Heidrick & Struggles International Inc (a)* 365 481 846 42,700 - 42,700 Korn/Ferry International (b)* 797 - 797 - 32,954 32,954 On Assignment Inc (a)(b) - 232 232 80,000 51,970 131,970 Spherion Corp (a)(b)* 395 257 652 - 40,790 40,790 TrueBlue Inc (a)(b) - 519 519 0.43% Identification Systems - Development - 50,532 50,532 Brady Corp - 1,715 1,715 - 37,083 37,083 Checkpoint Systems Inc (a)(b) - 962 962 0.04% Industrial Audio & Video Products - 24,514 24,514 Sonic Solutions Inc (a)(b) - 225 225 0.19% Industrial Automation & Robots - 40,348 40,348 Cognex Corp - 1,017 1,017 - 22,017 22,017 Gerber Scientific Inc (b) - 204 204 0.70% Instruments - Controls - 16,503 16,503 Photon Dynamics Inc (b) - 183 183 - 27,552 27,552 Watts Water Technologies Inc (a) - 740 740 39,400 55,155 94,555 Woodward Governor Co* 1,384 1,937 3,321 - 27,221 27,221 X-Rite Inc (b) - 69 69 0.34% Instruments - Scientific - 17,272 17,272 Dionex Corp (b) - 1,351 1,351 - 33,896 33,896 FEI Co (a)(b) - 741 741 0.21% Insurance Brokers 10,200 34,190 44,390 Hilb Rogal & Hobbs Co 295 989 1,284 0.27% Internet Application Software - 64,024 64,024 Cybersource Corp (b) - 1,162 1,162 - 27,710 27,710 DealerTrack Holdings Inc (b) - 533 533 0.03% Internet Connectivity Services - 20,418 20,418 PC-Tel Inc (b) - 168 168 0.20% Internet Content - Information & News - - 31,965 31,965 Infospace Inc (a) - 386 386 - 25,828 25,828 Knot Inc/The (a)(b) - 303 303 17,400 - 17,400 WebMD Health Corp (a)(b)* 546 - 546 0.24% Internet Security 17,400 35,536 52,936 Blue Coat Systems Inc (b)* 367 750 1,117 - 53,304 53,304 Secure Computing Corp (a)(b) - 353 353 0.24% Internet Telephony 24,700 45,272 69,972 j2 Global Communications Inc (a)(b)* 529 969 1,498 0.08% Investment Management & Advisory Services 14,600 - 14,600 Waddell & Reed Financial Inc* 494 - 494 0.29% Lasers - Systems & Components 9,100 28,204 37,304 Cymer Inc (a)(b)* 237 733 970 - 25,942 25,942 Electro Scientific Industries Inc (b) - 425 425 - 33,429 33,429 Newport Corp (a)(b) - 385 385 0.31% Leisure & Recreation Products - 21,506 21,506 Multimedia Games Inc (a)(b) - 92 92 11,000 38,615 49,615 WMS Industries Inc (a)(b)* 398 1,397 1,795 0.29% Life & Health Insurance 13,200 39,945 53,145 Delphi Financial Group Inc* 359 1,087 1,446 - 20,068 20,068 Presidential Life Corp (a) - 341 341 0.22% Linen Supply & Related Items - 9,088 9,088 Angelica Corp - 147 147 - 18,554 18,554 G&K Services Inc - 585 585 - 13,278 13,278 Unifirst Corp/MA (a) - 621 621 0.11% Machinery - Construction & Mining - 17,839 17,839 Astec Industries Inc (b) - 654 654 0.40% Machinery - Electrical - 42,781 42,781 Baldor Electric Co - 1,386 1,386 - 29,160 29,160 Regal-Beloit Corp - 1,082 1,082 0.19% Machinery - Farm - 11,011 11,011 Lindsay Corp (a) - 1,146 1,146 1.60% Machinery - General Industry - 24,495 24,495 Albany International Corp - 889 889 27,150 33,729 60,879 Applied Industrial Technologies Inc* 656 815 1,471 20,500 49,382 69,882 Gardner Denver Inc (b)* 952 2,294 3,246 21,200 20,069 41,269 Intevac Inc (a)(b)* 281 267 548 37,500 32,075 69,575 Robbins & Myers Inc* 1,495 1,278 2,773 21,800 - 21,800 Wabtec Corp* 935 - 935 0.17% Machinery - Material Handling - 7,952 7,952 Cascade Corp - 344 344 24,000 - 24,000 Columbus McKinnon Corp/NY (a)* 679 - 679 1.03% Medical - Biomedical/Gene - 32,120 32,120 Arqule Inc (b) - 124 124 49,400 26,990 76,390 Cambrex Corp* 289 158 447 - 23,128 23,128 CryoLife Inc (a)(b) - 246 246 - 29,105 29,105 Enzo Biochem Inc (a)(b) - 238 238 - 17,166 17,166 Integra LifeSciences Holdings Corp (a)(b) - 727 727 - 28,617 28,617 Lifecell Corp (a)(b) - 1,453 1,453 - 30,570 30,570 Martek Biosciences Corp (a)(b) - 1,078 1,078 - 58,043 58,043 Regeneron Pharmaceuticals Inc (a)(b) - 1,139 1,139 - 40,855 40,855 Savient Pharmaceuticals Inc (a)(b) - 892 892 0.84% Medical - Drugs 17,600 52,296 69,896 Cubist Pharmaceuticals Inc (b)* 341 1,012 1,353 - 28,238 28,238 PharMerica Corp (a)(b) - 481 481 - 44,269 44,269 Salix Pharmaceuticals Ltd (a)(b) - 311 311 52,200 33,758 85,958 Sciele Pharma Inc (a)(b)* 1,006 651 1,657 86,300 65,062 151,362 Viropharma Inc (a)(b)* 790 596 1,386 0.21% Medical - Generic Drugs 11,500 41,080 52,580 Alpharma Inc (a)(b)* 283 1,011 1,294 0.45% Medical - HMO 16,400 49,754 66,154 AMERIGROUP Corp (b)* 426 1,293 1,719 - 40,616 40,616 Centene Corp (b) - 746 746 - 13,229 13,229 Molina Healthcare Inc (a)(b) - 329 329 0.10% Medical - Hospitals 19,900 12,672 32,572 Medcath Corp (a)(b)* 369 235 604 0.81% Medical - Outpatient & Home Medical Care - 9,948 9,948 Air Methods Corp (b) - 399 399 - 24,624 24,624 Amedisys Inc (a)(b) - 1,276 1,276 - 29,187 29,187 Amsurg Corp (b) - 745 745 42,700 26,089 68,789 Gentiva Health Services Inc (a)(b)* 928 567 1,495 - 13,403 13,403 LHC Group Inc (a)(b) - 209 209 - 30,425 30,425 Odyssey HealthCare Inc (b) - 278 278 14,400 23,613 38,013 Res-Care Inc (b)* 235 385 620 0.30% Medical Information Systems - 52,937 52,937 Allscripts Healthcare Solutions Inc (a)(b) - 590 590 - 39,342 39,342 Phase Forward Inc (b) - 724 724 - 16,308 16,308 Quality Systems Inc - 524 524 1.26% Medical Instruments - 20,161 20,161 Abaxis Inc (a)(b) - 514 514 40,700 24,730 65,430 Arthrocare Corp (a)(b)* 1,834 1,114 2,948 23,700 26,626 50,326 Conmed Corp (b)* 605 679 1,284 12,100 12,065 24,165 Datascope Corp* 453 452 905 - 11,094 11,094 Kensey Nash Corp (a)(b) - 324 324 15,300 - 15,300 Natus Medical Inc (a)(b)* 301 - 301 9,400 14,278 23,678 SurModics Inc (a)(b)* 418 635 1,053 - 32,962 32,962 Symmetry Medical Inc (b) - 462 462 0.08% Medical Laser Systems - 22,221 22,221 Biolase Technology Inc (a)(b) - 58 58 - 17,194 17,194 LCA-Vision Inc (a) - 174 174 - 17,058 17,058 Palomar Medical Technologies Inc (a)(b) - 240 240 1.72% Medical Products - 67,388 67,388 American Medical Systems Holdings Inc (a)(b) - 950 950 - 41,848 41,848 Cooper Cos Inc/The (a) - 1,465 1,465 - 20,891 20,891 Cyberonics Inc (a)(b) - 330 330 4,500 23,834 28,334 Haemonetics Corp (b) 258 1,364 1,622 - 29,800 29,800 Invacare Corp (a) - 538 538 9,000 31,383 40,383 Mentor Corp 263 918 1,181 - 16,489 16,489 Osteotech Inc (b) - 83 83 - 60,151 60,151 PSS World Medical Inc (a)(b) - 991 991 6,900 7,415 14,315 Vital Signs Inc* 361 388 749 13,600 29,880 43,480 West Pharmaceutical Services Inc* 638 1,402 2,040 - 19,285 19,285 Zoll Medical Corp (b) - 644 644 0.30% Metal - Aluminum - 27,084 27,084 Century Aluminum Co (a)(b) - 1,877 1,877 0.40% Metal Processors & Fabrication - 25,879 25,879 Kaydon Corp - 1,355 1,355 - 34,505 34,505 Mueller Industries Inc - 1,117 1,117 0.09% Metal Products - Distribution - 15,214 15,214 AM Castle & Co - 470 470 - 3,884 3,884 Lawson Products - 99 99 0.11% Multi-Line Insurance - 20,178 20,178 United Fire & Casualty Co (a) - 665 665 0.08% Multilevel Direct Selling 28,600 - 28,600 Nu Skin Enterprises Inc (a)* 513 - 513 0.53% Multimedia - 12,290 12,290 4Kids Entertainment Inc (b) - 109 109 12,650 39,482 52,132 Factset Research Systems Inc (a)* 759 2,370 3,129 0.69% Networking Products - 112,484 112,484 Adaptec Inc (b)(c) - 314 314 15,200 28,092 43,292 Anixter International Inc (a)(b)* 866 1,600 2,466 - 16,470 16,470 Black Box Corp - 490 490 27,944 32,862 60,806 Netgear Inc (b)* 453 533 986 0.24% Non-Ferrous Metals - 18,966 18,966 Brush Engineered Materials Inc (a)(b) - 588 588 - 21,536 21,536 RTI International Metals Inc (b) - 887 887 0.32% Non-Hazardous Waste Disposal - 62,384 62,384 Waste Connections Inc (b) - 2,001 2,001 0.37% Office Furnishings - Original 28,000 - 28,000 Herman Miller Inc (a)* 653 - 653 22,000 52,066 74,066 Interface Inc* 283 669 952 53,700 - 53,700 Knoll Inc (a)* 699 - 699 0.02% Office Supplies & Forms - 11,758 11,758 Standard Register Co/The - 111 111 2.85% Oil - Field Services - 20,938 20,938 Basic Energy Services Inc (a)(b) - 486 486 28,100 85,276 113,376 Helix Energy Solutions Group Inc (b)* 971 2,946 3,917 13,600 21,489 35,089 Hornbeck Offshore Services Inc (a)(b)* 678 1,072 1,750 - 24,808 24,808 Matrix Service Co (b) - 499 499 30,000 51,235 81,235 Oceaneering International Inc (b)* 2,004 3,422 5,426 - 21,009 21,009 SEACOR Holdings Inc (b) - 1,788 1,788 - 14,632 14,632 Superior Well Services Inc (a)(b) - 348 348 - 69,260 69,260 Tetra Technologies Inc (b) - 1,126 1,126 - 28,699 28,699 W-H Energy Services Inc (a)(b) - 2,218 2,218 0.54% Oil & Gas Drilling - 25,674 25,674 Atwood Oceanics Inc (b) - 2,585 2,585 - 46,288 46,288 Pioneer Drilling Co (a)(b) - 756 756 3.70% Oil Company - Exploration & Production 14,200 90,945 105,145 Cabot Oil & Gas Corp 809 5,181 5,990 - 38,728 38,728 Penn Virginia Corp - 2,033 2,033 - 13,863 13,863 Petroleum Development Corp (b) - 1,043 1,043 - 40,263 40,263 Petroquest Energy Inc (b) - 837 837 - 58,623 58,623 St Mary Land & Exploration Co - 2,563 2,563 29,900 26,322 56,222 Stone Energy Corp (a)(b)* 1,822 1,604 3,426 21,300 28,132 49,432 Swift Energy Co (b)* 1,110 1,467 2,577 24,400 43,852 68,252 Unit Corp (b)* 1,550 2,785 4,335 0.96% Oil Field Machinery & Equipment - 18,984 18,984 CARBO Ceramics Inc - 902 902 11,200 25,426 36,626 Dril-Quip Inc (b)* 640 1,453 2,093 - 10,182 10,182 Gulf Island Fabrication Inc - 403 403 7,800 13,618 21,418 Lufkin Industries Inc (a)* 589 1,027 1,616 - 17,345 17,345 NATCO Group Inc (a)(b) - 878 878 0.13% Oil Refining & Marketing 18,800 - 18,800 Holly Corp* 780 - 780 0.37% Paper & Related Products - 36,522 36,522 Buckeye Technologies Inc (b) - 315 315 - 13,908 13,908 Neenah Paper Inc - 319 319 - 31,116 31,116 Rock-Tenn Co - 1,056 1,056 - 14,411 14,411 Schweitzer-Mauduit International Inc - 319 319 - 46,743 46,743 Wausau Paper Corp - 362 362 0.16% Pharmacy Services - 34,594 34,594 HealthExtras Inc (a)(b) - 976 976 0.05% Physical Therapy & Rehabilitation Centers - 16,778 16,778 RehabCare Group Inc (b) - 285 285 0.91% Physician Practice Management - 33,406 33,406 Healthways Inc (a)(b) - 1,220 1,220 - 19,955 19,955 Matria Healthcare Inc (a)(b) - 509 509 11,700 45,135 56,835 Pediatrix Medical Group Inc (b)* 796 3,070 3,866 0.10% Poultry - 14,308 14,308 Sanderson Farms Inc - 596 596 0.27% Power Converter & Supply Equipment 55,500 33,270 88,770 Advanced Energy Industries Inc (b)* 777 465 1,242 - 23,875 23,875 C&D Technologies Inc (a)(b) - 132 132 - 28,273 28,273 Magnetek Inc (b) - 99 99 - 17,815 17,815 Vicor Corp - 215 215 0.23% Printing - Commercial - 24,472 24,472 Bowne & Co Inc - 407 407 7,300 10,297 17,597 Consolidated Graphics Inc (b)* 425 599 1,024 2.22% Property & Casualty Insurance - 15,070 15,070 Infinity Property & Casualty Corp - 584 584 - 14,281 14,281 LandAmerica Financial Group Inc (a) - 410 410 16,400 12,402 28,802 Navigators Group Inc (b)* 804 608 1,412 35,500 54,317 89,817 Philadelphia Consolidated Holding Co (b)* 1,309 2,003 3,312 10,400 29,957 40,357 ProAssurance Corp (b)* 549 1,583 2,132 5,100 16,868 21,968 RLI Corp 245 810 1,055 - 15,056 15,056 Safety Insurance Group Inc - 540 540 - 7,310 7,310 SCPIE Holdings Inc (b) - 203 203 30,700 - 30,700 SeaBright Insurance Holdings Inc (b)* 476 - 476 - 50,111 50,111 Selective Insurance Group - 1,068 1,068 - 16,774 16,774 Stewart Information Services Corp (a) - 411 411 - 18,762 18,762 Tower Group Inc - 441 441 11,000 34,517 45,517 Zenith National Insurance Corp* 409 1,282 1,691 1.80% Publicly Traded Investment Fund - 178,150 178,150 iShares S&P SmallCap 600 Index Fund - 11,129 11,129 0.03% Publishing - Newspapers - 16,357 16,357 AH Belo Corp - 159 159 0.14% Racetracks 20,600 - 20,600 International Speedway Corp* 874 - 874 0.01% Radio - 75,471 75,471 Radio One Inc (b) - 75 75 0.13% Real Estate Operator & Developer - 33,119 33,119 Forestar Real Estate Group Inc (a)(b) - 825 825 0.25% Recreational Vehicles - 11,177 11,177 Arctic Cat Inc (a) - 85 85 - 31,276 31,276 Polaris Industries Inc (a) - 1,456 1,456 0.96% REITS - Apartments - 23,739 23,739 Essex Property Trust Inc - 2,825 2,825 - 30,344 30,344 Home Properties Inc (a) - 1,595 1,595 4,900 23,977 28,877 Mid-America Apartment Communities Inc 260 1,271 1,531 0.73% REITS - Diversified - 43,992 43,992 Colonial Properties Trust - 1,066 1,066 - 28,063 28,063 Entertainment Properties Trust - 1,498 1,498 21,300 57,044 78,344 Lexington Realty Trust (a)* 307 821 1,128 - 14,241 14,241 PS Business Parks Inc - 815 815 0.67% REITS - Healthcare - 18,870 18,870 LTC Properties Inc - 514 514 64,700 60,093 124,793 Medical Properties Trust Inc (a)* 786 730 1,516 - 88,278 88,278 Senior Housing Properties Trust - 2,114 2,114 0.31% REITS - Hotels 88,700 - 88,700 Ashford Hospitality Trust Inc* 513 - 513 - 88,158 88,158 DiamondRock Hospitality Co - 1,124 1,124 20,700 - 20,700 FelCor Lodging Trust Inc (a)* 261 - 261 0.80% REITS - Office Property 19,400 66,317 85,717 BioMed Realty Trust Inc* 505 1,724 2,229 - 30,596 30,596 Kilroy Realty Corp - 1,601 1,601 13,700 14,161 27,861 Parkway Properties Inc/MD (a)* 543 562 1,105 0.20% REITS - Regional Malls 11,500 - 11,500 CBL & Associates Properties Inc* 282 - 282 - 36,561 36,561 Pennsylvania Real Estate Investment Trust (a) - 921 921 0.59% REITS - Shopping Centers - 29,938 29,938 Acadia Realty Trust - 768 768 33,500 - 33,500 Cedar Shopping Centers Inc (a)* 419 - 419 - 54,484 54,484 Inland Real Estate Corp - 880 880 - 26,956 26,956 Kite Realty Group Trust - 366 366 - 29,152 29,152 Tanger Factory Outlet Centers - 1,176 1,176 0.31% REITS - Single Tenant 17,200 67,473 84,673 National Retail Properties Inc 394 1,546 1,940 0.32% REITS - Storage - 61,780 61,780 Extra Space Storage Inc - 1,040 1,040 - 20,247 20,247 Sovran Self Storage Inc - 905 905 0.26% REITS - Warehouse & Industrial 5,600 22,143 27,743 EastGroup Properties Inc 267 1,056 1,323 9,900 - 9,900 First Industrial Realty Trust Inc (a)* 299 - 299 0.38% Rental - Auto & Equipment 11,900 49,870 61,770 Aaron Rents Inc* 296 1,242 1,538 36,700 - 36,700 Rent-A-Center Inc/TX (b)* 790 - 790 0.52% Research & Development 8,100 11,958 20,058 Kendle International Inc (a)(b)* 346 510 856 16,800 52,343 69,143 Parexel International Corp (b)* 427 1,330 1,757 8,900 17,690 26,590 PharmaNet Development Group Inc (a)(b)* 212 422 634 1.80% Retail - Apparel & Shoe - 41,156 41,156 Brown Shoe Co Inc - 686 686 5,800 - 5,800 Buckle Inc/The* 282 - 282 - 27,343 27,343 Cato Corp/The - 443 443 - 19,431 19,431 Charlotte Russe Holding Inc (b) - 309 309 - 21,914 21,914 Childrens Place Retail Stores Inc/The (a)(b) - 509 509 - 33,092 33,092 Christopher & Banks Corp - 392 392 - 42,018 42,018 Dress Barn Inc (a)(b) - 566 566 - 44,925 44,925 Finish Line - 295 295 - 21,205 21,205 Genesco Inc (a)(b) - 470 470 36,800 26,662 63,462 Gymboree Corp (b)* 1,590 1,152 2,742 - 40,545 40,545 HOT Topic Inc (b) - 215 215 12,400 16,910 29,310 Jos A Bank Clothiers Inc (a)(b)* 303 413 716 - 48,697 48,697 Men's Wearhouse Inc - 1,297 1,297 - 116,158 116,158 Quiksilver Inc (a)(b) - 1,130 1,130 - 35,537 35,537 Stage Stores Inc - 559 559 - 24,025 24,025 Stein Mart Inc (a) - 128 128 - 22,976 22,976 Tween Brands Inc (b) - 437 437 0.06% Retail - Auto Parts - 38,624 38,624 PEP Boys-Manny Moe & Jack (a) - 345 345 0.20% Retail - Automobile - 21,499 21,499 Group 1 Automotive Inc (a) - 574 574 - 14,863 14,863 Lithia Motors Inc (a) - 134 134 - 27,371 27,371 Sonic Automotive Inc - 555 555 0.02% Retail - Bedding - 41,508 41,508 Select Comfort Corp (a)(b) - 125 125 0.09% Retail - Computer Equipment - 45,325 45,325 Insight Enterprises Inc (b) - 547 547 0.18% Retail - Convenience Store - 47,171 47,171 Casey's General Stores Inc - 1,044 1,044 8,600 - 8,600 Pantry Inc/The (b)* 93 - 93 0.09% Retail - Discount - 37,485 37,485 Fred's Inc - 416 416 - 28,002 28,002 Tuesday Morning Corp (a) - 152 152 0.25% Retail - Drug Store 8,500 29,476 37,976 Longs Drug Stores Corp 341 1,181 1,522 0.07% Retail - Fabric Store - 23,189 23,189 Jo-Ann Stores Inc (a)(b) - 439 439 0.18% Retail - Gardening Products - 30,371 30,371 Tractor Supply Co (b) - 1,080 1,080 0.03% Retail - Home Furnishings - 20,309 20,309 Haverty Furniture Cos Inc - 185 185 0.20% Retail - Jewelry - 17,957 17,957 Movado Group Inc - 392 392 - 39,763 39,763 Zale Corp (a)(b) - 824 824 0.03% Retail - Leisure Products - 17,082 17,082 MarineMax Inc (a)(b) - 195 195 0.08% Retail - Office Supplies - 16,036 16,036 School Specialty Inc (a)(b) - 472 472 0.34% Retail - Pawn Shops 8,700 27,172 35,872 Cash America International Inc* 355 1,108 1,463 22,100 - 22,100 Ezcorp Inc (b)* 268 - 268 - 25,435 25,435 First Cash Financial Services Inc (b) - 378 378 0.11% Retail - Petroleum Products - 26,589 26,589 World Fuel Services Corp - 653 653 2.26% Retail - Restaurants - 14,306 14,306 Buffalo Wild Wings Inc (a)(b - 440 440 23,900 23,840 47,740 California Pizza Kitchen Inc (a)(b)* 372 372 744 8,500 24,782 33,282 CEC Entertainment Inc (b)* 316 922 1,238 - 50,867 50,867 CKE Restaurants Inc - 533 533 6,600 13,979 20,579 Ihop Corp * 308 652 960 45,900 55,414 101,314 Jack in the Box Inc (b)* 1,228 1,482 2,710 15,700 11,565 27,265 Landry's Restaurants Inc (a)* 251 185 436 - 20,608 20,608 O'Charleys Inc - 239 239 - 28,018 28,018 Panera Bread Co (a)(b) - 1,464 1,464 26,300 19,321 45,621 Papa John's International Inc (b)* 710 522 1,232 - 22,487 22,487 PF Chang's China Bistro Inc (a)(b) - 698 698 - 15,641 15,641 Red Robin Gourmet Burgers Inc (a)(b) - 642 642 - 18,510 18,510 Ruth's Chris Steak House Inc (a)(b) - 136 136 - 56,563 56,563 Sonic Corp (b) - 1,244 1,244 - 26,505 26,505 Steak N Shake Co/The (a)(b) - 209 209 - 50,167 50,167 Texas Roadhouse Inc (a)(b) - 592 592 - 58,681 58,681 Triarc Cos Inc (a) - 417 417 0.25% Retail - Sporting Goods - 20,393 20,393 Big 5 Sporting Goods Corp (a) - 188 188 - 36,773 36,773 Cabela's Inc (a)(b) - 498 498 - 26,419 26,419 Hibbett Sports Inc (a)(b) - 482 482 - 16,726 16,726 Zumiez Inc (a)(b) - 350 350 0.23% Retirement & Aged Care 86,300 - 86,300 Five Star Quality Care Inc (a)(b)* 518 - 518 - 41,669 41,669 Sunrise Senior Living Inc (a)(b) - 894 894 0.05% Rubber & Plastic Products - 26,178 26,178 Myers Industries Inc - 329 329 0.45% Savings & Loans - Thrifts - 16,474 16,474 Anchor Bancorp Wisconsin Inc - 250 250 - 38,597 38,597 BankAtlantic Bancorp Inc - 119 119 - 29,186 29,186 BankUnited Financial Corp (a) - 115 115 - 54,172 54,172 Brookline Bancorp Inc - 585 585 19,300 23,342 42,642 Dime Community Bancshares* 360 436 796 - 18,136 18,136 Downey Financial Corp (a) - 256 256 - 12,723 12,723 FirstFed Financial Corp (a)(b) - 194 194 - 34,199 34,199 Flagstar Bancorp Inc (a) - 209 209 - 23,600 23,600 Franklin Bank Corp/Houston TX (a)(b) - 37 37 - 33,029 33,029 Guaranty Financial Group Inc (a)(b) - 253 253 0.04% Schools - 19,496 19,496 Universal Technical Institute Inc (a)(b) - 221 221 0.19% Schools - Day Care - 24,456 24,456 Bright Horizons Family Solutions Inc (a)(b - 1,159 1,159 0.30% Seismic Data Collection 8,500 - 8,500 Dawson Geophysical Co (b)* 615 - 615 - 76,944 76,944 ION Geophysical Corp (a)(b) - 1,226 1,226 0.38% Semiconductor Component - Integrated Circuits - 43,305 43,305 Exar Corp (a)(b) - 365 365 - 48,057 48,057 Micrel Inc - 472 472 - 24,365 24,365 Pericom Semiconductor Corp (b) - 415 415 15,400 21,721 37,121 Standard Microsystems Corp (b)* 457 644 1,101 1.81% Semiconductor Equipment - 30,868 30,868 ATMI Inc (b) - 909 909 - 95,114 95,114 Axcelis Technologies Inc (a)(b) - 514 514 - 60,988 60,988 Brooks Automation Inc (a)(b) - 632 632 9,700 22,041 31,741 Cabot Microelectronics Corp (a)(b)* 330 750 1,080 - 21,447 21,447 Cohu Inc - 373 373 - 49,646 49,646 Kulicke & Soffa Industries Inc (a)(b) - 327 327 45,600 42,618 88,218 MKS Instruments Inc (b)* 1,042 974 2,016 - 38,963 38,963 Photronics Inc (a)(b) - 413 413 29,900 28,367 58,267 Rudolph Technologies Inc (a)(b)* 304 288 592 - 21,740 21,740 Ultratech Inc (b) - 310 310 27,100 70,598 97,698 Varian Semiconductor Equipment Associates Inc (b)* 993 2,586 3,579 - 29,642 29,642 Veeco Instruments Inc (a)(b) - 558 558 0.25% Steel - Producers 14,300 - 14,300 Carpenter Technology Corp* 733 - 733 8,000 - 8,000 Olympic Steel Inc* 410 - 410 5,300 - 5,300 Schnitzer Steel Industries Inc* 466 - 466 0.01% Steel - Specialty - 11,549 11,549 Material Sciences Corp (b) - 92 92 0.26% Steel Pipe & Tube - 16,175 16,175 Valmont Industries Inc - 1,593 1,593 0.11% Storage & Warehousing - 32,205 32,205 Mobile Mini Inc (a)(b) - 684 684 0.65% Telecommunication Equipment - 11,710 11,710 Applied Signal Technology Inc - 134 134 - 125,854 125,854 Arris Group Inc (b) - 1,019 1,019 40,800 22,524 63,324 Comtech Telecommunications Corp (a)(b)* 1,580 872 2,452 - 24,257 24,257 Ditech Networks Inc (a)(b) - 69 69 - 27,172 27,172 Network Equipment Technologies Inc (a)(b) - 177 177 - 42,771 42,771 Symmetricom Inc (a)(b) - 184 184 - 12,238 12,238 Tollgrade Communications Inc (b) - 62 62 0.12% Telecommunication Equipment - Fiber Optics - 86,787 86,787 Harmonic Inc (b) - 718 718 0.12% Telecommunication Services - 83,011 83,011 Fairpoint Communications Inc - 765 765 0.08% Telephone - Integrated 57,200 - 57,200 Cincinnati Bell Inc (b)* 265 - 265 - 42,041 42,041 General Communication Inc (a)(b) - 261 261 0.04% Textile - Apparel - 10,546 10,546 Perry Ellis International Inc (b) - 241 241 0.02% Therapeutics - 30,949 30,949 Theragenics Corp (b) - 132 132 0.08% Tobacco - 82,772 82,772 Alliance One International Inc (b) - 509 509 0.20% Tools - Hand Held 16,100 - 16,100 Snap-On Inc* 955 - 955 0.21% Toys 11,700 26,626 38,326 Jakks Pacific Inc (a)(b)* 275 625 900 14,000 - 14,000 Marvel Entertainment Inc (b)* 402 - 402 0.91% Transport - Marine 9,000 - 9,000 Gulfmark Offshore Inc (b)* 538 - 538 42,500 49,978 92,478 Kirby Corp (b)* 2,331 2,741 5,072 0.38% Transport - Services - 22,234 22,234 Bristow Group Inc (b) - 1,173 1,173 - 35,009 35,009 HUB Group Inc (b) - 1,144 1,144 1.11% Transport - Truck - 23,409 23,409 Arkansas Best Corp - 924 924 - 26,796 26,796 Forward Air Corp - 914 914 - 52,774 52,774 Heartland Express Inc (a) - 816 816 - 53,625 53,625 Knight Transportation Inc (a) - 911 911 - 48,846 48,846 Landstar System Inc - 2,538 2,538 - 26,359 26,359 Old Dominion Freight Line Inc (a)(b - 809 809 0.04% Veterinary Products - 22,600 22,600 PetMed Express Inc (a)(b) - 254 254 0.04% Vitamins & Nutrition Products - 14,522 14,522 Mannatech Inc (a) - 95 95 - 7,804 7,804 USANA Health Sciences Inc (a)(b) - 152 152 0.09% Water - 15,997 15,997 American States Water Co - 560 560 0.11% Web Portals - 63,154 63,154 United Online Inc - 674 674 0.40% Wire & Cable Products 16,500 41,048 57,548 Belden Inc* 557 1,385 1,942 8,200 - 8,200 General Cable Corp (a)(b)* 549 - 549 0.20% Wireless Equipment 20,900 - 20,900 InterDigital Inc (a)(b)* 424 - 424 - 30,471 30,471 Novatel Wireless Inc (a)(b) - 272 272 - 24,654 24,654 Viasat Inc (b) - 545 545 TOTAL COMMON STOCKS 135,180 477,092 612,272 Principal Amount (000's) Value (000's) REPURCHASE AGREEMENTS Finance - Investment Banker & Broker 29,341 - 29,341 Morgan Stanley Repurchase Agreement; 1.98% dated 04/30/08 maturing 05/01/08 (collateralized by U.S. Government Agency Issues; $29,659,000; 0.00% - 7.625%; dated 05/12/08 - 03/14/36) (d) 29,339 - 29,339 Money Center Banks - 87,272 87,272 Deutsche Bank Repurchase Agreement; 1.98% dated 04/30/08 maturing 05/01/08 (collateralized by U.S. Government Agency Issues; $88,270,000; 0.00% - 5.50%; dated 05/09/08 - 04/18/19) (d) - 87,267 87,267 - 1,713 1,713 Investment in Joint Trading Account; Bank of America Repurchase Agreement; 1.94% dated 04/30/2008 maturing 05/01/2008 (collateralized by Federal Home Loan Bank Agency Issue $1,764,000; 2.19%; dated 01/23/09) - 1,713 1,713 - 1,713 1,713 Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 1.97% dated 04/30/2008 maturing 05/01/2008 (collateralized by Sovereign Agency Issues; $1,764,000; 0.00% - 5.36%; dated05/16/08 - 04/15/18) - 1,713 1,713 19.46% TOTAL REPURCHASE AGREEMENTS $ 29,339 $ 90,693 $ 120,032 Total Investments $ 164,519 $ 567,785 $ 732,304 -18.72% Liabilities in Excess of Other Assets, Net (28,637) (86,839) (115,476) TOTAL NET ASSETS - 100.00% $ 135,882 $ 480,946 $ 616,828 (a) Security or a portion of the security was on loan at the end of the period. (b) Non-Income Producing Security (c) Security or a portion of the security was pledged to cover margin requirements for futures contracts. At the end of the period, the value of these securities totaled $371 or 0.06% of net assets. (d) Security was purchased with the cash proceeds from securities loans Unrealized Appreciation (Depreciation) Unrealized Appreciation $ 12,748 $ 74,463 $ 87,211 Unrealized Depreciation (18,222) (90,197) (108,419) Net Unrealized Appreciation (Depreciation) (5,474) (15,734) (21,208) Cost for federal income tax purposes 169,993 583,519 753,512 All dollar amounts are shown in thousands (000's) Futures Contracts Buy: S&P SmallCap 600 eMini; June 2008 Number of Contracts 93 93 Original Value $ $ 3,222 $ 3,222 Current Market Value $ $ 3,530 $ 3,530 Unrealized Appreciation/(Depreciation) $ $ 308 $ 308 All dollar amounts are shown in thousands (000's Portfolio Summary (unaudited) Sector Percent Financial 35.09% Industrial 20.73% Consumer, Non-cyclical 17.23% Consumer, Cyclical 13.12% Energy 9.66% Technology 9.44% Utilities 4.52% Communications 4.27% Basic Materials 2.85% Funds 1.81% Liabilities in Excess of Other Assets, Net -18.72% TOTAL NET ASSETS 100.00% Other Assets Summary (unaudited) Asset Type Percent Futures 0.57% * Security or a portion of the secuirty held by SmallCap Blend Fund I will need to be disposed of prior to the Acquisition in order to meet the investment policies and restrictions of the SmallCap S&P 600 Index Fund. See accompanying notes. Pro Forma Notes to Financial Statements April 30, 2008 (unaudited) 1. Description of the Funds SmallCap Blend Fund I and SmallCap S&P 600 Index Fund are series of Principal Funds, Inc. (the Fund). The Fund is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. 2. Basis of Combination On June 9, 2008, the Board of Directors of Principal Funds, Inc., SmallCap Blend Fund I approved an Agreement and Plan of Reorganization (the Reorganization) whereby, subject to approval by the shareholders of SmallCap Blend Fund I, SmallCap S&P 600 Index Fund will acquire all the assets of SmallCap Blend Fund I subject to the liabilities of such fund, in exchange for a number of shares equal to the pro rata net assets of SmallCap S&P 600 Index Fund. The Reorganization will be accounted for by the method of accounting for taxable mergers of investment companies. The pro forma combined financial statements are presented for the information of the reader and may not necessarily be representative of what the actual combined financial statements would have been had the Reorganization occurred at April 30, 2008. The unaudited pro forma schedules of investments and statements of assets and liabilities reflect the financial position of SmallCap Blend Fund I and SmallCap S&P 600 Index Fund at April 30, 2008. The unaudited pro forma statements of operations reflect the results of operations of SmallCap Blend Fund I and SmallCap S&P 600 Index Fund for the twelve months ended April 30, 2008. The statements have been derived from the Funds respective books and records utilized in calculating daily net asset value at the dates indicated above for SmallCap Blend Fund I and SmallCap S&P 600 Index Fund under U.S. generally accepted accounting principles.In accordance with U.S. generally accepted accounting principles, the fair value of the assets of SmallCap Blend Fund I will become the cost basis of such assets transferred to the SmallCap S&P 600 Index Fund on the date of the combination and the results of operations of SmallCap S&P 600 Index Fund for pre-combination periods will not be restated. The pro forma schedules of investments and statements of assets and liabilities and operations should be read in conjunction with the historical financial statements of the Funds incorporated by reference in the Statements of Additional Information. 3. Significant Accounting Policies The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 4. Security Valuation SmallCap Blend Fund I and SmallCap S&P 600 Index Fund value securities for which market quotations are readily available at market value, which is determined using the last reported sale price. If no sales are reported, as is regularly the case for some securities traded over-the-counter, securities are valued using the last reported bid price or an evaluated bid price provided by a pricing service. Pricing services use electronic modeling techniques that incorporate security characteristics, market conditions and dealer-supplied valuations to determine an evaluated bid price. When reliable market quotations are not considered to be readily available, which may be the case, for example, with respect to restricted securities, certain debt securities, preferred stocks, and foreign securities, the investments are valued at their fair value as determined in good faith by Principal Management Corporation (the Manager) under procedures established and periodically reviewed by the Funds Board of Directors. Short-term securities are valued at amortized cost, which approximates market. Under the amortized cost method, a security is valued by applying a constant yield to maturity of the difference between the principal amount due at maturity and the cost of the security to the Funds. 5. Futures Contracts SmallCap Blend Fund I and SmallCap S&P 600 Index Fund may enter into futures contracts for both hedging and non-hedging purposes. Initial margin deposits are made by cash deposits or segregation of specific securities as may be required by the exchange on which the transaction was conducted. Pursuant to the contracts, the Funds agree to receive from or pay to the broker, an amount of cash equal to the daily fluctuation in the value of the contract. Such receipts or payments are known as variation margin and are recorded by the Funds as a variation margin receivable or payable on futures contracts. During the period the futures contracts are open, daily changes in the value of the contracts are recognized as unrealized gains or losses. These unrealized gains or losses are included as a component of net unrealized appreciation (depreciation) of investments on the statements of assets and liabilities. When the contracts are closed, the Funds recognize a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the Funds cost basis in the contract. Pro Forma Notes to Financial Statements April 30, 2008 (unaudited) 6. Repurchase Agreements The Funds may invest in repurchase agreements that are fully collateralized, typically by U.S. government or U.S. government agency securities. It is the Funds policy that its custodian takes possession of the underlying collateral securities. The fair value of the collateral is at all times at least equal to the total amount of the repurchase obligation. In the event of default on the obligation to repurchase, the Funds have the right to liquidate the collateral and apply the proceeds in satisfaction of the obligation. In the event the seller of a repurchase agreement defaults, the Funds could experience delays in the realization of the collateral. 7. Capital Shares The pro forma net asset value per share assumes issuance of shares of SmallCap S&P 600 Index Fund that would have been issued at April 30, 2008, in connection with the Reorganization. The number of shares assumed to be issued is equal to the net assets of SmallCap Blend Fund I, as of April 30, 2008, divided by the net asset value per share of the SmallCap S&P 600 Index Fund as of April 30, 2008. The pro forma number of shares outstanding, by class, for the combined fund can be found on the statement of assets and liabilities. 8. Pro Forma Adjustments The accompanying pro forma financial statements reflect changes in fund shares as if the Reorganization had taken place on April 30, 2008. The expenses of the SmallCap Blend Fund I were adjusted assuming the fee structure of the SmallCap S&P 600 Index Fund was in effect for the twelve months ended April 30, 2008. 9. Distributions No provision for federal income taxes is considered necessary because each fund is qualified as a regulated investment company under the Internal Revenue Code and intends to distribute each year substantially all of its net investment income and realized capital gains to shareholders. PART C OTHER INFORMATION Item 15. Indemnification Under Section 2-418 of the Maryland General Corporation Law, with respect to any proceedings against a present or former director, officer, agent or employee (a "corporate representative") of the Registrant, the Registrant may indemnify the corporate representative against judgments, fines, penalties, and amounts paid in settlement, and against expenses, including attorneys' fees, if such expenses were actually incurred by the corporate representative in connection with the proceeding, unless it is established that: (i) The act or omission of the corporate representative was material to the matter giving rise to the proceeding; and 1. Was committed in bad faith; or 2. Was the result of active and deliberate dishonesty; or (ii) The corporate representative actually received an improper personal benefit in money, property, or services; or (iii) In the case of any criminal proceeding, the corporate representative had reasonable cause to believe that the act or omission was unlawful. If a proceeding is brought by or on behalf of the Registrant, however, the Registrant may not indemnify a corporate representative who has been adjudged to be liable to the Registrant. Under the Registrant's Articles of Incorporation and Bylaws, directors and officers of the Registrant are entitled to indemnification by the Registrant to the fullest extent permitted under Maryland law and the Investment Company Act of 1940. Reference is made to Article VI, Section 7 of the Registrant's Articles of Incorporation, Article 12 of the Registrant's Bylaws and Section 2-418 of the Maryland General Corporation Law. The Registrant has agreed to indemnify, defend and hold the Distributor, its officers and directors, and any person who controls the Distributor within the meaning of Section 15 of the Securities Act of 1933, free and harmless from and against any and all claims, demands, liabilities and expenses (including the cost of investigating or defending such claims, demands or liabilities and any counsel fees incurred in connection therewith) which the Distributor, its officers, directors or any such controlling person may incur under the Securities Act of 1933, or under common law or otherwise, arising out of or based upon any untrue statement of a material fact contained in the Registrant's registration statement or prospectus or arising out of or based upon any alleged omission to state a material fact required to be stated in either thereof or necessary to make the statements in either thereof not misleading, except insofar as such claims, demands, liabilities or expenses arise out of or are based upon any such untrue statement or omission made in conformity with information furnished in writing by the Distributor to the Registrant for use in the Registrant's registration statement or prospectus: provided, however, that this indemnity agreement, to the extent that it might require indemnity of any person who is also an officer or director of the Registrant or who controls the Registrant within the meaning of Section 15 of the Securities Act of 1933, shall not inure to the benefit of such officer, director or controlling person unless a court of competent jurisdiction shall determine, or it shall have been determined by controlling precedent that such result would not be against public policy as expressed in the Securities Act of 1933, and further provided, that in no event shall anything contained herein be so construed as to protect the Distributor against any liability to the Registrant or to its security holders to which the Distributor would otherwise be subject by reason of willful misfeasance, bad faith, or gross negligence, in the performance of its duties, or by reason of its reckless disregard of its obligations under this Agreement. The Registrant's agreement to indemnify the Distributor, its officers and directors and any such controlling person as aforesaid is expressly conditioned upon the Registrant being promptly notified of any action brought against the Distributor, its officers or directors, or any such controlling person, such notification to be given by letter or telegram addressed to the Registrant. Item 16. Exhibits. Unless otherwise stated, all filing references are to File No. 33-59474 (1) a. Articles of Amendment and Restatement (filed 4/12/96) b. Articles of Amendment and Restatement (filed 9/22/00) c. Articles of Amendment and Restatement dated 6/14/02 (filed 12/30/02) d. Articles of Amendment dated 5/23/05 (filed 9/8/05) e. Articles of Amendment dated 9/30/05 (filed 11/22/05) f. Articles of Amendment dated 7/7/06 (Incorporated by reference from exhibit #1(2)b to registration statement No. 333-137477 filed on Form N-14 on 9/20/06) g. Articles of Amendment dated 06/04/08 (filed 07/17/08) h. Articles of Amendment (filed 9/12/97) i. Certificate of Correction dated 9/14/00 (filed 9/22/00) j. Certificate of Correction dated 12/13/00 (filed 10/12/01) k. Articles Supplementary dated 12/11/00 (filed 10/12/01) l. Articles Supplementary dated 3/12/01 (filed 10/12/01) m. Articles Supplementary dated 4/16/02 (filed 12/30/02) n. Articles Supplementary dated 9/25/02 (filed 12/30/02) o. Articles Supplementary dated 2/5/03 (filed 02/26/03) p. Articles Supplementary dated 4/30/03 (filed 9/11/03) q. Articles Supplementary dated 6/10/03 (filed 9/11/03) r. Articles Supplementary dated 9/9/03 (filed 9/11/03) s. Articles Supplementary dated 11/6/03 (filed 12/15/03) t. Articles Supplementary dated 1/29/04 (filed 2/26/04) u. Articles Supplementary dated 3/8/04 (filed 7/27/04) v. Articles Supplementary dated 6/14/04 (filed 9/27/04) w. Articles Supplementary dated 9/13/04 (filed 12/13/04) x. Articles Supplementary dated 10/1/04 (filed 12/13/04) y. Articles Supplementary dated 12/13/04 (filed 2/28/05) z. Articles Supplementary dated 2/4/05 (filed 5/16/05) aa. Articles Supplementary dated 2/24/05 (filed 5/16/05) bb. Articles Supplementary dated 5/6/05 (filed 9/8/05) cc. Articles Supplementary dated 12/20/05 (filed 2/28/06) dd. Articles Supplementary dated 9/20/06 (Incorporated by reference from exhibit #1(4)t to registration statement No. 333-137477 filed on Form N-14 on 9/20/06) ee. Articles Supplementary dated 1/12/07 (filed 1/16/07) ff. Articles Supplementary dated 1/22/07 (filed 07/18/07 gg. Articles Supplementary dated 7/24/07 (filed 9/28/07) hh. Articles Supplementary dated 09/13/07 (filed 12/14/07) ii. Articles Supplementary dated 1/3/08 (filed 03/05/08) jj. Articles Supplementary dated 3/13/08 (filed 05/01/08) kk. Articles Supplementary dated 06/23/08 (filed 07/17/08) (2) By-laws (filed 12/29/05) (3) N/A (4) Forms of Plans of Reorganization (filed herewith as Appendix A to the Proxy Statement/Prospectus) (5) Included in Exhibits 1 and 2 hereto. (6) (1) a. Management Agreement (filed 9/12/97) b. 1st Amendment to the Management Agreement (filed 9/22/00) c. Management Agreement (filed 12/5/00) d. Amendment to Management Agreement dated 9/9/02(filed 12/30/02) e. Amendment to Management Agreement dated 3/11/02 (filed 02/26/03) f. Amendment to Management Agreement dated 12/10/02 (filed 02/26/03) g. Amendment to Management Agreement dated 10/22/03 (filed 12/15/03) h. Amendment to Management Agreement dated 3/8/04 (filed 6/1/04) i. Amendment to Management Agreement dated 6/14/04 (filed 9/27/04) j. Amendment to Management Agreement dated 7/29/04 (filed 9/27/04) k. Amendment to Management Agreement dated 9/13/04 (filed 9/27/04) l. Amendment to Management Agreement dated 12/13/04 (filed 2/28/05) m. Amendment to Management Agreement dated 1/1/05 (filed 2/28/05) n. Amendment to Management Agreement dated 9/30/05 (filed 11/22/05) o. Amendment to Management Agreement dated 1/12/07 (filed 1/16/07) p. Amendment to Management Agreement dated 9/12/07 (filed 9/28/07) q. Amendment to Management Agreement dated 10/01/07 (filed 12/14/07) r. Amendment to Management Agreement dated 10/31/07 (filed 12/14/07) s. Amendment to Management Agreement dated 2/7/08 (filed 05/01/08) (2) a. American Century Sub-Advisory Agreement (filed 12/5/00) b. Amended & Restated Sub-Adv Agreement with Amer. Century (filed 9/11/03) c. Amended & Restated Sub-Adv Agreement with Amer. Century (filed 9/27/04) d. Amended & Restated Sub-Adv Agreement with Amer. Century dated 6/13/05 (filed 9/8/05) e. Amended & Restated Sub-Adv Agreement with Amer. Century dated 9/19/06 (Incorporated by reference from exhibit #6(3)e to registration statement No. 333-137477 filed on Form N-14 on 10/6/06) (3) a. Ark Asset Management Sub-Advisory Agreement (filed 2/27/01) b. Amended & Restated Sub-Adv Agreement with Ark (filed 9/11/03) (4) a. AXA Rosenberg Investment Management LLC Sub-Advisory Agreement dated ** (5) a. Barrow Hanley Sub-Advisory Agreement dtd 7/12/05 (filed 9/8/05) (6) a. Bernstein Sub-Advisory Agreement (filed 12/5/00) b. Amendment to Bernstein Sub-Advisory Agreement dated 3/28/03 (filed 9/11/03) c. Amended & Restated Bernstein Sub-Advisory Agreement dated 7/1/04 (filed 9/27/04) (7) a. Causeway Capital Management LLC Sub-Advisory Agreement dated ** (8) a. Columbus Circle Investors Sub-Advisory Agreement dated 1/5/05 (filed 9/8/05) b. Amended & Restated Sub-Adv Agreement with Columbus Circle dated 9/15/05 (filed 10/20/06) c. Amended & Restated Sub-Adv Agreement with Columbus Circle dated 12/15/06 (filed 1/16/07) (9) a. Dimensional Fund Advisors Sub-Advisory Agreement (filed 6/1/04) (10) a. Edge Asset Management Sub-Advisory Agreement dated 1/12/07 (filed 1/16/07) (11) a. Emerald Advisors, Inc. Sub-Advisory Agreement (filed 9/27/04) (12) a. Essex Investment Management Company, LLC. Sub-Advisory Agreement dated 6/30/06 (filed 10/20/06) (13) a. Goldman Sachs Sub-Advisory Agreement(filed 12/30/02) b. Amended & Restated Sub-Adv Agreement with Goldman Sachs (filed 9/11/03) c. Amended & Restated Goldman Sachs Sub-Advisory Agreement dated 11/20/03 (filed 12/15/03) d. Amended & Restated Goldman Sachs Sub-Advisory Agreement dated 6/30/04 (filed 2/28/05) (14) a. Jacobs Levy Equity Management, Inc. Sub-Advisory Agreement dated 6/15/06 (filed 10/20/06) b. Amended & Restated Sub-Advisory Agreement with Jacobs Levy dated 1/2/08 (filed 03/05/08) (15) a. JP Morgan Sub-Advisory Agreement (filed 12/30/02) b. Amended & Restated Sub-Adv Agreement with JP Morgan (filed 9/11/03) c. Amended & Restated Sub-Adv Agreement with JP Morgan dated 7/18/07 (filed 9/28/07) (16) a. Lehman Brothers dated 7/18/07 (filed 9/28/07) (17) a. Los Angeles Capital Management Sub-Advisory Agreement (filed 9/27/04) b. Amended & Restated Sub-Adv Agreement with LA Capital dated 9/12/05 (filed 11/22/05) (18) a. MacKay Shields LLC Sub-Advisory Agreement dated 1/2/08 (filed 03/05/08) (19) a. Mazama Capital Management Sub-Advisory Agreement (filed 6/1/04) (20) a. Mellon Equity Associates LLP Sub-Advisory Agreement dtd 12/21/04 (filed 2/28/05) b. Amended & Restated Sub-Adv Agreement with Mellon Equity dated 8/8/05 (filed 11/22/05) c. Amended & Restated Sub-Adv Agreement with Mellon Capital dated 1/1/08 (filed 3/28/08) (21) a. Neuberger Berman Sub-Advisory Agreement (filed 12/5/00) b. Amended & Restated Sub-Adv Agreement with Neuberger Berman (filed 9/11/03) c. Amended & Restated Sub-Advisory Agreement with Neuberger Berman dated 10/31/03 (filed 12/15/03) d. Amended & Restated Sub-Advisory Agreement with Neuberger Berman dated 7/1/04 (filed 2/28/05) (22) a. Pacific Investment Management Company LLC Sub-Advisory Agreement dated ** (23) a. Principal Global Investors Sub-Advisory Agreement (filed 12/30/02) b. Amended and Restated PGI Sub-Advisory Agreement (filed 02/26/03) c. Amended & Restated Sub-Adv Agreement with PGI (filed 9/11/03) d. Amended & Restated Sub-Adv Agreement with PGI (filed 6/1/04) e. Amended & Restated Sub-Adv Agreement with PGI dtd 7-29-04 (filed 9/27/04) f. Amended & Restated Sub-Adv Agreement with PGI dtd 9-13-04 (filed 12/13/04) g. Amended & Restated Sub-Adv Agreement with PGI dtd 12-13-04 (filed 9/8/05) h. Amended & Restated Sub-Adv Agreement with PGI dtd 7-1-05 (filed 9/8/05) i. Sub-Sub-Advisory Agreement with Spectrum dtd 7/1/2005 (filed 12/29/05) j. Sub-Sub-Advisory Agreement with Post dtd 7/1/2005 (filed 12/29/05) k. Amended & Restated Sub-Adv Agreement with PGI dtd 3/1/06 (filed 2/28/06) (24) a. Principal Capital Real Estate Investors Sub-Advisory Agreement (filed 2/27/01) b. 1st Amendment to the PCREI Sub-Advisory Agreement (filed 10/12/01) c. 2nd Amendment to the PCREI Sub-Advisory Agreement (filed 10/12/01) d. Amended & Restated Sub-Adv Agreement with PCREI (filed 9/11/03) e. Amended & Restated Sub-Adv Agreement with PREI dated 9/12/05 (filed 12/29/05) f. Amended & Restated Sub-Adv Agreement with PREI dated 1/1/06 (filed 2/28/06) g. Amended & Restated Sub-Adv Agreement with PREI dated 10/1/07 (filed 9/28/07) (25) a. Pyramis Global Advisors, LLC dated 1/1/07 (filed 1/16/07) (26) a. Spectrum Sub-Advisory Agreement (filed 04/29/02) b. Amended & Restated Sub-Adv Agreement with Spectrum (filed 9/11/03) c. Amended & Restated Sub-Adv Agreement with Spectrum dated 9/12/05 (filed 12/29/05) (27) a. T. Rowe Price Sub-Advisory Agreement dated 3/8/04 (filed 6/1/04) b. Amended & Restated Sub-Adv Agreement with T. Rowe Price dated 8/24/04 (filed 9/27/04) c. Amended & Restated Sub-Adv Agreement with T. Rowe Price dated 8/1/05 (filed 12/29/05) d. Amended & Restated Sub-Adv Agreement with T. Rowe Price dated 8/1/06 (filed 10/20/06) (28) a. Turner Sub-Advisory Agreement (filed 12/5/00) b. Amended & Restated Sub-Adv Agreement with Turner dated 10/31/07. (filed 12/14/07) (29) a. UBS Global Asset Management Sub-Advisory Agreement (filed 04/29/02) b. Amended & Restated Sub-Adv Agreement with UBS (filed 9/11/03) c. Amended & Restated Sub-Adv Agreement with UBS dated 4/1/04 filed 6/1/04) (30) a. Vaughan Nelson Investment Management Sub-Advisory Agreement dtd 9/21/05 (filed 11/22/05) (31) a. Van Kampen Sub-Advisory Agreement dated 1/12/07 (filed 1/16/07) b. Amended & Restated Sub-Adv Agreement with Van Kampen dated 4/1/07 (filed 7/18/07)(filed 9/28/07) (32) a. Westwood Management Corporation Sub-Advisory Agreement dated 7/15/08 (filed 07/17/08) (7) (1) a. Distribution Agreement (filed 4/12/96) b. 1st Amendment to the Distribution Agreement (filed 9/22/00) c. Distribution Agreement (filed 9/22/00) d. Distribution Plan and Agreement (Select Class)(filed 12/30/02) e. Amended and Restated Distribution Plan and Agreement (Select Class)(filed 12/30/02) f. Amended and Restated Distribution Plan and Agreement (Advisors Select Class)(filed 12/30/02) g. Amended and Restated Distribution Plan and Agreement (Advisors Preferred Class)(filed 12/30/02) h. Amended and Restated Distribution Plan and Agreement (Class J)(filed 12/30/02) i. Amended and Restated Distribution Agreement (filed 12/30/02) j. Amendment to Distribution Plan and Agreement (Advisors Preferred Class) (filed 02/26/03) k. Amendment to Distribution Plan and Agreement (Advisors Select Class) (filed 02/26/03) l. Amendment to Distribution Plan and Agreement (Select Class) (filed 02/26/03) m. Amendment to Distribution Agreement dtd 03/02 (filed 02/26/03) n. Amendment to Distribution Agreement dtd 12/02 (filed 02/26/03) o. Amended & Restated Distribution Agreement dtd 10/22/03 (filed 12/15/03) p. Amended & Restated Distribution Agreement dtd 6/14/04 (filed 9/27/04) q. Amended & Restated Distribution Agreement dtd 2/24/05 (filed 9/8/05) r. Distribution Agreement (Class A, B and C) dtd 1/12/07 (filed 1/16/07) s. Distribution Agreement (Instl and J) dtd 1/12/07 (filed 1/16/07) t. Distribution Agreement (Class A, B, C, J, Institutional, Advisors Preferred, Preferred, Advisors Select, Select, Advisors Signature Classes) dtd 3/11/08 (filed 05/01/08) (8) Not Applicable (9) (1) a. Domestic Portfolio Custodian Agreement with Bank of New York (filed 4/12/96) b. Domestic Funds Custodian Agreement with Bank of New York (filed 12/5/00) c. Domestic and Global Custodian Agreement with Bank of New York (filed 11/22/05) (10) Rule 12b-1 Plan (1) R-3 f/k/a Advisors Preferred Plan (filed 9/22/2000) a. Amended & Restated dtd 9/9/02 (filed 12/30/02) b. Amended & Restated dtd 3/11/04 (filed 3/14/04) c. Amended & Restated dtd 6/14/04 (filed 9/27/04) d. Amended & Restated dtd 9/13/04 (filed 9/27/04) e. Amended & Restated dtd 12/13/04 (filed 2/28/05) f. Amended & Restated dtd 9/30/05 (filed 11/22/05 g. Amended & Restated dtd 9/11/06 (Incorporated by reference from exhibit #10(1)g to registration statement No. 333-137477 filed on Form N-14 on 10/6/06) h. Amended & Restated dtd 1/12/07 (filed 1/16/07) i. Amended & Restated dtd 3/11/08 (filed 05/01/08) (2) R-2 f/k/a Advisors Select Plan (filed 9/22/2000) a. Amended & Restated dtd 9/9/02 (filed 12/30/02) b. Amended & Restated dtd 3/11/04 (filed 3/14/04) c. Amended & Restated dtd 6/14/04 (filed 9/27/04) d. Amended & Restated dtd 9/13/04 (filed 9/27/04) e. Amended & Restated dtd 12/13/04 (filed 2/28/05) f. Amended & Restated dtd 9/30/05 (filed 11/22/05) g. Amended & Restated dtd 9/11/06 (Incorporated by reference from exhibit #10(2)g to registration statement No. 333-137477 filed on Form N-14 on 10/6/06) h. Amended & Restated dtd 1/12/07 (filed 1/16/07) i. Amended & Restated dtd 3/11/08 (filed 05/01/08) (3) R-4 f/k/a Select Plan (filed 12/30/02) a. Amended & Restated dtd 9/9/02 (filed 12/30/02) b. Amended & Restated dtd 3/11/04 (filed 3/14/04) c. Amended & Restated dtd 6/14/04 (filed 9/27/04) d. Amended & Restated dtd 9/13/04 (filed 9/27/04) e. Amended & Restated dtd 12/13/04 (filed 2/28/05) f. Amended & Restated dtd 9/30/05 (filed 11/22/05) g. Amended & Restated dtd 9/11/06 (Incorporated by reference from exhibit #10(3)g to registration statement No. 333-137477 filed on Form N-14 on 10/6/06) h. Amended & Restated dtd 1/12/07 (filed 1/16/07) i. Amended & Restated dtd 3/11/08 (filed 05/01/08) (4) Class J Plan (filed 12/30/02) a. Amended & Restated dtd 9/9/02 (filed 12/30/02) b. Amended & Restated dtd 9/13/04 (filed 9/27/04) c. Amended & Restated dtd 12/13/04 (filed 2/28/05) d. Amended & Restated dtd 9/30/05 (filed 11/22/05) e. Amended & Restated dtd 9/11/06 (Incorporated by reference from exhibit #10(4)e to registration statement No. 333-137477 filed on Form N-14 on 10/6/06) f. Amended & Restated dtd 1/12/07 (filed 1/16/07) g. Amended & Restated dtd 1/1/08 (filed 03/05/08) h. Amended & Restated dtd 1/1/08 (filed 05/01/08) i. Amended & Restated dtd 3/11/08 (filed 05/01/08) (5) R-1 f/k/a Advisors Signature Plan (filed 12/13/04) a. Amended & Restated dtd 9/13/04 (filed 9/27/04) b. Amended & Restated dtd 12/13/04 (filed 2/28/05) c. Amended & Restated dtd 9/30/05 (filed 11/22/05) d. Amended & Restated dtd 9/11/06 (Incorporated by reference from exhibit #10(5)d to registration statement No. 333-137477 filed on Form N-14 on 10/6/06) e. Amended & Restated dtd 1/12/07 (filed 1/16/07) f. Amended & Restated dtd 3/11/08 (filed 5/01/08) (6) Class A Plan (filed 2/28/05) a. Amended & Restated dtd 9/30/05 (filed 11/22/05) b. Amended & Restated dtd 12/1/05 (Incorporated by reference from exhibit #10(6)b to registration statement No. 333-137477 filed on Form N-14 on 9/20/06) c. Amended & Restated dtd 1/12/07 (filed 1/16/07) d. Amended & Restated dtd 10/01/07 (filed 12/14/07) (7) Class B Plan (filed 2/28/05) a. Amended & Restated dtd 9/30/05 (filed 11/22/05) b. Amended & Restated dtd 12/1/05 (Incorporated by reference from exhibit #10(7)b to registration statement No. 333-137477 filed on Form N-14 on 9/20/06) c. Amended & Restated dtd 1/12/07 (filed 1/16/07) d. Amended & Restated dtd 3/13/07 (filed 12/14/07) (8) Class C Plan a. dated 9/11/06 (Incorporated by reference from exhibit #10(8)a to registration statement No. 333-137477 filed on Form N-14 on 10/6/06) b. Amended & Restated dtd 1/12/07 (filed 1/16/07) c. Amended & Restated dtd 10/01/07 (filed 12/14/07) (9) Class S Plan dtd 5/1/08 (filed 05/01/08) (11) Opinion and Consent of counsel, regarding legality of issuance of shares and other matters * (12) Not Applicable (13) Not Applicable (14) Consent of Independent Registered Public Accountants (a) Consent of Ernst & Young LLP * (15) Not Applicable (16) (a) Powers of Attorney* (17) (a) Prospectuses of PrincipalFunds, Inc.datedFebruary 29, 2008, as supplemented (filed June 17, 2008) (b) Statement of Additional Information of PrincipalFunds, Inc. dated May 1, 2008, as supplemented (filed June 17, 2008) (c) Annual Report of Principal Funds, Inc. for the fiscal year ended October 31, 2007 (filed December 28, 2007) (d) Semi-Annual Report of Principal Funds, Inc. for the period ended April 30, 2008 (filed July 7, 2008) * Filed herein. ** To be filed by amendment. Item 17. Undertakings (1) The undersigned Registrant agrees that prior to any public reoffering of the securities registered through the use of a prospectus which is a part of this Registration Statement by any person or party who is deemed to be an underwriter within the meaning of Rule 145(c) of the Securities Act of 1933, the reoffering prospectus will contain the information called for by the applicable registration form for re-offerings by persons who may be deemed underwriters, in addition to the information called for by the other items of the applicable form. (2) The undersigned Registrant agrees that every prospectus that is filed under paragraph (1) above will be filed as part of an amendment to the Registration Statement and will not be used until the amendment is effective, and that, in determining any liability under the Securities Act of 1933, each post-effective amendment shall be deemed to be a new registration statement for the securities offered therein, and the offering of the securities at that time shall be deemed to be the initial bona fide offering of them. (3) The undersigned Registrant agrees to file a post-effective amendment to this Registration Statement which will include an opinion of counsel regarding the tax consequences of the proposed reorganization. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant, Principal Funds, Inc., has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Des Moines and State of Iowa, on the 8th day of September, 2008. Principal Funds, Inc. (Registrant) By /s/ R. C. Eucher R. C. Eucher Director, Vice Chairman and Chief Executive Officer Attest: /s/ Beth Wilson Beth Wilson Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ R. C. Eucher Director, Vice Chairman September 8, 2008 R. C. Eucher and Chief Executive Officer (Principal Executive Officer) /s/ L. A. Rasmussen Vice President, September 8, 2008 L. A. Rasmussen Controller and Chief Financial Officer (Principal Financial Officer and Controller) (L. D. Zimpleman)* Director and September 8, 2008 L. D. Zimpleman Chairman of the Board /s/ M. J. Beer Executive Vice President September 8, 2008 M. J. Beer (E. Ballantine)* Director September 8, 2008 E. Ballantine (K. Blake)* Director September 8, 2008 K. Blake (C. Damos)* Director September 8, 2008 C. Damos (R. W. Gilbert)* Director September 8, 2008 R. W. Gilbert (M. A. Grimmett)* Director September 8, 2008 M. A. Grimmett (F. S. Hirsch)* Director September 8, 2008 F. S. Hirsch (W. C. Kimball)* W. C. Kimball Director September 8, 2008 (B. A. Lukavsky)* Director September 8, 2008 B. A. Lukavsky (W. G. Papesh)* Director September 8, 2008 W. G. Papesh (D. Pavelich)* Director September 8, 2008 D. Pavelich *By /s/ M. J. Beer M. J. Beer Executive Vice President Pursuant to Powers of Attorney filed herewith. EXHIBIT INDEX Exhibit No. Description 4 Forms of Plans of Reorganization (filed herewith as Appendix A to the Proxy Statement/Prospectus) 11 Opinion and Consent of counsel regarding legality of issuance of shares and other matters 14(a) Consent of Ernst & Young LLP, Independent Registered Public Accountants 16(a) Powers of Attorney
